


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
AGREEMENT OF LEASE
 
 
between
 
 
100 CHURCH FEE OWNER LLC
 
 
Landlord
 
 
and
 
 
CENTERLINE CAPITAL GROUP INC.
 
 
Tenant
 
 
Dated as of August 9, 2011
 
 
The entire 15th floor
100 Church Street
New York, New York
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
TABLE OF CONTENTS


 
ARTICLE 1
DEMISE; PREMISES AND PURPOSE
4
ARTICLE 2
TERM
5
ARTICLE 3
RENT AND ADDITIONAL RENT
6
ARTICLE 4
ASSIGNMENT/SUBLETTING
6
ARTICLE 5
DEFAULT
13
ARTICLE 6
RELETTING, ETC.
14
ARTICLE 7
LANDLORD MAY CURE DEFAULTS
15
ARTICLE 8
ALTERATIONS
15
ARTICLE 9
LIENS
19
ARTICLE 10
REPAIRS
19
ARTICLE 11
FIRE OR OTHER CASUALTY
20
ARTICLE 12
END OF TERM
21
ARTICLE 13
SUBORDINATION AND ESTOPPEL, ETC.
22
ARTICLE 14
CONDEMNATION
25
ARTICLE 15
REQUIREMENTS OF LAW
25
ARTICLE 16
CERTIFICATE OF OCCUPANCY
26
ARTICLE 17
POSSESSION
26
ARTICLE 18
QUIET ENJOYMENT
27
ARTICLE 19
RIGHT OF ENTRY
27
ARTICLE 20
INDEMNITY
27
ARTICLE 21
TENANT’S LIABILITY; LANDLORD’S LIABILITY, ETC.
28
ARTICLE 22
CONDITION OF PREMISES
29
ARTICLE 23
CLEANING
35
ARTICLE 24
JURY WAIVER
36
ARTICLE 25
NO WAIVER, ETC.
36
ARTICLE 26
ADDITIONAL REMEDIES UPON TENANT DEFAULT
37
ARTICLE 27
NOTICES
38
ARTICLE 28
WATER
39
ARTICLE 29
INTENTIONALLY OMITTED
39
ARTICLE 30
HEAT, ELEVATOR, ETC.
39
ARTICLE 31
SECURITY DEPOSIT; GUARANTY
41
ARTICLE 32
TAX ESCALATION
45
ARTICLE 33
RENT CONTROL
47

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 34
INTENTIONALLY OMITTED
 48
ARTICLE 35
AIR CONDITIONING
 48
ARTICLE 36
SHORING
 49
ARTICLE 37
EFFECT OF CONVEYANCE, ETC.
 49
ARTICLE 38
RIGHTS OF SUCCESSORS AND ASSIGNS
 50
ARTICLE 39
CAPTIONS
 50
ARTICLE 40
BROKERS
 50
ARTICLE 41
ELECTRICITY
 51
ARTICLE 42
LEASE SUBMISSION
 53
ARTICLE 43
INSURANCE
 53
ARTICLE 44
SIGNAGE
 55
ARTICLE 45
TAX BENEFITS
 56
ARTICLE 46
FUTURE CONDOMINIUM CONVERSION
 57
ARTICLE 47
MISCELLANEOUS
 58
ARTICLE 48
 INTENTIONALLY OMITTED
 58
ARTICLE 49
 OPERATING EXPENSE ESCALATION
 60

 
 
EXHIBITS
 
EXHIBIT A
FLOOR PLAN OF THE 15TH FLOOR OF THE BUILDING
EXHIBIT A-1
FLOOR PLAN OF THE 14TH FLOOR OF THE BUILDING
EXHIBIT B
FIXED ANNUAL RENT
EXHIBIT C
RULES AND REGULATIONS
EXHIBIT D-1
LANDLORD’S WORK
EXHIBIT D-2
LIST OF ABOVE STANDARD ITEMS
EXHIBIT E
CLEANING SPECIFICATIONS
EXHIBIT F
HVAC SPECIFICATIONS
EXHIBIT G
FORM OF LETTER OF CREDIT
EXHIBIT H
FORM OF GUARANTY
EXHIBIT I
PROPOSED CONSTRUCTION SCHEDULE

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
LEASE (this “Lease”) made as of the 9th day of August 2011 between 100 CHURCH
FEE OWNER LLC, a Delaware limited liability company, having an office c/o SL
Green Realty Corp., at 420 Lexington Avenue, New York, New York, 10170,
hereinafter referred to as “Landlord”, and CENTERLINE CAPITAL GROUP INC., a
Delaware corporation, having an office at 625 Madison Avenue, New York, New York
10022, hereinafter referred to as “Tenant”. The term “Named Tenant” shall be
deemed to be referring to Centerline Capital Group Inc.
 
W I T N E S S E T H
 
 
Landlord and Tenant, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, hereby covenant and agree as follows:
 
ARTICLE 1
 
DEMISE; PREMISES AND PURPOSE
 
1.01                 Landlord hereby leases and demises to Tenant, and Tenant
hereby hires and takes from Landlord, those certain premises located on and
comprising the entire fifteenth (15th) floor, approximately as indicated by
hatch marks on the plan annexed hereto and made a part hereof as Exhibit A (the
“Premises”), deemed by Landlord and Tenant to consist of 57,945 rentable square
feet, in the building known as and located at 100 Church Street, New York, New
York (the “Building”) subject to the provisions of this Lease. Anything to the
contrary herein notwithstanding, Landlord shall have the right, exercisable
within thirty (30) days of the date hereof (time being of the essence with
respect to such date), to substitute the entire fourteenth (14th) floor of the
Building (approximately as indicated by hatch marks on the plan annexed hereto
and made a part hereof as Exhibit A-1) for the entire fifteenth (15th) floor of
the Building (the “Premises Substitution”). If Landlord elects to exercise the
Premises Substitution, Landlord shall provide notice thereof to Tenant by no
later than the date which is 30 days following the date hereof, and upon the
giving of such notice, the Premises demised hereunder shall be deemed to the
entire 14th floor of the Building (as shown on Exhibit A-1) and any references
to the 15th floor of the Building and Exhibit A annexed hereto shall be deemed
null and void and of no further force and effect. If there are any increased
costs incurred in connection with the performance of Landlord’s Work solely as a
result of such Premises Substitution, such increased costs shall be paid by
Landlord and Landlord shall revise the Drawings if and to the extent necessary
due to the Premises Substitution, and in no event shall any delays caused solely
by Premises Substitution (and any reasonable corresponding changes to the Above
Standard Items as a result thereof) result in a Tenant Delay.
 
1.02                 The Premises shall be used and occupied for (i) executive,
administrative and general office use consistent with that found in Class “A”
high-rise office buildings located in downtown Manhattan only (the “Primary
Use”) and (ii) for customary ancillary uses in connection with such Primary Use
as shall be reasonably required by Tenant in the operation of its business,
consistent with ancillary uses at Class “A” high-rise office buildings located
in downtown Manhattan that are similar to the Building (“Comparable Buildings”),
provided such ancillary uses are (x) ancillary to the Primary Use, (y) primarily
for the use of Tenant’s employees and (z) permitted in accordance with all
Applicable Laws (it being acknowledged that Landlord makes no representation
that any of such ancillary uses are so permitted); and further provided that any
such ancillary uses shall not generate significantly more (A) traffic into and
out of the Building and/or the Premises and/or (B) use of the passenger
elevators servicing the Building than the traffic and/or use normally generated
by tenants with a similar Primary Use, and for no other purposes, and together
with the non-exclusive right to use in common with other tenants and occupants
of the Building, the common areas of the Building which are required in
connection with the Primary Use, upon and subject to the terms and conditions of
this Lease.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
1.03                 No portion of the Premises shall be used for any purpose
which: (a) unreasonably interferes with the maintenance or operation of the
Building; (b) materially and adversely affects any service provided to, and/or
the use and occupancy by, any Building tenant or occupants; (c) unreasonably
interferes with, annoys or disturbs any other tenant or unreasonably interferes
with, annoys or disturbs Landlord, (d) constitutes a public or private nuisance
or (e) violates the certificate of occupancy issued for the Building. Without
limiting the foregoing, neither the Premises, nor the halls, corridors,
stairways, elevators or any other portion of the Building shall be used by
Tenant or Tenant’s servants, employees, licensees or business invitees in
connection with the aforesaid permitted use so as to cause any congestion of the
public portions of the Building or the entranceways, sidewalks or roadways
adjoining the Building whether by trucking or by the congregating or loitering
thereon of Tenant and/or the servants, employees, licensees, business invitees
or visitors of Tenant
 
1.04                 Tenant shall not permit messengers, delivery personnel or
other vendors providing such services to Tenant (“Delivery Personnel”) to: (i)
assemble, congregate or to form a line outside of the Premises or the Building
or otherwise impede the flow of pedestrian traffic outside of the Premises or
Building or (ii) park or otherwise leave bicycles, wagons or other delivery
carts outside of the Premises or the Building except in locations outside of the
Building designated by Landlord from time-to-time. Tenant shall use commercially
reasonable efforts to require all Delivery Personnel to comply with the
preceding sentence and with rules promulgated by Landlord from time-to-time
regarding the use of outside messenger services (though Tenant shall not be
deemed to be in default hereunder if such personnel do not so comply).
 
ARTICLE 2
 
TERM
 
2.01                 The Premises are leased for a term (the “Term”) which shall
commence on the date (the “Commencement Date”) which is the later to occur of
(x) December 1, 2011 and (y) the earlier of (i) the date Landlord’s Work is
substantially completed (subject, however, to the provisions of Section
22.02(a)(i) and Section 22.05 below) and (ii) the date Tenant (or anyone
claiming by, through or under Tenant) shall occupy the Premises for any purposes
(other than the access granted to Tenant pursuant to the terms and conditions of
Section 22.08 below), and shall end on the last day of the month in which occurs
the day immediately preceding the fifteenth (15th) anniversary of the
Commencement Date (the “Expiration Date”) or on such earlier date upon which the
Term shall expire, be canceled or terminated pursuant to any of the conditions
or covenants of this Lease or pursuant to law.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 3
 
RENT AND ADDITIONAL RENT
 
3.01                 Tenant shall pay fixed annual rent (the “Fixed Annual
Rent”) at the rates and during the periods provided for in the schedule annexed
hereto and made a part hereof as Exhibit B  in equal monthly installments in
advance on the first (1st) day of each calendar month during the Term. All sums
other than Fixed Annual Rent payable hereunder shall be deemed to be “Additional
Rent” and shall be payable on demand, unless other payment dates are hereinafter
provided. Tenant shall pay all Fixed Annual Rent and Additional Rent due
hereunder at the office of Landlord or such other place as Landlord may
designate, payable in United States legal tender, by cash, or by good and
sufficient check drawn on a New York City bank which is a member of the New York
Clearing House or a successor thereto (or by wire transfer, in which case,
Landlord shall provide Tenant with Landlord’s wire transfer information
following Tenant’s request), and, except as expressly set forth in this Lease,
without any set off or deduction whatsoever. The term “Rent” as used in this
Lease shall mean Fixed Annual Rent and Additional Rent. Landlord may apply
payments made by Tenant towards the payment of any item of Fixed Annual Rent
and/or Additional Rent payable hereunder notwithstanding any designation by
Tenant as to the items against which any such payment should be credited.
 
3.02                 For purposes hereof, the term “Rent Commencement Date”
shall mean the date which is five (5) days following the Commencement Date;
provided, however, if the Commencement Date occurs prior to January 1, 2012,
then the Rent Commencement Date shall be deemed to be the earlier to occur of
(i) January 5, 2012 or (ii) twenty-one (21) days following the Commencement
Date.
 
ARTICLE 4
 
ASSIGNMENT/SUBLETTING
 
4.01                 Except as expressly set forth herein, neither Tenant nor
Tenant’s legal representatives or successors in interest by operation of law or
otherwise, shall assign, mortgage or otherwise encumber this Lease, or sublet or
permit all or part of the Premises to be used by others, without the prior
written consent of Landlord in each instance. If this Lease is assigned, or if
the Premises or any part thereof is underlet or occupied by anybody other than
Tenant, Landlord may, after default by Tenant hereunder beyond the expiration of
any applicable cure or grace period, collect rent from the assignee, undertenant
or occupant, and apply the net amount collected to the rent herein reserved, but
no assignment, underletting, occupancy or collection shall be deemed a waiver of
the provisions hereof, the acceptance of the assignee, undertenant or occupant
as tenant, or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained. The consent by Landlord to an
assignment or underletting shall not in any way be construed to relieve Tenant
from obtaining the express consent in writing of Landlord to any further
assignment or underletting. In no event shall any permitted sublessee assign or
encumber its sublease or further sublet all or any portion of its sublet space,
or otherwise suffer or permit the sublet space or any part thereof to be used or
occupied by others, without Landlord’s prior written consent in each instance. A
modification, amendment or extension of a sublease shall be deemed a sublease.
The listing of the name of a party or entity other than that of Tenant on the
Building or floor directory or on or adjacent to the entrance door to the
Premises shall neither grant such party or entity any right or interest in this
Lease or in the Premises nor constitute Landlord’s consent to any assignment or
sublease to, or occupancy of the Premises by, such party or entity. If any lien
is filed against the Premises or the Building of which the same form a part for
brokerage services claimed to have been performed for Tenant in connection with
any such assignment or sublease, whether or not actually performed, the same
shall be discharged within thirty (30) days thereafter, at Tenant’s expense, by
filing the bond required by law, or otherwise, and paying any other necessary
sums, and Tenant agrees to indemnify Landlord and its agents and hold them
harmless from and against any and all claims, losses or liability resulting from
such lien for brokerage services rendered.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
4.02                 If Tenant desires to assign this Lease or to sublet all or
any portion of the Premises, it shall first submit in writing to Landlord the
documents described in Section 4.06 hereof, and shall offer in writing
(“Tenant’s Recapture Offer”), (i) with respect to a prospective assignment, to
terminate or assign this Lease to Landlord without any payment of moneys or
other consideration therefor by Landlord to Tenant, or, (ii) with respect to a
sublease for all or a portion of the Premises for all or substantially all of
the balance of the Term (i.e., term of sublease would expire with one (1) year
or less remaining in the Term), to terminate this Lease with respect to the
portion of the Premises covered by such sublease, or (iii) with respect to a
prospective subletting, to sublet to Landlord the portion of the Premises
involved (“Leaseback Area") for the term specified by Tenant in its proposed
sublease at Tenant’s proposed subrental, and otherwise on the same terms,
covenants and conditions (including provisions relating to escalation rents), as
are contained herein and as are allocable and applicable to the portion of the
Premises to be covered by such subletting. Tenant’s Recapture Offer shall
specify the date when the Leaseback Area will be made available to Landlord,
which date shall be in no event earlier than sixty (60) days nor later than one
hundred eighty (180) days following the acceptance of Tenant’s Recapture Offer
(the “Recapture Date”). Landlord shall have a period of thirty (30) days from
the receipt of such Tenant’s Recapture Offer to either accept or reject Tenant’s
Recapture Offer as aforesaid.
 
4.03.                 If Landlord exercises its option to terminate this Lease
pursuant to Section 4.02 above, then (i) the term of this Lease shall end at the
election of Landlord either (x) on the date that such assignment or sublet (but
only with respect to the portion of the Premises being so sublet) was to become
effective or commence, as the case may be, or (y) on the Recapture Date and (ii)
Tenant shall surrender to Landlord and vacate the applicable portion of the
Premises on or before such date in the same condition as is otherwise required
upon the expiration of this Lease by its terms, (iii) the Rent and Additional
Rent due hereunder shall be paid and apportioned to such date, and (iv) Landlord
shall be free to lease the Premises (or any portion thereof) to any individual
or entity including, without limitation, Tenant’s proposed assignee or
subtenant.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
4.04.                 If Landlord shall accept Tenant’s Recapture Offer pursuant
to Section 4.02 above (i.e., have this Lease assigned to Landlord or sublet by
Landlord) Tenant shall then execute and deliver to Landlord, or to anyone
designated or named by Landlord, an assignment or sublease, as the case may be,
in either case in a form reasonably satisfactory to Landlord’s counsel and
Tenant’s counsel, provided, that in the case of an assignment, Tenant shall be
released from any and all liability accruing under this Lease from and after the
Recapture Date.
 
 If a sublease is so made it shall expressly:
 
(i) permit Landlord to make further subleases of all or any part of the
Leaseback Area and (at no cost or expense to Tenant) to make and authorize any
and all changes, alterations, installations and improvements in such space as
necessary;
 
(ii) provide that Tenant will at all times permit reasonably appropriate means
of ingress to and egress from the Leaseback Area;
 
(iii) negate any intention that the estate created under such sublease be merged
with any other estate held by either of the parties;
 
(iv) provide that Landlord shall accept the Leaseback Area "as is" except that
Landlord, at Tenant’s expense (if same was to be Tenant’s expense under Tenant’s
Recapture Offer), shall perform all such work and make all such alterations as
may be required physically to separate the Leaseback Area from the remainder of
the Premises and to permit lawful occupancy, it being intended that Tenant shall
have no other cost or expense in connection with the subletting of the Leaseback
Area; and
 
(v) provide that at the expiration of the term of such sublease Tenant will
accept the Leaseback Area in its then existing condition, subject to the
obligations of Landlord to make such repairs thereto as may be necessary to
preserve the Leaseback Area in good order and condition, ordinary wear and tear
excepted, and Tenant shall not be required to remove any alterations or
improvements installed in the Premises by Landlord (or its designee or
subtenant).
 
4.05                 Landlord shall indemnify and save Tenant harmless from all
obligations under this Lease as to the Leaseback Area during the period of time
it is so sublet, except for Fixed Annual Rent and Additional Rent, if any, due
under the within Lease, which are in excess of the rents and additional sums due
under such sublease. Subject to the foregoing, performance by Landlord, or its
designee, under a sublease of the Leaseback Area shall be deemed performance by
Tenant of any similar obligation under this Lease and any default under any such
sublease shall not give rise to a default under a similar obligation contained
in this Lease, nor shall Tenant be liable for any default under this Lease or
deemed to be in default hereunder if such default is occasioned by or arises
from any act or omission of the tenant under such sublease or is occasioned by
or arises from any act or omission of any occupant holding under or pursuant to
any such sublease.
 
4.06                 If Tenant requests Landlord’s consent to a specific
assignment or subletting, it shall submit in writing to Landlord (i) the name
and address of the proposed assignee or sublessee, (ii) a duly executed
counterpart of the proposed agreement of assignment or sublease, (iii)
reasonably satisfactory information as to the nature and character of the
business of the proposed assignee or sublessee and as to the nature of its
proposed use of the space, and (iv) reasonable and customary financial or other
credit information relating to the proposed assignee or sublessee reasonably
sufficient to enable Landlord to determine the financial responsibility and
character of the proposed assignee or sublessee.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
4.07.                 If Landlord shall not have accepted Tenant’s Recapture
Offer and Landlord shall not have terminated this Lease, as provided for in
Section 4.02 hereof, then Landlord will not unreasonably withhold, condition or
delay its consent to Tenant’s request for consent to such specific assignment or
subletting for the use permitted under this Lease, provided that:
 
(i)      The Premises shall not, without Landlord’s prior consent, have been
listed or otherwise publicly advertised for assignment or subletting at a rental
rate lower than the higher of (a) the Fixed Annual Rent and all Additional Rent
then payable, or (b) the then prevailing rental rate for other available space
in the Building;
 
(ii)      The proposed assignee or subtenant shall have a financial standing, be
of a character, be engaged in a business, and propose to use the Premises, in a
manner consistent with the permitted use and in keeping with the standards of
the Building;
 
(iii)      The proposed assignee or subtenant shall not then be a tenant,
subtenant, assignee or occupant of any space in the Building, nor shall the
proposed assignee or subtenant be a person or entity who has negotiated (via
e-mails, term sheets, letters of intent or other similar form of communication)
with Landlord or Landlord’s agent (directly or through a broker) with respect to
space in the Building during the six (6) months immediately preceding Tenant’s
request for Landlord’s consent;
 
(iv)      The character of the business to be conducted in the Premises by the
proposed assignee or subtenant shall not be likely to unreasonably increase
operating expenses or the burden on existing cleaning services, elevators or
other services and/or systems of the Building;
 
(v)      In case of a subletting, the subtenant shall be expressly subject to
all of the obligations of Tenant under this Lease with respect to the portion of
the Premises so sublet (excluding the economic provisions hereof) and the
further condition and restriction that such sublease shall not be assigned,
encumbered or otherwise transferred or the Premises further sublet by the
subtenant in whole or in part, or any part thereof suffered or permitted by the
subtenant to be used or occupied by others, without the prior written consent of
Landlord in each instance;
 
(vi)      No subletting shall end later than one (1) day before the Expiration
Date;
 
(vii)      At no time shall there be more than five (5) occupants, including
Tenant, in the Premises;
 
(viii)      Tenant shall reimburse Landlord on demand for any reasonable
out-of-pocket costs, including reasonable attorneys’ fees and disbursements,
that may be incurred by Landlord in connection with said assignment or sublease;
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(ix)      The character of the business to be conducted in the Premises by the
proposed assignee or subtenant shall not require any alterations, installations,
improvements, additions or other physical changes to be performed, or made to,
any portion of the Building or the Real Property other than the Premises; and
 
(x)      The proposed assignee or subtenant shall not be any entity which is
entitled to diplomatic or sovereign immunity or which would not be subject to
service of process in the State of New York or to the jurisdiction of the courts
of the State of New York and the United States located in New York County.
 
4.08                 Any consent of Landlord under this Article shall be subject
to the terms of this Article and conditioned upon there being no default by
Tenant, beyond any grace period, under any of the terms, covenants and
conditions of this Lease at the time that Landlord’s consent to any such
subletting or assignment is requested and on the date of the commencement of the
term of any proposed sublease or the effective date of any proposed assignment.
Tenant acknowledges and agrees that no assignment or subletting shall be
effective unless and until Tenant, upon receiving any necessary Landlord’s
written consent (and unless it was theretofore required to be delivered to
Landlord) causes a duly executed copy of the sublease or assignment to be
delivered to Landlord within ten (10) days after execution thereof. Any such
sublease shall provide that the sublessee shall comply with all applicable terms
and conditions of this Lease with respect to the portion of the Premises so
sublet to be performed by Tenant hereunder, excluding the economic provisions
hereof. Any such assignment of this Lease shall contain an assumption by the
assignee of all of the terms, covenants and conditions of this Lease to be
performed by Tenant.
 
4.09.                 (a)                 Anything contained in this Lease to
the contrary notwithstanding, Landlord’s consent shall not be required for an
assignment of this Lease, or sublease of all or part of the Premises for the
uses permitted hereunder, or the occupancy of all or a portion of the Premises,
to a Related Entity (and the provisions of Section 4.02 shall not be deemed
applicable thereto); provided, that (i) Landlord is given notice within ten (10)
days after the occurrence thereof and reasonably satisfactory proof that the
requirements of this Lease have been met, (ii) any such transaction complies
with the other provisions of this Article 4 (excluding Section 4.02 above and
Section 4.10 below), and (iii) the proposed assignee or subtenant is engaged in
a business and the Premises, or the relevant part thereof, will be used in a
manner which is in keeping with standards of the Building.
 
(b)                 For purposes of this Article 4:
 
(i)                  a “Related Entity” shall mean (x) any corporation or entity
which controls or is controlled by Tenant or is under common control with Tenant
or (y) any entity (i) to which all or substantially all the assets of Tenant or
all or substantially all of the equity interests (whether in a single
transaction or in a series of related or unrelated transactions) are transferred
or (ii) into which Tenant may be merged or consolidated; provided, that in the
case of a Related Entity described in clause (y) above (a “Successor Related
Entity”), the net worth, exclusive of good will, of such transferee or of the
resulting or surviving entity, as the case may be, as certified by a financial
officer of such transferee or resulting entity, is not less than Tenant’s net
worth (exclusive of good will), as so certified, as of either (a) the
Commencement Date or (b) the day immediately prior to such transaction,
whichever is greater (whichever is higher);
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)      the term “control” shall mean, in the case of a corporation or other
entity, ownership or voting control, directly or indirectly, of at least
fifty-one percent (51%) of all of the general or other partnership (or similar)
interests therein and the term “net worth” shall mean, as calculated in
accordance with GAAP, the excess of total assets over total liabilities; total
assets and total liabilities each being determined in accordance with generally
accepted accounting principles consistently applied, excluding, however, from
the determination of total assets all assets which would be classified as
intangible assets under GAAP, including, without limitation, goodwill, trade
names, licenses, patents, trademarks, copyrights and franchises; and
 
(iii)      Notwithstanding anything to the contrary contained herein, the
following transfers of the stock or other equity interests in Tenant shall not
be deemed an assignment for purposes of this Article 4: (i) transfers on a
recognized United States or foreign securities exchange or in the
over-the-counter market; or (ii) transfers pursuant to a public offering.
 
4.10                 If Landlord shall not have accepted Tenant’s Recapture
Offer hereunder and Landlord has not elected to terminate this Lease, and Tenant
effects any assignment or subletting (other than an assignment or subletting
described in Section 4.09), then Tenant thereafter shall pay to Landlord a sum
equal to fifty percent (50%) of (a) any rent or other consideration paid to
Tenant by any subtenant which is in excess of the aggregate rent and additional
rent allocable to the subleased space which is then being paid by Tenant to
Landlord pursuant to the terms hereof, and (b) any other profit or gain realized
by Tenant from any such subletting or assignment. In computing such excess
amount and/or profit or gain, Tenant may deduct all Transaction Costs.
“Transaction Costs” means (i) the amount of any costs incurred by Tenant in
making alterations to the sublet space for the subtenant, and the amount of any
work allowance and/or rent concessions granted by Tenant to the subtenant, (ii)
advertising, legal expenses and brokerage commissions reasonably incurred by
Tenant in connection with such assignment or subleasing and (iii) the amount
paid for the sale of the personal property, equipment and trade fixtures in the
Premises to the extent same are to be utilized by such subtenant or assignee, as
reflected on Tenant’s books and calculated in accordance with GAAP. Transaction
Costs shall not include any Rent under this Lease allocable to the space in
question during the period of marketing the space and/or during which such space
was unoccupied.
 
4.11.                 In no event shall Tenant be entitled to make, nor shall
Tenant make, any claim, and Tenant hereby waives any claim, for money damages
(nor shall Tenant claim any money damages by way of set-off, counterclaim or
defense) based upon any claim or assertion by Tenant that Landlord has
unreasonably withheld or unreasonably delayed its consent or approval to a
proposed assignment or subletting as provided for in this Article. Tenant’s sole
remedy shall be an action or proceeding to enforce any such provision, or for
specific performance, injunction or declaratory judgment.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
4.12                 Anything to the contrary contained in this Article 4
notwithstanding, provided that Tenant is not in default hereunder beyond any
applicable cure and grace period and provided the Tenant under this Lease is the
Named Tenant or a Related Entity of the Named Tenant, then in connection with
the initial sublease by Tenant consisting of not more than 15,000 rentable
square feet (whether as part of the initial premises sublet or when aggregated
with any option or expansion space granted to such subtenant) and for which
Tenant both actually enters into and submits to Landlord for its consent
pursuant to Section 4.06 above by the date which is the two (2) year anniversary
of the Commencement Date (time being of the essence with respect to such date)
(a “Free Sublease”), and provided Tenant complies with all of its obligations
under this Article 4 with respect to such Free Sublease, Landlord hereby
acknowledges and agrees that the provisions of Section 4.02 and Section 4.10
above shall not be deemed applicable to such Free Sublease.
 
4.13                 Landlord shall, within fifteen (15) Business Days after
Tenant’s request, accompanied by an executed counterpart of an Eligible
Sublease, deliver to Tenant and the subtenant under an Eligible Sublease (herein
called an “Eligible Subtenant”) a non-disturbance agreement on Landlord’s
commercially reasonable form (herein called a “Landlord’s
Non-Disturbance  Agreement”). Following the Eligible Subtenant’s and Tenant’s
execution and delivery of the Landlord’s Non-Disturbance Agreement, Landlord
shall, within ten (10) Business Days, execute and deliver a counterpart thereof
to the Eligible Subtenant. For purposes hereof, the term “Eligible  Sublease”
shall mean a direct sublease:
 
(1)      between (a) Named Tenant (or a Related Entity of the Named Tenant) and
(b) a direct subtenant (excluding any Related Entity) of the Named Tenant, as
the case may be, which direct subtenant (together with any legal entity acting
as a guarantor of such subtenant’s obligations and which is reasonably
acceptable to Landlord), as of the date of the giving of Tenant’s Recapture
Offer, has a net worth (as defined above), determined in accordance with GAAP,
equal to or greater than the product of (x) the annual Fixed Annual Rent and
Additional Rent then payable by Tenant on account of the portion of the Premises
demised under such sublease, multiplied by (y) twenty (20), such net worth, in
each case, shall be evidenced by a certified statement by a financial officer of
such subtenant and such guarantor, if applicable;
 
(2)      that has been consented to by Landlord pursuant to the provisions of
and which meets all of the applicable requirements of this Article 4;
 
(3)      demising the entire Premises (but only so long as the Premises consist
of the entire rentable are of the 15th floor of the Building) with an initial
sublease term (i.e., not including any renewals) of not less the remainder of
the Term of this Lease (less one (1) day);
 
(4)      providing for a rental rate, on a per rentable square foot basis
(including fixed annual rent and additional rent) which (after taking into
account all rent concessions provided for therein) is equal to or in excess of
the Fixed Annual Rent and Additional Rent, on a per rentable square foot basis,
payable hereunder for the term of the Sublease (hereinafter called the “Lease
Rent”) or, in the alternative, provides (or provides for in the Landlord’s
Non-Disturbance Agreement) for a rental rate that is less than the Lease Rent,
but will automatically increase to the Lease Rent from and after the attornment
of the sublessee to Landlord pursuant to the Landlord’s Non-Disturbance
Agreement.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Notwithstanding anything to the contrary set forth in this Section 4.13, any
Landlord’s Non-Disturbance Agreement delivered by Landlord pursuant to this
Section 4.13 shall (x) be personal to the subtenant named in such Landlord’s
Non-Disturbance Agreement and (y) expressly contain the condition such that, in
the event of any termination of this Lease other than by reason of Tenant’s
default (e.g., by reason of a casualty pursuant to Article 11 of this Lease),
then such Landlord’s Non-Disturbance Agreement shall, automatically and without
further act of the parties, terminate and be of no further force or effect from
and after the applicable termination date.
 
ARTICLE 5
 
DEFAULT
 
5.01                 Landlord may terminate this Lease on three (3) days’
notice: (a) if Fixed Annual Rent or Additional Rent is not paid within five (5)
Business Days after written notice from Landlord (it being understood and agreed
that such 5 Business Day notice may not be given by Landlord until the date that
any such payment was due has occurred); or (b) if Tenant shall have failed to
cure a default in the performance of any covenant of this Lease (except the
payment of Rent), or any rule or regulation hereinafter set forth, within thirty
(30) days after written notice thereof from Landlord, or if default cannot be
completely cured in such time, if Tenant shall not promptly proceed to cure such
default within said thirty (30) days, or shall not complete the curing of such
default with due diligence; or (c) when and to the extent permitted by law, if a
petition in bankruptcy shall be filed by or against Tenant or if Tenant shall
make a general assignment for the benefit of creditors, or receive the benefit
of any insolvency or reorganization act and same is not dismissed within sixty
(60) days thereafter, unless same is filed by Tenant, in which case no such time
period shall apply; or (d) if a receiver or trustee is appointed for any portion
of Tenant’s property and such appointment is not vacated within sixty (60) days
after such appointment; or (e) if an execution or attachment shall be issued
under which the Premises shall be taken or occupied or attempted to be taken or
occupied by anyone other than Tenant and same is not dismissed within sixty (60)
days after such issuance or (f) if, during the period of time commencing on the
date hereof and ending on the date which is twenty-eight (28) days following the
Commencement Date hereunder (and for no other period of time), there shall be a
default beyond any grace period that accrues under that certain lease by and
between SLG 625 Lessee LLC (successor-in-interest to the original landlord
thereunder), as landlord, and Centerline Affordable Housing Advisors LLC
(successor-in-interest to the original tenant thereunder), as tenant, dated as
of December 31, 1995 (as same has been or may hereafter be modified or amended,
including as modified by that certain Lease Modification and Partial Surrender
Agreement dated as of the date hereof (the “Lease Surrender  Agreement”)),
covering certain premises located at 625 Madison Avenue, New York, New York (the
“625 Lease”), but only with respect to defaults by the tenant under the 625
Lease with respect to Sections 2(b)(iv) (but only with respect to non-payment of
costs and expenses due from the tenant under the Lease Surrender Agreement) and
3(e) (but only with respect to non-payment of costs and expenses due from the
tenant under the Lease Surrender Agreement) of the Lease Surrender Agreement,
and Landlord will provide Tenant notice of such default under the Lease
Surrender Agreement simultaneously when such notice of default is sent to the
tenant under the Lease Surrender Agreement. At the expiration of the three (3)
day notice period, this Lease and any rights of renewal or extension thereof
shall terminate as completely as if that were the date originally fixed for the
expiration of the Term of this Lease, but Tenant shall remain liable as
hereinafter provided.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
5.02                 In the event that Tenant is in arrears for Fixed Annual
Rent or any item of Additional Rent, Tenant waives its right, if any, to
designate the items against which payments made by Tenant are to be credited and
Landlord may apply any payments made by Tenant to any items payable hereunder
which Landlord in its sole discretion may elect irrespective of any designation
by Tenant as to the items against which any such payment should be credited.
 
5.03                 Tenant shall not seek to remove and/or consolidate any
summary proceeding brought by Landlord with any action commenced by Tenant in
connection with this Lease or Tenant’s use and/or occupancy of the Premises,
except to the extent not so removing and/or consolidating such summary
proceeding will result in a waiver or forfeiture by Tenant or any person
claiming by, through or under Tenant, of claims, rights or remedies.
 
5.04                 In the event of a default by Landlord hereunder, no
property or assets of Landlord, or any principals, shareholders, officers,
directors, partners or members of Landlord, whether disclosed or undisclosed,
other than the Building in which the Premises are located and the land upon
which the Building is situated (and the rentals derived therefrom and the sale,
refinancing, insurance and condemnation proceeds thereon), shall be subject to
levy, execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to this Lease, the relationship of Landlord and
Tenant hereunder or Tenant’s use and occupancy of the Premises.
 
ARTICLE 6
 
RELETTING, ETC.
 
6.01                 If Landlord shall re-enter the Premises following the
termination of this Lease due to the default of Tenant as aforesaid, by summary
proceedings or otherwise: (a) Landlord may re-let the Premises or any part
thereof, in the name of Landlord, for a term shorter or longer than the balance
of the term of this Lease, and may grant concessions or free rent; and (b)
Tenant shall pay Landlord any deficiency between the rent hereby reserved and
the net amount of any rents collected by Landlord for the remaining term of this
Lease, through such re-letting. Such deficiency shall become due and payable
monthly, as it is determined. Landlord shall have no obligation to re-let the
Premises, and its failure or refusal to do so, or failure to collect rent on
re-letting, shall not affect Tenant’s liability hereunder. In computing the net
amount of rents collected through such re-letting, Landlord may deduct all
reasonable expenses incurred in obtaining possession or re-letting the Premises,
including legal expenses and fees, brokerage fees, the cost of restoring the
Premises to good order, and the cost of all alterations and decorations deemed
necessary by Landlord to effect re-letting. In no event shall Tenant be entitled
to a credit or repayment for rerental income which exceeds the sums payable by
Tenant hereunder or which covers a period after the original term of this Lease.
Tenant hereby expressly waives any right of redemption granted by any present or
future law. “Re-enter” and “re-entry” as used in this Lease are not restricted
to their technical legal meaning. In the event of a breach of any of the
covenants or provisions hereof, Landlord shall have the right of injunctive
relief. Mention herein of any particular remedy shall not preclude Landlord from
any other available remedy.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
6.02                 If Landlord re-enters the Premises following the
termination of this Lease due to the default of Tenant as aforesaid, or after
the expiration of the term of this Lease, any property left in the Premises by
Tenant shall be deemed to have been abandoned by Tenant, and Landlord shall have
the right to retain or dispose of such property in any manner without any
obligation to account therefor to Tenant.
 
ARTICLE 7
 
LANDLORD MAY CURE DEFAULTS
 
7.01                 If Tenant shall default in performing any covenant or
condition of this Lease, Landlord may perform the same for the account of
Tenant, and if Landlord, in connection therewith, or in connection with any
default by Tenant, makes any expenditures or incurs any obligations for the
payment of money, including but not limited to reasonable attorney’s fees, such
sums so paid or obligations incurred shall be deemed to be Additional Rent
hereunder, and shall be paid by Tenant to Landlord within thirty (30) days of
rendition of any bill or statement therefor.
 
ARTICLE 8
 
ALTERATIONS
 
8.01                 Tenant shall make no decoration, alteration, addition or
improvement in the Premises (herein referred to as “Alterations”), without the
prior written consent of Landlord, and then only by contractors or mechanics and
in such manner and time, and with such materials, as reasonably approved by
Landlord. Subject to Section 8.03 below, all alterations, additions or
improvements to the Premises, including air-conditioning equipment and duct
work, except movable office furniture and trade equipment installed at the
expense of Tenant, shall, unless Landlord elects otherwise in writing, become
the property of Landlord, and shall be surrendered with the Premises, at the
expiration or sooner termination of the term of this Lease. Any such Specialty
Alterations (as defined below) which Landlord shall designate shall be removed
by Tenant (as detailed below) and any damage repaired (subject to normal wear
and tear), at Tenant’s expense, prior to the expiration of this Lease.
 
8.02                 Anything hereinabove to the contrary notwithstanding,
Landlord will not unreasonably withhold, condition or delay approval of written
requests of Tenant to make non­structural interior Alterations in the Premises,
provided that such Alterations do not affect utility services or plumbing and
electrical lines or other systems of the Building and do not affect and are not
visible from any portion of the Building outside of the Premises.
Notwithstanding the foregoing, Landlord’s consent shall not be required with
respect to Alterations which (i) do not require a building permit, (ii) are
limited to work within the Premises, (iii) do not require a change in the
Certificate of Occupancy for the Building, (iv) are non-structural and do not
affect any Building utility or mechanical system and (v) are reasonably
estimated to cost less than One Hundred Thousand Dollars ($100,000) per
Alteration. All Alterations shall be performed in accordance with the following
conditions:
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(i)      Prior to the commencement of any Alterations, Tenant shall first submit
to Landlord for its approval detailed dimensioned coordinated plans and
specifications, including layout, architectural, mechanical, electrical,
plumbing and structural drawings for each proposed Alteration. Landlord may
engage the services of an outside consultant (each, an “Outside  Consultant”) to
review Tenant’s Plans (as the same may be revised), it being agreed that Tenant
will pay all reasonable, out-of-pocket costs and expenses (“Outside Consultants
Fees”) associated with the retention of such Outside Consultant.
 
(ii)      All Alterations in and to the Premises shall be performed in a good
and workmanlike manner and in accordance with the Building’s rules and
regulations governing Tenant Alterations. Prior to the commencement of any such
Alterations, Tenant shall, at its sole cost and expense, obtain and exhibit to
Landlord any governmental permit required in connection with such Alterations.
 
(iii)      All Alterations shall be done in compliance with all other applicable
provisions of this Lease and with all applicable laws, ordinances, directions,
rules and regulations of governmental authorities having jurisdiction,
including, without limitation, the Americans with Disabilities Act of 1990 and
New York City Local Law No. 57/87 and similar present or future laws, and
regulations issued pursuant thereto, and also New York City Local Law No. 76 and
similar present or future laws, and regulations issued pursuant thereto, on
abatement, storage, transportation and disposal of asbestos and other hazardous
materials, which work, if required, shall be effected at Tenant’s sole cost and
expense, by contractors and consultants approved by Landlord and in strict
compliance with the aforesaid rules and regulations and with Landlord’s rules
and regulations thereon.
 
(iv)      All work shall be performed with union labor having the proper
jurisdictional qualifications. Tenant may employ architects, contractors,
subcontractors and engineering firms of Tenant’s choice to design and construct
Alterations, subject to Landlord’s reasonable approval, such approval not to be
unreasonably withheld, conditioned or delayed, subject to the other provisions
of this Article 8; provided, that (i) all work to the Building’s life safety
systems (including tie ins to such systems) shall be performed by Landlord’s
designated contractor provided that the rates charged by such contractor to
Tenant are commercially reasonable, (ii) Tenant shall utilize and/or consult
with Landlord’s designated expeditor provided that the rates charged by such
expeditor to Tenant are commercially reasonable, and (iii) Tenant shall utilize
and/or consult with Landlord’s consulting engineer for coordination of plan
review provided that the rates charged by such expeditor to Tenant are
commercially reasonable.
 
(v)      Tenant shall keep the Building and the Premises free and clear of all
liens for any work or material claimed to have been furnished to Tenant or to
the Premises (other than liens incurred in connection with Landlord’s Work,
which shall be Landlord’s responsibility to remove).
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(vi)      Prior to the commencement of any work by or for Tenant, Tenant shall
furnish to Landlord certificates evidencing the existence of the following
insurance (which certificates may be satisfied by insurance maintained by
Tenant’s general contractor):
 
(a)      Workmen’s compensation insurance covering all persons employed for such
work and with respect to whom death or bodily injury claims could be asserted
against Landlord, Tenant or the Premises.
 
(b)      Broad form general liability insurance written on an occurrence basis
naming Tenant as an insured and naming Landlord and its designees having an
interest in the Building as additional insureds, with limits of not less than
$3,000,000 combined single limit for personal injury in any one occurrence, and
with limits of not less than $500,000 for property damage (the foregoing limits
may be revised from time to time by Landlord to such higher limits as Landlord
from time to time reasonably requires, provided same are generally required by
landlords of Comparable Buildings). Tenant, at its sole cost and expense, shall
cause (or shall cause its general contractor) all such insurance to be
maintained at all time when the work to be performed for or by Tenant is in
progress. All such insurance shall be obtained from a company authorized or
otherwise approved to do business in New York and shall provide that it cannot
be canceled without thirty (30) days prior written notice to Landlord. All
polices, or certificates therefor, issued by the insurer and bearing notations
evidencing the payment of premiums, shall be delivered to Landlord. Blanket
coverage shall be acceptable, provided that coverage meeting the requirements of
this paragraph is assigned to Tenant’s location at the Premises.
 
(vii)      In granting its consent to any Alterations costing in excess of
$500,000.00 (as reasonably estimated by Landlord), Landlord may impose such
conditions as to guarantee completion (including, without limitation, requiring
Tenant to post additional security or a bond to insure the completion of such
Alterations, payment, restoration or otherwise), as Landlord may reasonably
require; provided, however, this clause (vii) shall not be deemed applicable to
the Named Tenant (or a Related Entity of the Named Tenant).
 
(viii)      All work to be performed by Tenant shall be done in a manner which
will not unreasonably interfere with or disturb other tenants and occupants of
the Building.
 
(ix)      The review and/or approval by Landlord, its agents, consultants and/or
contractors, of any Alteration or of plans and specifications therefor and the
coordination of such Alteration work with the Building, as described in part
above, are solely for the benefit of Landlord, and neither Landlord nor any of
its agents, consultants or contractors shall have any duty toward Tenant; nor
shall Landlord or any of its agents, consultants and/or contractors be deemed to
have made any representation or warranty to Tenant, or have any liability, with
respect to the safety, adequacy, correctness, efficiency or compliance with laws
of any plans and specifications, Alterations or any other matter relating
thereto.
 
(x)      Promptly following the substantial completion of any Alterations,
Tenant shall submit to Landlord: (a) one (1) sepia and one (1) copy on floppy
disk (using a current version of Autocad or such other similar software as is
then commonly in use) of final, “as-built” plans for the Premises showing all
such Alterations (if such “as-built” plans are customarily prepared by other
tenants located in Comparable Buildings in connection with the type of
Alteration being performed by Tenant) and (b) lien waivers and releases from all
contractors, subcontractors, vendors and materialmen; architects’ and Tenant’s
general contractor’s (and if Tenant does not have one, a certification from an
officer of Tenant) certification of completion, and all governmental approvals
and confirmations of completion for such Alterations, if required by applicable
laws.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
8.03                 Notwithstanding anything contained in this Lease to the
contrary, Tenant shall not be obligated to remove any Alterations except for
Specialty Alterations. For purposes of this Article 8, “Specialty Alterations”
shall mean Alterations which are non-standard office Alterations, including, but
not limited to, all voice and data wiring (but only to the extent same are
required to be removed by applicable laws), raised computer room floors, vaults,
generator, structurally reinforced filing systems, internal staircases,
pneumatic tubes, vertical and horizontal transportation systems, any Alterations
which penetrate or expand an existing penetration of any floor slab (excluding
customary and reasonable small penetrations for the installation of cabling and
wiring and for the nailing of metal studs to said floor slab), any other
Alterations which affect the structural elements of the Building (which for
purposes of this Lease shall mean the exterior walls and roof of the Building,
foundations, footings, load bearing columns, ceiling and floor slabs, windows
and window frames of the Building); it being understood and agreed that no work
shown on Exhibit D-1 and Exhibit D-2 annexed hereto and installed as part of
Landlord’s Work (excluding Change Orders) shall be deemed to be a Specialty
Alteration. Tenant shall, at Tenant’s cost and expense, remove any Specialty
Alteration designated by Landlord (as detailed below), repair any damage to the
Premises or the Building due to such removal, cap all electrical, plumbing and
waste disposal lines in accordance with sound construction practice and restore
the Premises to the condition existing prior to the making of such Specialty
Alteration, subject to ordinary wear and tear and excepting casualty. All such
work shall be performed in accordance with plans and specifications first
approved by Landlord (which approval shall be granted or withheld in accordance
with Sections 8.01 and 8.02 above) and all applicable terms, covenants, and
conditions of this Lease. If Landlord’s insurance premiums increase as a result
of any Specialty Alterations, Tenant shall pay each such increase each year as
Additional Rent upon receipt of a bill therefor from Landlord. Landlord shall
advise Tenant in writing together with Landlord’s final approval of the plans
and specifications in question whether or not Tenant shall be required to remove
any portion of such Specialty Alteration upon the expiration or sooner
termination of this Lease (a “Specialty Alteration Notice”), provided that
Tenant, as part of its request for such consent, notifies Landlord in writing
that Landlord is required to make such election and/or designation as part of
its consent; it being understood and agreed that Landlord shall be entitled to
nullify any Specialty Alteration Notice previously given by Landlord with
respect to any Specialty Alteration at any time during the Term hereof and thus
not require Tenant to remove such Specialty Alteration that was previously
designated in said Specialty Alteration Notice.
 
8.04                 Landlord hereby notifies Tenant Landlord intends to or has
previously avail(ed) itself of certain abatements of Real Estate Taxes under the
Industrial and Commercial Abatement Program (“ICAP”) (or formerly known as the
Industrial and Commercial Incentive Program (“ICIP”) in connection with the
renovation of the Building. If required, Tenant agrees to comply with all rules
and regulations of the ICAP (or ICIP), including, but not limited to, the filing
requirements of the Department of Finance (DOF) and the Department of Small
Business Services (DSBS) as they may be amended from time to time. In connection
therewith, all of Tenant’s construction managers, contractors and subcontractors
employed in connection with construction work at the Building shall be
contractually required by Tenant to comply with all DSBS requirements applicable
to construction projects benefiting from the ICAP (or ICIP).
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 9
 
LIENS
 
9.01                 Notwithstanding the foregoing, Tenant at its expense shall
cause any lien filed against the Premises or the Building, for work or materials
claimed to have been furnished to Tenant, to be discharged of record within
thirty (30) days after notice thereof.
 
ARTICLE 10
 
REPAIRS
 
10.01                Tenant shall take good care of the Premises (including,
without limitation, any horizontal distribution portion of Building systems
within the Premises installed by, or on behalf of (even if by Landlord), Tenant
or any other permitted occupant of the Premises) and the fixtures and
appurtenances therein, and shall make all repairs necessary to keep them in good
working order and condition, including structural repairs (which may be
performed by Landlord, at Tenant’s expense) only when those are necessitated by
(i) the act, omission or negligence of Tenant or its agents, employees, business
invitees or contractors (or anyone claiming by, through or under Tenant), (ii)
any cause or condition created by Tenant (or anyone claiming by, through or
under Tenant) or (iii) any Alteration made by or on behalf of Tenant (or anyone
claiming by, through or under Tenant), in each case subject to the provisions of
Article 11 hereof. The exterior walls and roofs of the Building, the mechanical
rooms, service closets, shafts, areas above any hung ceiling and the windows and
the portions of all window sills outside same are not part of the Premises
demised by this Lease, and Landlord hereby reserves all rights to such parts of
the Building; provided, however, Tenant shall have the right, upon request to
Landlord, to utilize portions of the area above any hung ceiling for the
installation of customary distributions of Building systems provided that
Landlord reasonably approves same and same does not interfere with Landlord’s
use of such space. Tenant shall not paint, alter, drill into or otherwise change
the appearance of the windows including, without limitation, the sills, jambs,
frames, sashes, and meeting rails.
 
10.02                Landlord, at Landlord’s expense (subject to reimbursement
in accordance with, and to the extent provided, in Article 49 below, and to
reimbursement from Tenant if resulting from any Alteration, or negligence or
willful misconduct of Tenant (or Tenant’s employees, agents, business invitees
or contractors) or persons claiming by, through or under Tenant) shall operate,
maintain and make all necessary repairs and replacements (both structural and
non-structural) to the Building Systems and the public portions of the Building
(including the common area restrooms located on any floor in the Building in
which the Premises are located and which Tenant does not lease the entire
rentable are thereon) and the structural elements of the Building, both exterior
and interior, the roof of the Building and the sidewalks adjacent to the
Building and the Building, and to the windows on the exterior of the Premises,
all in conformance with standards applicable to Comparable Buildings. Subject to
the terms of this Lease, Landlord shall promptly commence any such repairs and
diligently prosecute same to completion. For purposes hereof, the term
“Building  Systems” shall mean all systems operated and maintained by Landlord
for the proper operation of the Building including, without limitation,
mechanical, electrical, plumbing and sewer systems, heating, ventilation and
air-conditioning, elevators (excluding any private elevators), fire and life
safety and security systems, but shall exclude any horizontal distribution
portion of such systems within the Premises installed by, or on behalf of,
Tenant or any other permitted occupant of the Premises.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 11
 
FIRE OR OTHER CASUALTY
 
11.01                Damage by fire or other casualty to the Building and to the
core and shell of the Premises (excluding Landlord’s Work, Alterations, tenant
improvements and betterments and Tenant’s personal property) shall be repaired
at the expense of Landlord (“Landlord’s Restoration  Work”). Landlord shall not
be required to repair or restore any of Tenant’s property or any alteration,
installation or leasehold improvement made in and/or to the Premises. If, as a
result of such damage to the Building or to the core and shell of the Premises,
the Premises are rendered untenantable, the Rent shall abate in proportion to
the portion of the Premises not usable by Tenant from the date of such fire or
other casualty until Landlord’s Restoration Work is substantially completed (as
defined in Article 22 below). Landlord shall not be liable to Tenant for any
delay in performing Landlord’s Restoration Work, Tenant’s sole remedy (in
addition to Tenant’s right to terminate in Section 11.03 below) being the right
to an abatement of Rent, as provided above. Tenant shall cooperate with Landlord
in connection with the performance by Landlord of Landlord’s Restoration Work.
If the Premises are rendered wholly untenantable by fire or other casualty and
if Landlord shall decide not to restore the Premises, or if the Building shall
be so damaged that Landlord shall decide to demolish it or not to rebuild it
(whether or not the Premises have been damaged), Landlord may within ninety (90)
days after such fire or other cause give written notice to Tenant of its
election that the term of this Lease shall automatically expire no less than ten
(10) days after such notice is given. Upon any termination of this pursuant to
this Article 11, Tenant shall pay to Landlord, all insurance proceeds Tenant
shall be entitled to with respect to any of Landlord’s Work, Alteration, tenant
improvements or betterments in the Premises. Landlord hereby waives any and all
right of recovery which it might otherwise have against Tenant, its servants,
agents and employees, for loss or damage occurring to the Building and the
fixtures, appurtenances and equipment therein; notwithstanding that such loss or
damage may result from the negligence or fault of Tenant, its servants, agents
or employees and notwithstanding whether or not Landlord insures the Building
for full replacement cost thereof. Tenant hereby waives any and all right of
recovery which it might otherwise have against Landlord, its servants, and
employees, and against every other tenant in the Building who shall have
executed a similar waiver as set forth in this Section 11.01, for loss or damage
occurring to Tenant’s Property, notwithstanding that such loss or damage may
result from the negligence or fault of Landlord, its servants, agents or
employees, or such other tenant and the servants, agents or employees thereof.
Tenant hereby expressly waives the provisions of Section 227 of the Real
Property Law and agrees that the foregoing provisions of this Article shall
govern and control in lieu thereof.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
11.02                In the event that the Premises has been damaged or
destroyed and this Lease has not been terminated in accordance with the
provisions of this Article, Tenant shall (i) cooperate with Landlord in the
restoration of the Premises and shall remove from the Premises as promptly as
reasonably possible all of Tenant’s salvageable inventory, movable equipment,
furniture and other property and (ii) repair the damage to the tenant
improvements and betterments and Tenant’s personal property and restore the
Premises as diligently and promptly as possible following the date upon which
the core and shell of the Premises shall have been substantially completed by
Landlord.
 
11.03                (a)                 Anything contained in Section 11.01 to
the contrary notwithstanding, if the Building shall be so damaged by fire or
other casualty that Landlord’s Restoration Period is twelve (12) months or more
(but only if the Premises shall have been damaged or rendered untenantable) as
detailed in a Restoration Statement, then Tenant may, not later than thirty (30)
days after the giving of the Restoration Statement, give to Landlord a notice in
writing terminating this Lease. In addition, if Landlord’s Restoration Work is
not substantially completed by the date that is the later of Landlord’s
Restoration Period or 12 months after the date of the casualty, then Tenant
shall be entitled to terminate this Lease by notice given to Landlord, and this
Lease shall automatically terminate on the 30th day following such notice as if
such date were the original Expiration Date, unless prior to such 30th day
Landlord shall have substantially completed Landlord’s Restoration Work. If
Tenant elects to terminate this Lease in accordance with this Section 11.03(a),
the Term shall expire upon a date set by Tenant in Tenant’s notice of
termination, but not sooner than thirty (30) days after such notice is given,
unless sooner if required by any Applicable Laws or insurance requirement, and
Tenant shall vacate the Premises and surrender the same to Landlord in
accordance with the provisions hereof. Upon such termination of this Lease, and
without limiting the abatement of Rent provided for in Section 11.01 hereof,
Tenant’s liability for Fixed Annual Rent and Additional Rent shall cease and any
prepaid portion of Fixed Annual Rent and Additional Rent for any period after
such termination date shall be promptly refunded by Landlord to Tenant.
 
   (b)                 Within sixty (60) days after notice to Landlord of any
damage described in Section 11.01 hereof, Landlord shall deliver to Tenant a
statement (the “Restoration Statement”) prepared by a reputable independent
contractor setting forth such contractor’s good faith estimate as to the time
(the “Landlord’s Restoration Period”) required to perform Landlord’s Restoration
Work.
 
ARTICLE 12
 
END OF TERM
 
12.01                Tenant shall surrender the Premises to Landlord at the
expiration or sooner termination of this Lease in good order and condition,
except for reasonable wear and tear and damage by fire or other casualty, and
Tenant shall remove all of its property and any Specialty Alteration designated
by Landlord pursuant to Article 8 hereof. Tenant agrees if Tenant holds over in
the Premises beyond the date which is sixty (60) days following the expiration
or sooner termination of this Lease, it shall indemnify and save Landlord
harmless against all costs, claims, loss or liability resulting from delay by
Tenant in so surrendering the Premises, including, without limitation, any
claims made by any succeeding tenant founded on such delay and including any
consequential damages and/or lost opportunities. The parties recognize and agree
that the damage to Landlord resulting from any failure by Tenant timely to
surrender the Premises will be substantial, will exceed the amount of monthly
Rent theretofore payable hereunder, and will be impossible of accurate
measurement. In addition to the indemnification set forth above, Tenant
therefore agrees that if possession of the Premises is not surrendered to
Landlord within one (1) day after the date of the expiration or sooner
termination of the Term of this Lease, then Tenant will pay Landlord as
liquidated damages (in addition to any other damages Tenant may be liable for
hereunder pursuant to the second (2nd) sentence of this Section 12.01), for each
month and for each portion of any month during which Tenant holds over in the
Premises after expiration or termination of the Term of this Lease, a sum equal
to (x) for the first 60 days of such holdover, one and one-half (11/2) times the
average Fixed Annual Rent and Additional Rent which was payable per month under
this Lease during the last six months of the Term thereof, and (y) commencing on
the 61st day of such holdover and thereafter, two (2) times the average Rent
which was payable per month under this Lease during the last six months of the
Term thereof. The aforesaid obligations shall survive the expiration or sooner
termination of the Term of this Lease. At any time during the Term of this Lease
and upon reasonable prior notice to Tenant, Landlord may exhibit the Premises to
prospective purchasers or mortgagees of Landlord’s interest therein. During the
last year of the term of this Lease and upon reasonable prior notice to Tenant,
Landlord may exhibit the Premises to prospective tenants.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
ARTICLE 13
 
SUBORDINATION AND ESTOPPEL, ETC.
 
13.01                This Lease, and all rights of Tenant hereunder, are, and
shall continue to be, subject and subordinate in all respects to:
 
(1)      all ground leases, overriding leases and underlying leases of the land
and/or the building now or hereafter existing;
 
(2)      all mortgages that may now or hereafter affect the land, the Building
and/or any of such leases, whether or not such mortgages shall also cover other
lands and/or buildings;
 
(3)      each and every advance made or hereafter to be made under such
mortgages;
 
(4)      all renewals, modifications, replacements and extensions of such leases
and such mortgages; and
 
(5)      all spreaders and consolidations of such mortgages.
 
13.02                The provisions of Section 13.01 of this Article shall be
self-operative, and no further instrument of subordination shall be required. In
confirmation of such subordination, Tenant shall execute and deliver any
instrument that Landlord, the lessor of any such lease, the holder of any
mortgage or any of its successors in interest shall reasonably request (in form
reasonably satisfactory to Tenant, but subject to Section 13.08 below, which
shall only require a form on the mortgagee’s or lessor’s then-standard form) to
evidence such subordination within twenty (20) days after request therefor. The
leases to which this Lease is, at the time referred to, subject and subordinate
pursuant to this Article 13 are herein sometimes called “superior leases”, the
mortgages to which this Lease is, at the time referred to, subject and
subordinate are herein sometimes called “superior mortgages”, the lessor of a
superior lease or its successor in interest at the time referred to is sometimes
herein called a “lessor” and the mortgagee under a superior mortgage or its
successor in interest at the time referred to is sometimes herein called a
“mortgagee”.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
13.03                In the event of any act or omission of Landlord that would
give Tenant the right, immediately or after lapse of a period of time, to cancel
or terminate this Lease, or to claim a partial or total eviction (provided
Tenant shall not be deemed to waive any right to an abatement of Rent that is
expressly provided hereunder), Tenant shall not exercise such right until:
 
(i)      it has given written notice of such act or omission to the mortgagee of
each superior mortgage and the lessor of such superior lease whose name and
address shall previously have been furnished to Tenant; and
 
(ii)      a reasonable period for remedying such act or omission shall have
elapsed following the giving of such notice and following the time when such
mortgagee or lessor shall have obtained possession of the Premises and become
entitled under such superior mortgage or superior lease, as the case may be, to
remedy the same (which reasonable period shall in no event be less than the
period to which Landlord would be entitled under this Lease or otherwise, after
similar notice, to effect such remedy). Nothing contained herein shall obligate
such lessor or mortgagee to remedy such act or omission.
 
13.04                If the lessor of a superior lease or the mortgagee of a
superior mortgage shall succeed to the rights of Landlord under this Lease,
whether through possession or foreclosure action or delivery of a new lease or
deed, then, at the request of such party so succeeding to Landlord’s rights
(hereinafter sometimes called a “successor landlord”), and upon such successor
landlord’s written agreement to accept Tenant’s attornment, Tenant shall attorn
to and recognize such successor landlord as Tenant’s landlord under this Lease,
and shall promptly execute and deliver any instrument that such successor
landlord may reasonably request to evidence such attornment. Upon such
attornment this Lease shall continue in full force and effect as, or as if it
were, a direct lease between such successor landlord and Tenant upon all of the
terms, conditions and covenants as are set forth in this Lease and shall be
applicable after such attornment, except that such successor landlord shall not
be subject to any offset or liable for any previous act or omission of Landlord
under this Lease (other than a default of Landlord (other than the payment of
monies) that is of a continuing nature following the date of such attornment).
 
13.05                 If, in connection with obtaining financing or refinancing
for the Building, a banking, insurance, or other lender shall request reasonable
modifications to this Lease as a condition to such financing or refinancing,
Tenant shall not unreasonably withhold, delay, or defer its consent thereto,
provided that such modifications do not increase the obligations or decrease the
rights, of Tenant hereunder (in either case, except to a de minimis extent). In
no event shall a requested modification of this Lease requiring Tenant to do the
following be deemed to materially adversely affect the leasehold interest hereby
created:
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
  
 
 
(i)      give notice of any default by Landlord under this Lease to such lender
and/or permit the curing of such defaults by such lender; and
 
(ii)      obtain such lender’s consent for any modification of this Lease.
 
13.06                 This Lease may not be modified or amended so as to reduce
the Rent, shorten the term, or otherwise materially affect the rights of
Landlord hereunder, or be canceled or surrendered, without the prior written
consent in each instance of the ground lessors and of any mortgagees whose
mortgages shall require such consent (except to the extent such cancellation or
surrender is expressly provided for under this Lease). Any such modification,
agreement, cancellation or surrender made without such prior written consent
shall be null and void.
 
13.07                 Tenant agrees that if this Lease terminates, expires or is
canceled for any reason or by any means whatsoever by reason of a default under
a ground lease or mortgage by Landlord, and the ground lessor or mortgagee so
elects by written notice to Tenant, this Lease shall automatically be reinstated
for the balance of the term which would have remained but for such termination,
expiration or cancellation, at the same rental, and upon the same agreements,
covenants, conditions, restrictions and provisions herein contained, with the
same rental, with the same force and effect as if no such termination,
expiration or cancellation had taken place. Tenant covenants to execute and
deliver any instrument required to confirm the validity of the foregoing.
 
13.08        (a)                    Landlord hereby represents to Tenant that
(i) Landlord is the fee owner of the Building Project and (ii) there are no
existing, as of the date hereof, superior leases affecting the Building Project
and/or the Land.
 
   (b)                   The above notwithstanding, with respect to any existing
and future superior leases or existing and future superior mortgages, Landlord
hereby agrees to use commercially reasonable efforts (at no cost to Landlord) to
obtain, for Tenant’s benefit, from such superior lessor and/or superior
mortgagee, a subordination, non-disturbance and attornment agreement on such
lessor’s or mortgagee’s then-current form; it being understood and agreed,
however, that Landlord failure or inability to obtain such agreement shall in no
way affect this Lease, the subordination of this Lease to any such superior
lease or superior mortgage, or any of Tenant’s obligations under this Lease.
 
13.09                 From time to time, Tenant, on at least twenty (20) days’
prior written request by Landlord, shall deliver to Landlord a statement in
writing certifying that this Lease is unmodified and in full force and effect
(or if there shall have been modifications, that the same is in full force and
effect as modified and stating the modifications) and the dates to which the
Rent and other charges have been paid and stating whether or not Landlord is in
default in performance of any covenant, agreement or condition contained in this
Lease and, if so, specifying each such default.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 14
CONDEMNATION
 
14.01                 If the whole or any substantial part (i.e., more than 10%
of the rentable square footage of the Premises) of the Premises shall be
condemned by eminent domain or acquired by private purchase in lieu thereof, for
any public or quasi-public purpose, this Lease shall terminate on the date of
the vesting of title through such proceeding or purchase, and Tenant shall have
no claim against Landlord for the value of any unexpired portion of the Term of
this Lease, nor shall Tenant be entitled to any part of the condemnation award
or private purchase price. If less than a substantial part of the Premises is
condemned, this Lease shall not terminate, but Rent shall abate in proportion to
the portion of the Premises condemned and Landlord, at its cost, shall restore
the remaining portion of the Premises and the systems servicing same.
 
14.02                 Damages awarded to Landlord for any condemnation shall
belong to Landlord, whether or not the damages are awarded as compensation for
loss or reduction in value of the Building or the Building Project; however,
nothing shall restrict or limit Tenant from asserting a claim for any additional
damages resulting from the condemnation for any unamortized leasehold
improvements paid for by Tenant, the interruption of Tenant's business, Tenant’s
moving expenses, or Tenant’s trade fixtures and equipment, provided such claim
does not reduce Landlord’s award.
 
ARTICLE 15
 
REQUIREMENTS OF LAW
 
15.01                 Tenant at its expense shall comply with all laws, orders
and regulations of any governmental authority having or asserting jurisdiction
over the Premises, which shall impose any violation, order or duty upon Landlord
or Tenant with respect to the Premises, the making of any Alterations therein,
or the use or occupancy thereof, including, without limitation, compliance in
the Premises with all City, State and Federal laws, rules and regulations on the
disabled or handicapped, on fire safety and on hazardous materials (other than
those hazardous materials (which are defined as hazardous materials under
applicable law on the date hereof) existing in the Premises on the Commencement
Date); provided, however, in no event shall Tenant be responsible for any
structural repairs or alterations in order to comply with applicable laws except
to the extent same arises (i) due to a condition created by Tenant (or anyone
claiming by, through or under Tenant) or any of Tenant’s employees, agents or
contractors, (ii) the negligence or willful misconduct of Tenant (or anyone
claiming by, through or under Tenant) or any of Tenant’s employees, agents, or
contractors, (iii) any Alteration made by or on behalf of Tenant (or anyone
claiming, by, through or under Tenant) or (iv) the particular manner of use of
the Premises by Tenant (as opposed to the use of the Premises for the Primary
Use), and, in such case, same shall be done by Landlord, at Tenant’s expense.
 
15.02                 Intentionally omitted.
 
15.03                 Tenant at its expense shall comply with all requirements
of the New York Board of Fire Underwriters, or any other similar body affecting
the Premises, and shall not use the Premises in a manner which shall increase
the rate of fire insurance of Landlord or of any other tenant, over that in
effect prior to this Lease (it being understood and agreed that mere use of the
Premises for the Primary Use shall not be deemed to violative of this first
(1st) sentence). If Tenant’s use of the Premises increases the fire insurance
rate, Tenant shall reimburse Landlord for all such increased costs. That the
Premises are being used for the purpose set forth in Article 1 hereof shall not
relieve Tenant from the foregoing duties, obligations and expenses.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
15.04                 Landlord, at Landlord’s sole cost and expense (but subject
to reimbursement, if any, in accordance with Article 49 below), shall comply
with all laws applicable to the non-leasable areas of the Building, Building
Systems and all structural portions of the Building (except as set forth in
Section 15.01 above), including, without limitation, the removal of Building
violations that would delay Tenant from obtaining a building permit or a final
sign-off on its Alterations or would otherwise adversely affect the use of the
Premises for any of the uses permitted hereunder, other than those laws which
Tenant shall be required to comply with pursuant to the terms of this Lease or
other occupants of the Building shall otherwise be required to comply with,
subject, however, to Landlord’s right to contest diligently and in good faith
the applicability or legality thereof (provided Tenant is permitted to continue
to use and occupy the Premises during any such period of contest by Landlord).
In addition, if any hazardous materials (as defined as such under applicable
laws on the date hereof) are encountered by Tenant during the performance of
Alterations (excluding any such hazardous materials brought to the Premises by
Tenant (or anyone claiming by, through or under Tenant) by Tenant, then Tenant
shall promptly notify Landlord thereof and Landlord shall, at Landlord’s cost
and expense, promptly remove, encapsulate, remediate and/or abate such hazardous
materials in accordance with applicable laws.
 
ARTICLE 16
 
CERTIFICATE OF OCCUPANCY
 
16.01                 Tenant will at no time use or occupy the Premises in
violation of the certificate of occupancy issued for the Building. The statement
in this Lease of the nature of the business to be conducted by Tenant shall not
be deemed to constitute a representation or guaranty by Landlord that such use
is lawful or permissible in the Premises under the certificate of occupancy for
the Building.
 
ARTICLE 17 POSSESSION
 
17.01                 If Landlord shall be unable to give possession of the
Premises by a certain date because of the retention of possession of any
occupant thereof, alteration or construction work, or for any other reason,
except as expressly set forth herein, Landlord shall not be subject to any
liability for such failure. In such event, this Lease shall stay in full force
and effect, without extension of its Term. However, the Rent hereunder shall not
commence until the Rent Commencement Date as detailed hereunder. If permission
is given to Tenant to occupy the Premises prior to the Commencement Date
pursuant to the terms of this Lease, such occupancy shall be deemed to be
pursuant to the terms of this Lease, except that Tenant shall not be obligated
to pay Rent as a result thereof. The above notwithstanding, Landlord hereby
agrees to use its commercially reasonable efforts (without the need to expend
any monies on overtime or premium-pay labor) to cause the Commencement Date to
occur on or prior to January 1, 2012. The provisions of this Article are
intended to constitute an “express provision to the contrary” within the meaning
of Section 223(a), New York Real Property Law.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 18
 
QUIET ENJOYMENT
 
18.01                 Landlord covenants that if Tenant pays the Rent and
performs all of Tenant’s other obligations under this Lease, Tenant shall
peaceably and quietly enjoy the Premises, subject to the terms, covenants and
conditions of this Lease and to the ground leases, underlying leases and
mortgages hereinbefore mentioned.
 
ARTICLE 19
 
RIGHT OF ENTRY
 
19.01                 Tenant shall permit Landlord to erect, construct and
maintain pipes, conduits and shafts in and through the Premises, provided that
any such pipes, conduits or shafts shall either be concealed behind, beneath or
within partitioning, columns, ceilings or floors located or to be located in the
Premises, or completely furred at points immediately adjacent to partitioning
columns or ceilings located or to be located in the Premises. Landlord or its
agents shall have the right to enter or pass through the Premises at all times,
by master key and, in the event of an emergency, by reasonable force or
otherwise, to examine the same, and to make such repairs, alterations or
additions as it may deem necessary or desirable to the Premises or the Building,
and to take all material into and upon the Premises that may be required
therefor. In the exercise of such right, Landlord shall use reasonable efforts
to minimize the disruption of Tenant’s business and such entry and work shall
not constitute an eviction of Tenant in whole or in part, except as expressly
set forth herein, shall not be grounds for any abatement of Rent, and shall
impose no liability on Landlord by reason of inconvenience or injury to Tenant’s
business. Landlord shall have the right at any time, without the same
constituting an actual or constructive eviction, and without incurring any
liability to Tenant, to change the arrangement and/or location of entrances or
passageways, windows, corridors, elevators, stairs, toilets, or other
non-leasable parts of the Building, and to change the designation of rooms and
suites and the name or number by which the Building is known.
 
ARTICLE 20
 
INDEMNITY
 
20.01                 Except to the extent same arises due to Landlord’s (or
Landlord’s contractor’s, agents or employees) negligence or willful misconduct,
Tenant shall indemnify and hold harmless Landlord, all lessors and all
mortgagees of the Building and each of their respective partners, directors,
officers, shareholders, principals, agents and employees (each, a “Landlord
Indemnified Party”), from and against any and all claims made by third parties
against such Landlord Indemnified Party to the extent arising from or to the
extent in connection with (i) any negligence of Tenant or any person claiming
through or under Tenant or any of their respective partners, directors,
officers, agents, employees or contractors or (ii) any accident, injury or
damage occurring in, at or upon the Premises during the Term (or prior to such
Commencement Date, if arising from or in connection with any negligence of
Tenant or any person claiming through or under Tenant or any of their respective
partners, directors, officers, agents, employees or contractors (but excluding
Landlord and its contractors retained by Landlord)) or the Building during the
Term if same arises due to the negligence or willful misconduct of Tenant or a
Tenant Indemnified Party; in each case together with all reasonable costs,
expenses and liabilities incurred in connection with each such claim or action
or proceeding brought thereon, including, without limitation, all reasonable
attorneys’ fees and disbursements; provided, that the foregoing indemnity shall
not apply to the extent such claim results from the negligence or willful
misconduct of the Landlord Indemnified Party.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
20.02                 Except to the extent same arises due to Tenant’s
negligence or willful misconduct (or the negligence or willful misconduct of
Tenant’s employees, agents or contractors or anyone claiming by, through or
under Tenant). Landlord shall indemnify and hold harmless Tenant, its partners,
directors, officers, members, shareholders, principals, agents and employees
(each, a “Tenant Indemnified Party”) from and against any and all claims made by
third parties against such Tenant Indemnified Party caused by (i) any negligence
of Landlord or any person claiming through or under Landlord or any of their
respective partners, directors, officers, agents, employees or contractors or
(ii) any accident, injury or damage occurring in, at or upon the common or
public areas of the Building (including the Premises if same arises due to the
negligence or willful misconduct of Landlord or a Landlord Indemnified Party);
in each case together with all reasonable costs, expenses and liabilities
incurred in connection with each such claim or action or proceeding brought
thereon, including, without limitation, all reasonable attorneys’ fees and
disbursements; provided, that the foregoing indemnity shall not apply to the
extent such claim results from the negligence or willful misconduct of any
Tenant Indemnified Party.
 
20.03                 Landlord’s and Tenant’s obligations under this Article 20
shall survive the expiration or earlier termination of this Lease.
 
ARTICLE 21
 
TENANT’S LIABILITY; LANDLORD’S LIABILITY, ETC.
 
21.01                 Except as expressly set forth in Section 30.05 below, this
Lease and the obligations of Tenant hereunder shall not in any way be affected
because Landlord is unable to fulfill any of its obligations or to supply any
service, by reason of Unavoidable Delay or other cause not within Landlord’s
control. Subject to Section 30.05 below, Landlord shall have the right, without
incurring any liability to Tenant, to stop any service because of accident or
emergency, or for repairs, alterations or improvements, necessary or desirable
in the judgment of Landlord, until such repairs, alterations or improvements
shall have been completed. Landlord shall not be liable to Tenant or anyone
else, for any loss or damage to person, property or business; nor shall Landlord
be liable for any latent defect in the Premises or the Building. Neither the
partners, entities or individuals comprising Landlord, nor the agents,
directors, or officers or employees of any of the foregoing shall be liable for
the performance of Landlord’s obligations hereunder.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
21.02                 For purposes of this Lease, “Unavoidable Delay” means
Landlord’s or Tenant’s inability to fulfill or delay in fulfilling any of their
respective obligations under this Lease expressly or impliedly to be performed
by such party (including, without limitation, Landlord’s or Tenant’s inability
to make or delay in making any repairs, additions, alterations, improvements or
decorations, or Landlord’s inability to supply or delay in supplying any
services, equipment or fixtures), if Landlord’s or Tenant’s inability or delay
is due to or arises by reason of strikes, labor troubles or by accident, or by
any cause whatsoever beyond such party’s reasonable control, including, without
limitation, laws, other governmental actions, shortages or unavailability of
labor, fuel, steam, water, electricity or materials, delays caused by Tenant,
acts of God, enemy or terrorist action, civil commotion, fire or other casualty,
but excluding unavailability of funds (and in no event shall an Unavoidable
Delay excuse the payment of Rent hereunder by Tenant).
 
ARTICLE 22
 
CONDITION OF PREMISES
 
22.01                 The parties acknowledge that Tenant has inspected the
Premises and the Building and is fully familiar with the physical condition
thereof and Tenant agrees to accept the Premises at the commencement of the Term
in its then “as is” condition, subject to the performance by Landlord of
Landlord’s Work (as defined below). Except for the performance of Landlord’s
Work, Tenant acknowledges and agrees that Landlord shall have no obligation to
do any work in or to the Premises in order to make it suitable and ready for
occupancy and use by Tenant (though the foregoing shall not vitiate Landlord’s
ongoing maintenance and repair obligations expressly set forth in this Lease).
 
22.02                 (a)                 (i)           
   (X)              Promptly following the date hereof, Landlord shall, at its
sole cost and expense, have prepared construction drawings (the “Drawings”) for
the installation of alterations, installations, materials, finishes and
improvements in the Premises to prepare the same for Tenant’s initial occupancy
thereof (the “Landlord’s Work”). The Drawings shall be substantially in
accordance with the workletter and schematic drawings annexed hereto as Exhibit
D-1 and shall include the above-standard work described on Exhibit D-2 annexed
hereto (the “Above Standard Items”); it being understood and agreed, however,
(A) Landlord shall be entitled to make substitutions of the Above Standard Items
with items that are of a substantially equivalent quality and cost if Landlord
reasonably believes same would enable Landlord to substantially complete
Landlord’s Work sooner than anticipated with the original items (and Landlord
shall provide notice thereof to Tenant) and (B) certain items detailed on
Exhibit D-2 (as more fully detailed therein) may be performed following the
Commencement Date and, in such case, the Commencement Date will be deemed to
occur if such items are not yet substantially completed. To the extent Landlord
fails to perform Landlord’s Work in accordance with the workletter and schematic
drawings annexed hereto as Exhibit D-1 (inclusive of the Above Standard Items
selected by Tenant, as detailed below, but subject to unforeseen field
conditions, applicable laws and Change Orders), and unless otherwise agreed to
by Tenant, same shall be deemed a breach of this Lease by Landlord.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(Y)         Anything to the contrary herein notwithstanding, to the extent that
Landlord reasonably believes that the substantial completion of Landlord’s Work
is or will be delayed beyond the date Landlord would otherwise have had
Landlord’s Work substantially complete due to any delays in performing one or
more of the Delayed ASI Items (as defined below), then Landlord shall have the
right to elect to perform such Delayed ASI Items following the Commencement Date
(it being understood and agreed that, in such case, the Commencement Date shall
be deemed to be the date that Landlord’s Work is substantially complete but for
such Delayed ASI Items) (a “Post-Commencement Election”). If Landlord makes a
Post-Commencement Election, Landlord shall complete the Delayed ASI Items (so
chosen by Landlord in the Post-Commencement Election) following the Commencement
Date in a prompt and diligent manner and Tenant hereby acknowledges and agrees
that Landlord (and its contractors) shall have access to the Premises to perform
such Delayed ASI Items without interference from Tenant. Anything to the
contrary herein notwithstanding, Tenant shall be solely responsible, at Tenant’s
sole cost and expense, for purchasing all of the Delayed ASI Items (excluding
item (d) under “Board Room” detailed on item #6 on Exhibit D-2) (the “Tenant
Purchased ASI Items”) and Tenant shall ensure all of the Tenant Purchased ASI
Items are purchased and delivered to the Premises (or to another location
designated by Landlord at the Building) by the date which is no later than
ninety-eight (98) days following the date hereof (time being of the essence with
respect to such date) (the “Purchased Outside Date”). Notwithstanding the
foregoing portion of this clause (Y), if the Tenant Purchased ASI Items are
purchased by Tenant and delivered to the Premises (or Building, as applicable)
by the Purchased Outside Date, such Tenant Purchased ASI Items shall be
substantially completed prior to the Commencement Date if and to the extent
there are no other Tenant Purchased ASI Items which were not timely purchased
and delivered and which prevent the substantial completion of such timely
purchased and delivered Tenant Purchased ASI Items. If Tenant fails to purchase
any or all of the Tenant Purchased ASI Items and ensure same are delivered to
the Premises (or Building) by the Purchased Outside Date, then it shall be
deemed to be that all such Tenant Purchased Items that are were not so purchased
and delivered as aforesaid by the Purchased Outside Date will be automatically
included as part of the Post-Commencement Election. For purposes hereof, the
term “Delayed ASI Items” shall mean any and/or all of the following items listed
on Exhibit D-2 annexed hereto: (1) items (a) through (d) detailed on Item #3 on
Exhibit D-2, (2) item (d) under “Board Room” detailed on item #6 on Exhibit D-2,
and (3) items #8, #11 and/or #17 on Exhibit D-2.
 
(ii)              Landlord and Tenant each acknowledge and agree that the Above
Standard Items listed on Exhibit D-2 do not contain sufficient detail (as
reasonably determined by Landlord) for Landlord to prepare Drawings to
incorporate said Above Standard Items. As such, by no later than the date which
is fourteen (14) days following the date hereof (time being of the essence with
respect to such date) (the “ASI Detail Date”), Tenant shall provide Landlord
with sufficient detail (as reasonably determined by Landlord) in order for
Landlord (and Landlord’s architect) to prepare Drawings. If Tenant fails to
provide Landlord with such sufficient detail by the ASI Detail Date, then same
shall be deemed a Tenant Delay hereunder (for which the amount of days after the
ASI Detail Date until Tenant provides such sufficient detail (plus any further
delays incurred by Landlord in the preparation of the Drawings or the
performance of Landlord’s Work shall be deemed a Tenant Delay)) shall count as a
Tenant Delay hereunder. Further, if Tenant fails to provide Landlord with such
sufficient detail by the date which is twenty-eight (28) days following the date
hereof (time being of the essence with respect to such date), Landlord shall not
be required to include such Above Standard Items in Landlord’s Work and in lieu
thereof, Landlord shall install and perform Landlord’s Work using materials,
finishes, fixtures and items which would otherwise constitute Building-standard
items that Landlord would utilize absent any such Above Standard Items being
included in Landlord’s Work. In addition, subject to the foregoing provisions of
this clause (ii), if any of the Above Standard Items are long-lead items or
otherwise in and of themselves cause a delay in substantial completion of
Landlord’s Work, such delay shall be deemed a Tenant Delay hereunder.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(iii)              Following completion of the Drawings, Landlord shall
competitively bid from at least three (3) general contractors or construction
management firms to perform Landlord’s Work, which bid or bids shall separately
list the Above Standard Items (or just the cost of installing same where Tenant
is purchasing the Above Standard Items as detailed above) and the proposed costs
thereof; it being understood and agreed that Landlord shall obtain bids (and
shall cause the bidding contractors to submit bids) for all of Landlord’s Work
(including the Above Standard Items (or just the cost of installing same where
Tenant is purchasing the Above Standard Items as detailed above)) as if Landlord
was the party responsible for paying the cost of the entire Landlord’s Work
(including the Above Standard Items), notwithstanding the terms to the contrary
contained in this Article 22. Such process shall be a “sealed bid” process.
Following Landlord’s notification to Tenant that Landlord has received all such
bids (which notification, for purposes hereof, may be via electronic mail or
give verbally by Landlord’s construction personnel to Tenant’s construction
consultant) and upon Tenant’s written request following Landlord’s receipt of
the bids and Landlord’s notification thereof (as aforesaid), Landlord shall
review with Tenant (or Tenant’s agents, employees, representatives or
consultants) the leveled bid results (provided, that Tenant (nor its agents,
employees, representative or consultants) shall not be permitted to photocopy
such bid results, but Tenant’s representatives shall be permitted to take notes;
provided, however, that, Tenant (and Tenant’s agents, employees, representative
or consultants) shall not be permitted to disclose or share (in writing or
verbally) such notes with the general contractors submitting bids or with any
other third party or to use such notes to give any of the general contractors
submitting bids a competitive advantage). Upon receipt of bids from such
contractors based on the lowest qualified bid for Landlord’s Work, Landlord
shall perform bid-leveling in accordance with customary construction practice
and shall select the winning contractor based on the lowest qualified bid for
the items of Landlord’s Work excluding the Above Standard Items following such
bid-leveling procedure and Landlord shall provide a copy of the winning bid
(with respect to the Above Standard Items only) to Tenant; it being understood
and agreed that Landlord shall obtain bids (and shall cause the bidding
contractors to submit bids) for all of Landlord’s Work (including the Above
Standard Items (or just the cost of installing same where Tenant is purchasing
the Above Standard Items as detailed above)) as if Landlord was the party
responsible for paying the cost of the entire Landlord’s Work (including the
Above Standard Items), notwithstanding the terms to the contrary contained in
this Article 22.
 
(iii)              Following Landlord’s notice to Tenant of the cost of the
Above Standard Items (which costs shall include, without limitation, all soft
costs associated with the Above Standard Items (or just the cost of installing
same where Tenant is purchasing the Above Standard Items as detailed above))
from the winning bidder, Tenant shall have four (4) days (time being of the
essence with respect to such period of time) to select the Above Standard Items
Tenant desires Landlord to include as part of Landlord’s Work (it being
understood and agreed that if Tenant does not select a specific Above Standard
Item within such 4-day period then Landlord shall have no obligation to perform
any of the Above Standard Items and in lieu thereof, Landlord shall install and
perform Landlord’s Work using materials, finishes, fixtures and items which
would otherwise constitute Building-standard items that Landlord would utilize
absent any such Above Standard Items being included in Landlord’s Work. If
Tenant timely elects to include the Above Standard Items in Landlord’s Work,
then Tenant shall pay within ten (10) Business Days, as additional rent
hereunder, to Landlord 100% of the total cost (without any mark-up by Landlord)
of all of the Above Standard Items (or just the cost of installing same where
Tenant is purchasing the Above Standard Items as detailed above) (such total
cost being referred to herein as the “Above  Standard Items Costs”) based on the
costs set forth in the winning bid (including, but not limited to, so-called
“soft costs” associated therewith), it being agreed that Tenant’s failure to
timely pay such amount within said ten (10) Business Day period shall be a
Tenant Delay until such amounts are paid. If the actual cost to perform the
Above Standard Items subsequently exceeds the Above Standard Items Costs
(through no acts or omissions of Landlord or Landlord’s general contractor),
then Tenant, as additional rent hereunder, shall pay to Landlord the amount by
which the actual cost of the Above Standard Items exceeds the Above Standard
Items Costs within thirty (30) days of an invoice therefor.
 
 
(v)                 Following the selection of the winning bidder and the
payment by Tenant of the Above Standard Items Costs, Landlord shall seek to
obtain all required building permits for Landlord’s Work and thereafter shall
promptly and diligently perform Landlord’s Work (other than the Above Standard
Items that were part of any Post-Commencement Election).
 
 
(a)                      If Tenant requests any modifications to Landlord’s Work
as shown on Exhibit D-1 and Exhibit D-2 and/or the Drawings, which request shall
be made in writing to Landlord specifying in detail the scope of such
modification, any such deviation or modification shall be subject to Landlord’s
approval in accordance with the provisions with Article 8 hereof. Any deviation
in Landlord’s Work from the workletter and schematic drawings annexed hereto as
Exhibit D-1 and Exhibit D-2 or any requested modification to the Drawings shall
be referred to as a “Change  Order”; it being understood and agreed, however,
Tenant shall not be entitled to request a Change Order that would, as reasonably
determined by Landlord, subject Landlord’s Work to any delay more than 15 days
beyond the date Landlord’s Work is scheduled to be substantially completed.
Promptly following Landlord’s receipt of a Change Order request from Tenant,
Landlord shall notify Tenant of (i) the estimated additional costs that Landlord
would incur in connection with the performance of such Change Order (subject to
Landlord’s customary 5% mark-up of same) and (ii) the estimated additional time
to be incurred by Landlord in connection with the performance of the Landlord’s
Work due to such Change Order. Within five (5) business days following
Landlord's notice pursuant to the preceding sentence, Tenant shall notify (a
“Change Order Notice”) Landlord if it wants Landlord to proceed with the Change
Order, in which case (x) Tenant shall be solely responsible for the additional
cost thereof and shall pay same to Landlord as Additional Rent hereunder within
thirty (30) days following Landlord’s demand therefor (which shall be
accompanied by an invoice evidencing the same) and (y) the additional time to
substantially complete the Landlord’s Work due to such Change Order shall be
deemed a Tenant Delay hereunder. If Tenant fails to send a Change Order Notice
within the time period set forth above or if Tenant elects that Landlord not
perform the Change Order or if a Change Order request has not been approved by
Landlord, Landlord shall have no obligation to perform the Change Order as part
of the Landlord’s Work. Further, to the extent Landlord is actually delayed in
performing the Landlord’s Work due to a Change Order (e.g., if Landlord stops
work already in progress due to a Change Order request), the aggregate time
elapsed after the submission of a Change Order request by Tenant through and
including the later to occur of (a) the date Tenant sends a Change Order Notice
or the date Tenant notifies Landlord that Tenant is electing not to proceed with
such Change Order or (b) the expiration of the date on which Tenant may send a
Change Order Notice shall constitute a Tenant Delay hereunder.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(c)                      Subject to the provisions of Section 22.08 below,
Landlord and Tenant hereby acknowledge and agree that annexed hereto as Exhibit
I is a proposed construction schedule with respect to the performance of
Landlord’s Work; provided, however, in no event shall this Lease be affected or
modified, or shall Tenant’s obligations by affected or modified, if any portion
of the construction schedule is not adhered to pursuant to the date set forth
thereon. Landlord hereby agrees that Tenant, at any time and from time to time
during the performance of Landlord’s Work, may request that Landlord provide
Tenant with updates as to the timing of Landlord’s Work and updates as to the
construction schedule annexed hereto as Exhibit I. Landlord shall respond to
Tenant’s request with a good-faith, non-binding update as reasonably promptly
after such request as possible. The above notwithstanding, if there is any
conflict or inconsistency between the terms of this Lease and Exhibit I annexed
hereto, the terms of this Lease shall prevail.
 
22.03                 Promptly following the completion of the Drawings (and the
issuance of any required permits from the applicable governing authority),
Landlord shall, at its sole cost and expense (subject to the terms of this
Article 22), perform the Landlord’s Work in accordance with all applicable legal
requirements and in a good, workmanlike manner, utilizing Building-standard
materials, finishes and fixtures (unless otherwise set forth on the Drawings).
 
22.04                 Landlord’s Work shall be deemed to be substantially
completed notwithstanding that minor or non material details of construction,
mechanical adjustment or decoration which do not materially interfere with
Tenant’s ordinary use of the Premises remain to be performed, provided that said
“punch list items” shall be completed by Landlord and provided Landlord’s
architect provides a certification (in form reasonably utilized by said
architect) that Landlord’s Work has been substantially completed in accordance
with the Drawings (subject to any Change Orders and subject to any unforeseen
field conditions) and such certification has been provided to Tenant (it being
understood and agreed that such certification may be sent to Tenant via
electronic mail and not pursuant to the notice provisions of this Lease).
Promptly following Landlord’s substantial completion of Landlord’s Work,
Landlord and Tenant shall jointly inspect the Premises and prepare and execute a
punchlist with respect to such work. The punchlist shall list incomplete, minor
and insubstantial details of construction, necessary mechanical adjustments, and
needed finishing touches. Landlord shall complete the punchlist items within a
reasonable time thereafter (subject to Unavoidable Delays and Tenant Delays),
not to exceed 45 days following the Commencement Date. Following the completion
of Landlord’s Work, Landlord shall diligent seek to obtain any sign-offs or
approvals required by the applicable governing authority with respect to
Landlord’s Work.
 
22.05                 “Tenant Delay” means any delay which Landlord may
encounter in the performance of Landlord’s obligations under this Lease to the
extent that Landlord encounters such delay by reason of (i) any act or omission
of any nature of Tenant, Tenant’s agents or contractors, (ii) delays by Tenant
in submission of information, (iii) delays due to the postponement of any
portion of Landlord’s Work at the request of Tenant, (iv) any additional
electrical capacity (but subject to Article 41) in excess of the Capacity (as
defined below) that is requested by Tenant in order to operate any Above
Standard Items, subject, however, to the terms and conditions of Section 22.10
below, and/or (v) the time delay as a result of the performance of Change
Orders. Tenant shall pay to Landlord any reasonable out of pocket costs or
expenses incurred by Landlord by reason of any Tenant Delay. In the event that
substantial completion of the Landlord’s Work is actually delayed by reason of
one or more Tenant Delays, Tenant agrees that the Commencement Date shall be
deemed to be the date that the Landlord’s Work would have been substantially
completed had the same not been so delayed due to such Tenant Delays.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
22.06                 At all times during the performance of the Landlord’s
Work, Tenant shall be required to have an authorized representative with
decision-making authority (herein called “Tenant’s Representative”) readily
available by telephone or e-mail during normal business hours and Tenant’s
architect or Tenant’s Representative may, at Tenant’s option, participate in any
construction meetings held by Landlord with respect to Landlord’s Work. Any
delay in the performance of the Landlord’s Work resulting from Tenant’s failure
to have a Tenant’s Representative readily available (by telephone or e-mail
during normal business hours), as required hereunder, shall be deemed a Tenant
Delay hereunder.
 
22.07                 Upon Tenant’s request following the Commencement Date,
Landlord shall deliver to Tenant an ACP-5 covering the Premises. Upon the
Commencement Date, Landlord shall assign to Tenant any warranties obtained by
Landlord in connection with any portion of Landlord’s Work.
 
22.08                 Notwithstanding that the Commencement Date may not have
yet occurred, Landlord agrees to permit Tenant and its representatives to have
access to the Premises, upon prior reasonable notice to Landlord, for the sole
purpose of making field measurements, surveys of existing conditions such as
ductwork above hung ceilings, the installation of Tenant’s equipment and
furnishings, the installation of Tenant’s data and telecommunications wiring and
other similar customary pre-commencement activities, so long as same does not
interfere with Landlord's performance Landlord’s Work. Tenant agrees to conduct
such access in a manner so as to minimize interference with the performance of
Landlord’s Work. Such access afforded to Tenant shall be upon and subject to all
the terms and conditions of this Lease except for the covenant to pay Rent. Any
such access that interferes with or delays Landlord’s performance of Landlord’s
Work shall be deemed to be a Tenant Delay (as such term is defined herein) and
Tenant shall immediately cease any such access upon Landlord’s notification to
Tenant of same. If Tenant desires such access to install Tenant’s equipment and
furnishings, Tenant shall expressly notify Landlord of same at least 15 days
prior to the date Tenant desires such access and Landlord shall have the right
to deny such access for same if Landlord reasonably believes same would
interfere with the performance of Landlord’s Work.
 
22.09                 To the extent Landlord is able to obtain a warranty
covering Landlord’s Work from Landlord’s general contractor that warrants
Landlord’s Work for at least one (1) year (though Landlord shall be under no
obligation to do so), Landlord shall assign such warranty to Tenant. If,
however, Landlord is unable to obtain such warranty for Landlord’s Work,
Landlord hereby agrees to repair and/or replace (as applicable) any defects in
Landlord’s Work (other than those arising due to the negligence or willful
misconduct of Tenant or Tenant’s employees, agents or contractors, and other
than those arising due to a subsequent Alteration performed by or on behalf of
Tenant) for the period commencing on the Commencement Date and ending on the day
immediately prior to the one (1) year anniversary of the Commencement Date,
provided that Tenant notifies Landlord of such defect prior to the one (1) year
anniversary of the Commencement Date.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
22.10                 Notwithstanding anything to the contrary contained herein
and subject to the terms and conditions of Article 41 of this Lease, at any time
following the date hereof, Tenant shall be entitled to submit to Landlord a
request to obtain additional electrical capacity (not to exceed an additional 3
watts demand load per usable square foot) in excess of the Capacity in order to
operate one or more of the Delayed ASI Items. Following receipt of such request,
Landlord shall reasonably cooperate with Tenant in identifying whether such
additional electrical capacity is available (taking into account the needs of
the Building and current and future occupants of the Building) and, if so, shall
provide Tenant with the right, at Tenant’s sole cost and expense, to bring such
additional electrical capacity (from a location in the Building), and utilizing
Landlord’s designated contractor, to the electrical closet on the floor on which
the Premises are located so that same shall be available when such Delayed ASI
Items are installed pursuant to the terms of this Article 22.
 
ARTICLE 23
 
 CLEANING
 
23.01                 Landlord shall cause the Premises to be kept clean in
accordance with the specifications annexed hereto as Exhibit E, provided they
are kept in order by Tenant. Landlord, its cleaning contractor and their
employees shall have after-hours access to the Premises and the use of Tenant’s
light, power and water in the Premises as may be reasonably required for the
purpose of cleaning the Premises. Landlord may remove Tenant’s extraordinary
refuse (above that ordinarily generated by a general office user) from the
Building and Tenant shall pay the cost thereof.
 
23.02                 Tenant acknowledges that Landlord has designated a
cleaning contractor for the Building. Tenant agrees to employ said cleaning
contractor or such other contractor as Landlord shall from time to time
designate (the “Building Cleaning Contractor”) to perform any cleaning required
by Tenant in excess of that detailed on Exhibit E and for any other waxing,
polishing, and other cleaning and maintenance work of the Premises and Tenant’s
furniture, fixtures and equipment (collectively, “Tenant Cleaning Services”)
provided that the prices charged by said contractor are comparable to the prices
customarily charged by other reputable cleaning contractors employing union
labor in downtown Manhattan for the same level and quality of service. Tenant
acknowledges that it has been advised that the cleaning contractor for the
Building may be a division or affiliate of Landlord. Tenant agrees that it shall
not employ any other cleaning and maintenance contractor, nor any individual,
firm or organization for such purpose, without Landlord’s prior written consent.
In the event that Landlord and Tenant cannot agree on whether the prices then
being charged by the Building Cleaning Contractor for such cleaning services are
comparable to those charged by other reputable contractors as herein provided,
then Landlord and Tenant shall each obtain two (2) bona fide bids for such
services from reputable cleaning contractors performing such services in
comparable buildings in downtown Manhattan employing union labor, and the
average of the four bids thus obtained shall be the standard of comparison. In
the event that the Building Cleaning Contractor does not agree to perform such
cleaning services for Tenant at such average price, Landlord shall not
unreasonably withhold its consent to the performance of Tenant Cleaning Services
by a reputable cleaning contractor designated by Tenant employing union labor
with the proper jurisdictional qualifications; provided, however, that, without
limitation, Landlord’s experience with such contractor or any criminal
proceedings pending or previously filed against such contractor may form a basis
upon which Landlord may withhold or withdraw its consent.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
ARTICLE 24
 
JURY WAIVER
 
24.01                 Landlord and Tenant hereby waive trial by jury in any
action, proceeding or counterclaim involving any matter whatsoever arising out
of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the Premises or involving the right to any
statutory relief or remedy. Tenant will not interpose any counterclaim of any
nature in any summary proceeding, unless such counterclaim would be deemed
waived if Tenant did not interpose same.
 
ARTICLE 25
 
NO WAIVER, ETC.
 
25.01                 No act or omission of Landlord or its agents shall
constitute an actual or constructive eviction, unless Landlord shall have first
received written notice of Tenant’s claim and shall have had a reasonable
opportunity to meet such claim. In the event that any payment herein provided
for by Tenant to Landlord shall become overdue for a period in excess of ten
(10) days, then at Landlord’s option a “late charge” shall become due and
payable to Landlord, as Additional Rent, from the date it was due until payment
is made, at the interest rate equal to the lesser of (x) maximum legal rate of
interest per annum and 10% per annum. No act or omission of Landlord or its
agents shall constitute an acceptance of a surrender of the Premises, except a
writing signed by Landlord. The delivery or acceptance of keys to Landlord or
its agents shall not constitute a termination of this Lease or a surrender of
the Premises. Acceptance by Landlord of less than the Rent herein provided shall
at Landlord’s option be deemed on account of earliest Rent remaining unpaid. No
endorsement on any check, or letter accompanying Rent, shall be deemed an accord
and satisfaction, and such check may be cashed without prejudice to Landlord. No
waiver of any provision of this Lease shall be effective, unless such waiver be
in writing signed by the party to be charged. In no event shall Tenant be
entitled to make, nor shall Tenant make any claim, and Tenant hereby waives any
claim for money damages (nor shall Tenant claim any money damages by way of
set-off, counterclaim or defense) based upon any claim or assertion by Tenant
that Landlord had unreasonably withheld, delayed or conditioned its consent or
approval to any request by Tenant made under a provision of this Lease. Tenant’s
sole remedy shall be an action or proceeding to enforce any such provision, or
for specific performance or declaratory judgment. Tenant shall comply with the
rules and regulations contained in this Lease, and any reasonable modifications
thereof or additions thereto. Landlord shall not be liable to Tenant for the
violation of such rules and regulations by any other tenant, provided that
Landlord shall, subject to the terms and conditions of another tenant’s lease or
occupancy agreement, enforce such rules and regulations in a non­discriminatory
manner amongst all tenants in the Building. In the event of any conflict between
the rules and regulations and the terms of this Lease, the terms of this Lease
shall control. Failure of Landlord to enforce any provision of this Lease, or
any rule or regulation, shall not be construed as the waiver of any subsequent
violation of a provision of this Lease, or any rule or regulation. This Lease
shall not be affected by nor shall Landlord in any way be liable for the
closing, darkening or bricking up of windows in the Premises, for any reason,
including as the result of construction on any property of which the Premises
are not a part or by Landlord’s own acts, but Landlord shall use commercially
reasonable efforts to avoid any such permanent blocking or bricking of the
windows.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
ARTICLE 26
 
ADDITIONAL REMEDIES UPON TENANT DEFAULT
 
26.01                 If this Lease is terminated because of Tenant’s default
hereunder pursuant to Article 5 above, then, in addition to Landlord’s rights of
re entry, restoration, preparation for and rerental, and anything elsewhere in
this Lease to the contrary notwithstanding, all Fixed Annual Rent and Additional
Rent reserved in this Lease from the date of such breach to the expiration date
of this Lease shall become immediately due and payable to Landlord and Landlord
shall retain its right to judgment on and collection of Tenant’s aforesaid
obligation to make a single payment to Landlord of a sum equal to an amount by
which the Rent for the period which otherwise would have constituted the
unexpired portion of the Term exceeds the then fair and reasonable rental value
of the Premises for the same period (assuming an arms-length lease not to an
affiliate of Landlord), both discounted to present worth (assuming a discount at
a rate per annum equal to the interest rate then applicable to United States
Treasury Bonds having a term which most closely approximates the period
commencing on the date that this Lease is so terminated, or the date on which
Landlord re-enters the Premises, as the case may be, and ending on the date on
which this Lease was scheduled to expire but for such termination or reentry)
less the aggregate amount of any monthly amounts theretofore collected by
Landlord pursuant to the provisions of Section 6.01 hereof for the same period;
if, before presentation of proof of such liquidated damages to any court,
commission or tribunal, the Premises, or any part thereof, shall have been relet
by Landlord for the period which otherwise would have constituted the unexpired
portion of the Term, or any part thereof, the amount of rent reserved upon such
reletting shall be deemed, prima facie, to be the fair and reasonable rental
value for the part or the whole of the Premises so relet during the term of the
reletting (provided such reletting is an arms-length lease not to an affiliate
of Landlord). In no event shall Tenant be entitled to a credit or repayment for
rerental income which exceeds the sums payable by Tenant hereunder or which
covers a period after the original Term.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
ARTICLE 27
 
NOTICES
 
27.01                 Except as otherwise expressly provided in this Lease, any
bills, statements, consents, notices, demands, requests or other communications
(each, a “Notice”) given or required to be given under this Lease shall be in
writing and shall be deemed sufficiently given or rendered if sent by registered
or certified mail (return receipt requested) or if sent by a nationally
recognized overnight courier for next business-day delivery, in each case
addressed as follows:
 
if to Tenant prior to the Commencement Date:
 
Centerline Capital Group Inc.
625 Madison Avenue, 5th Floor
New York, New York 10022
Attention: Kelly Schnur, Managing Director/Operations
 
If to Tenant on or after the Commencement Date:
 
At the Premises
Attention: Kelly Schnur, Managing Director/Operations
 
with a copy to (at all times):
 
Reid and Riege, P.C.
One Financial Plaza
Hartford, Connecticut 06103
Attention: Louis Donofrio, Esq.
 
if to Landlord:
 
c/o SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170
Attention: Leasing Counsel
 
with a copy to:
 
SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170
Attention: Director of Leasing
 
and a copy to any mortgagee or lessor which shall have requested same, by notice
given in accordance with the provisions of this Article 27 at the address
designated by such mortgagee or lessor, or to such other or additional
address(es) as either Landlord or Tenant may designate as its new address(es)
for such purpose by Notice given to the other in accordance with the provisions
of this Article 27. Notices from Landlord may be given by Landlord’s managing
agent, if any, or by Landlord’s attorney. Notices from Tenant may be given by
Tenant’s attorney. Each Notice shall be deemed to have been given on the date
such Notice is actually received as evidenced by a written receipt therefor, and
in the event of failure to deliver by reason of changed address of which no
Notice was given or refusal to accept delivery, as of the date of such failure.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
ARTICLE 28
 
WATER
 
28.01                 Landlord shall furnish cold water to the Premises for
ordinary lavatory, drinking and pantry uses and shall furnished tempered water
for ordinary lavatory (core restrooms only) use. Tenant shall pay the amount of
Landlord’s cost for all excessive water used by Tenant for any purpose other
than set forth above, and any sewer rent or tax based thereon. In case of such
excessive water use, Landlord may install a water meter, at Landlord’s cost, to
measure Tenant’s excess water consumption as shown on said meter at Landlord’s
cost therefor plus five (5%) percent. If water is made available to Tenant in
the Building or the Premises through a meter which also supplies other Premises,
or without a meter, then Tenant shall pay to Landlord a reasonable charge per
month for water. Landlord reserves the right to discontinue water service to the
Premises if either the quantity or character of such service is changed or is no
longer available or suitable for Tenant’s requirements or for any other reason
without releasing Tenant from any liability under this Lease and without
Landlord or Landlord’s agent incurring any liability for any damage or loss
sustained by Tenant by such discontinuance of service.
 
ARTICLE 29
 
INTENTIONALLY OMITTED
 
ARTICLE 30
 
HEAT, ELEVATOR, ETC.
 
30.01                 Landlord shall provide heating service through the
perimeter units presently located in the Premises during HVAC Periods pursuant
to the specifications annexed hereto as Exhibit F. “HVAC Periods” means Business
Hours on Business Days. “Business Days” means all days other than Saturdays,
Sundays, State holidays, Federal holidays and Building Service Employees Union
Contract holidays. “Business Hours” means 8:00 a.m. to 6:00 p.m. The costs and
expenses incurred by Landlord to provide such heating service during HVAC
Periods on Business Days pursuant to the specifications set forth on Exhibit F
annexed hereto shall be included in Expenses. If Tenant requires heat to the
Premises other than during HVAC Periods, Landlord shall furnish such heat,
provided that Tenant requests same via Landlord’s electronic work order system
(or, if such system is not operational, by notice hand delivered, e mailed or
faxed to Landlord at Landlord’s office in the Building, addressed to the
attention of the Operations Manager) before 2:00 p.m. on any Business Day for
service on such Business Day, and before 2:00 p.m. on the Business Day
immediately preceding any non Business Day for service on such non Business Day.
Tenant shall reimburse Landlord, as Additional Rent, within thirty (30) days
after receipt of an invoice from Landlord evidencing the same, for the provision
by Landlord of non HVAC Period heating service at Landlord’s then-established
charge for same (which charge, as of the date hereof, is $1,082.00 per hour).
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
30.02                 Landlord shall provide passenger elevator service during
Business Hours on Business Days and at least one (1) passenger elevator at all
other times. If the elevators in the Building are manually operated, Landlord
may convert to automatic elevators at any time, without in any way affecting
Tenant’s obligations hereunder.
 
30.03                 No bulky materials including, but not limited to
furniture, office equipment, packages, or merchandise (“Freight Items”) shall be
received in the Premises or Building by Tenant or removed from the Premises or
Building by Tenant except on Business Days between the hours of 8:00 a.m. to
12:00 p.m. and 1:00 p.m and 5:00 p.m., and by means of the one (1) freight
elevator and the loading dock only, which Landlord will provide without charge
on a first come, first served basis. If Tenant requires additional freight
elevator or loading dock service at hours other than those set forth above,
Landlord shall make available to Tenant, upon reasonable notice, overtime
freight elevator and loading dock service at Tenant’s sole cost (at Landlord’s
then-prevailing rates for same). If additional freight and loading dock service
is requested for a weekend or for a period of time that does not immediately
precede or follow the normal working hours of the personnel providing such
overtime freight service, the minimum charge prescribed by Landlord shall be for
four (4) hours. Subject to the provisions of Section 43.06 hereof, any damage
done to the Building or Premises by Tenant, its employees, agents, servants,
representatives and/or contractors in the course of moving any Freight Items
shall be paid by Tenant within thirty (30) days after written demand by
Landlord. Notwithstanding anything in this Lease to the contrary, solely in
connection with Tenant’s initial, single-phase continuous move into the Premises
(including, but not limited to, furniture delivery), the charge to Tenant for
overtime freight elevator and loading dock service shall be reduced to $0.00,
with respect to the first twenty-five (25) hours pertaining to such move-in.
 
30.04                 Except in the case of an emergency or due to casualty or
condemnation, Tenant shall have access to and use of the Premises 24 hours per
day, 7 days per week, 365 days per year.
 
30.05                 If due to the fault or neglect of Landlord or Landlord’s
agents, employees or contractors, any Substantial Portion of the Premises is
rendered Untenantable for a period of five (5) consecutive Business Days after
Tenant shall have notified Landlord of such Untenantability, by reason of any
stoppage or interruption of any Essential Service required to be provided by
Landlord under this Lease or the failure to Landlord to perform any repairs or
maintenance required of Landlord under this Lease, but excluding by reason of a
casualty or other Unavoidable Delay, then for the period commencing on the day
Tenant notifies Landlord that such Substantial Portion of the Premises became so
Untenantable until such Substantial Portion of the Premises is no longer
Untenantable, Fixed Annual Rent and any payment due under Articles 32 and 49
hereof shall be proportionately abated with respect only to such Substantial
Portion. “Untenantable” means that Tenant shall be unable to use the Premises or
the applicable portion thereof for the conduct of Tenant’s business in the
manner in which such business is ordinarily conducted, and shall not be using
the Premises or the applicable portion thereof. “Essential Service” shall mean
(a) heating, ventilation and air-conditioning, (b) electrical service, (c)
elevator service, (d) water and sewer, (e) supplemental condenser water, (f)
cleaning services required of Landlord under this Lease and (g) reasonable
access to the Premises. “Substantial Portion” shall mean any portion of the
Premises consisting of five hundred (500) or more contiguous rentable square
feet, or such reasonably smaller area if the Untenantability of such area has a
materially adverse impact on Tenant’s ability to conduct its ordinary course of
business in the Premises, and shall also mean reasonable access thereto is
impaired.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
30.06                 Tenant shall have the right, at its sole cost and expense,
to install a security system in the Premises that is compatible to the
Building’s security system (as same may be modified from time to time) so that
Tenant and its employees may access the Building and Premises using one card
key.
 
30.07                 Landlord shall provide security services in the lobby of
the Building in a Class A manner consistent with Comparable Buildings, but
taking into account the age of the Building, the configuration of the lobby of
the Building and other relevant factors applicable to the Building that vary
from Comparable Buildings.
 
ARTICLE 31
 
SECURITY DEPOSIT; GUARANTY
 
31.01                  (a)                 Upon the execution and delivery of
this Lease, Tenant shall deliver to Landlord an unconditional irrevocable letter
of credit, and Tenant shall maintain same effect at all times during the term
hereof, as security for the full and faithful performance and observance by
Tenant of Tenant’s covenants and obligations under this Lease, in the amount of
$1,750,000.00 (the “Required Amount”), which letter of credit shall be
substantially in the form annexed hereto as Exhibit G and otherwise reasonably
satisfactory to Landlord and issued by a bank reasonably satisfactory to
Landlord and either having its principal place of business or a duly licensed
branch or agency in the borough of Manhattan, City and County of New York. Such
letter of credit shall have an expiration date no earlier than the first
anniversary of the date of issuance thereof and shall be automatically renewed
from year to year unless terminated by the issuer thereof by notice to Landlord
given not less than thirty (30) days prior to the expiration thereof.
 
(b)                 If Tenant delivers a letter of credit, Tenant shall,
throughout the Term, deliver to Landlord, in the event of the termination of any
such letter of credit, replacement letters of credit in lieu thereof complying
with the terms of this Article 31 (each such letter of credit and such
extensions or replacements thereof, as the case may be, is hereinafter referred
to as a “Security  Letter”) no later than thirty (30) days prior to the
expiration date of the preceding Security Letter. The term of each such Security
Letter shall be not less than one year and shall be automatically renewable from
year to year as aforesaid. If Tenant shall fail to obtain any replacement of or
amendment to a Security Letter within any of the applicable time limits set
forth in this Article 31, Tenant shall be in default of its obligations under
this Article 31 and Landlord shall have the right (but not the obligation), at
its option, to draw down the full amount of the existing Security Letter and
use, apply and retain the same as security hereunder. Upon delivery to Landlord
of any such replacement of or amendment to the Security Letter within the
fifteen (15) business day period described in the preceding sentence, such
default shall be deemed cured and Landlord shall promptly return to Tenant the
proceeds of the Security Letter which had been drawn by Landlord pursuant to the
preceding sentence (or any balance thereof to which Tenant is entitled).
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
31.02                  (a)                 If Tenant defaults in the full and
prompt payment and performance of any of Tenant’s covenants and obligations
under this Lease, including, but not limited to, the payment of Fixed Annual
Rent and Additional Rent, beyond notice (the delivery of which shall not be
required for purposes of this Section 31.02 if Landlord is prevented or
prohibited from delivering the same under Applicable Law, including, but not
limited to, all applicable bankruptcy and insolvency laws) and the expiration of
any applicable cure periods, Landlord may, at its option, (but shall not be
obligated to) and without prejudice to any other remedy which Landlord may have
on account thereof, use, apply or retain the whole or any part of the security
so deposited and the interest accrued thereon, if any, (or draw down the entire
Security Letter or any portion thereof and use, apply or retain the whole or any
part of the security represented by the Security Letter) to the extent required
for the payment of (i) any Fixed Annual Rent and Additional Rent or any other
sums as to which Tenant is in default, (ii) any sum which Landlord may expend or
may be required to expend by reason of Tenant’s default in respect of any of the
terms, covenants and conditions of this Lease, including, but not limited to,
any reletting costs or expenses, or (iii) any damages awarded to Landlord in
accordance with the terms and conditions of Article 6 hereof (it being
understood that any use of the whole or any part of the security represented by
the Security Letter shall not constitute a bar or defense to any of Landlord’s
other remedies under this lease or any law, rule or regulation, including but
not limited to Landlord’s right to assert a claim against Tenant under 11 U.S.C.
§502(b)(6) or any other provision of Title 11 of the United States Code). If
Landlord shall so use, apply or retain the whole or any part of the security or
the interest accrued thereon, if any, or draw down the Security Letter, as the
case may be, Tenant shall within ten (10) Business Days of demand immediately
deposit with Landlord a sum equal to the amount so used, applied or retained, as
security as aforesaid (if Tenant shall have delivered a Security Letter, Tenant
shall restore same, at Landlord’s option, either by the deposit with Landlord of
cash or the provision of a replacement Security Letter), failing which Landlord
shall have the same rights and remedies as for the non­payment of Fixed Annual
Rent beyond the applicable grace period. To insure that Landlord may utilize the
security represented by the Security Letter in the manner, for the purpose, and
to the extent provided in this Article 31, each Security Letter shall provide
that the full amount or any portion thereof may be drawn down by Landlord upon
the presentation to the issuing bank of Landlord’s draft drawn on the issuing
bank without accompanying memoranda or statement of beneficiary. In no event and
under no circumstance shall the draw down on or use of any amounts under the
Security Letter constitute a basis or defense to the exercise of any other of
Landlord’s rights and remedies under this lease or under any law, rule or
regulation, including, but not limited to, Landlord’s right to assert a claim
against Tenant under 11 U.S.C. §502(b)(6) or any other provision of Title 11 of
the United States Code.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
(b)                 Subject to Section 31.02(a) above, in the event that Tenant
defaults in respect of any of the terms, provisions, covenants and conditions of
this Lease beyond notice and the expiration of any applicable cure periods and
Landlord utilizes all or any part of the security represented by the Security
Letter but does not terminate this lease as provided in Article 5 hereof,
Landlord may, at its option, in addition to exercising its rights as provided in
Section 31.02(a)  hereof, retain the unapplied and unused balance of the portion
of the Security Letter drawn down by Landlord (herein called the “Cash
Security”) as security for the full and faithful performance and observance by
Tenant thereafter of the terms, provisions, and conditions of this lease, and
may use, apply, or retain the whole or any part of said Cash Security to the
extent required for payment of Fixed Annual Rent, Additional Rent, or any other
sum as to which Tenant is in default or for any sum which Landlord may expend or
be required to expend by reason of Tenant’s default in respect of any of the
terms, covenants, and conditions of this Lease. In the event Landlord uses,
applies or retains any portion or all of the security deposit or the security
represented by the Security Letter (as the case may be), Tenant shall forthwith
restore the amount so used, applied or retained (if Tenant shall have delivered
a Security Letter, at Landlord’s option, either by the deposit with Landlord of
cash or the provision of a replacement Security Letter) so that at all times the
amount of the security deposited or the amount of the security represented by
the Security Letter and the Cash Security, if any (as the case may be) shall be
not less than the security required by this Article 31, failing which Tenant
shall be in default of its obligations under this Article 31 and Landlord shall
have the same rights and remedies as for the non-payment of Fixed Annual Rent
beyond the applicable grace period. If, after application of any portion of the
security required hereunder Tenant provides a replacement Security Letter in the
full amount required hereunder, Landlord shall promptly return any Cash Security
then being held by Landlord.
 
 
31.03                 If Tenant shall not be in default beyond any applicable
notice and cure period at the expiration of this Lease (unless Tenant holds over
which shall be deemed to be a default hereunder, in which case Landlord shall
return same within twenty (20) days of the end of said hold over), the security,
or any balance thereof to which Tenant is entitled, or the Security Letter and
the Cash Security (if any), as the case may be, shall be returned or paid over
to Tenant within twenty (20) days after the date fixed as the end of this Lease
and after delivery to Landlord of entire possession of the Premises in
compliance with the provisions of this Lease; provided, however, in no event
shall any such return be construed as an admission by Landlord that Tenant has
performed all of its obligations hereunder.
 
31.04                 In the event of any sale, transfer or leasing of
Landlord’s interest in the Building whether or not in connection with a sale,
transfer or leasing of the land on which the Building is situated to a vendee,
transferee or lessee, Landlord shall transfer the unapplied part of the security
and the interest thereon, if any, to which Tenant is entitled (or the Security
Letter and the Cash Security, if any, as the case may be) to the vendee,
transferee or lessee and Landlord, following notice to Tenant of the amount
transferred and of the name of the transferee, shall thereupon be released by
Tenant from all liability for the return or payment thereof, and Tenant shall
look solely to the new landlord for the return or payment of the same to the
extent assumed by such vendee, transferee or lessee. The provisions of the
preceding sentence shall apply to every subsequent sale, transfer or leasing of
Landlord’s interest in the Building, and any successor of Landlord may, upon a
sale, transfer, leasing or other cessation of the interest of such successor in
the Building, whether in whole or in part, pay over any unapplied part of said
security (or transfer the Security Letter and the Cash Security, if any, as the
case may be) to any vendee, transferee or lessee of Landlord’s interest in the
Building and shall thereupon be relieved of all liability with respect thereto
to the extent assumed by such vendee, transferee or lessee. In the event of any
such sale, transfer or leasing, Landlord shall transfer the Security Letter to
the new landlord as aforesaid or, in the alternative, to require Tenant to
deliver a replacement Security Letter naming the new landlord as beneficiary,
and, upon such delivery by Tenant of such replacement Security Letter, Landlord
shall return the existing Security Letter to Tenant. Landlord and Tenant hereby
agree that, in connection with the transfer by Landlord or its successors or
assigns hereunder of Landlord’s interest in the Security Letter, Tenant shall be
solely liable to pay any transfer commission and other costs charged by the
issuing bank in connection with any such transfer of the Security Letter,
failure of which shall be deemed to be payable as Additional Rent hereunder,
upon Landlord’s demand therefor.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
31.05                 Except in connection with a permitted assignment of this
Lease, Tenant shall not assign or encumber or attempt to assign or encumber the
monies deposited herein as security or any interest thereon to which Tenant is
entitled, or the security represented by the Security Letter, as the case may
be, and neither Landlord nor its successors or assigns shall be bound by any
such assignment, encumbrance, attempted assignment or attempted encumbrance. In
any event, in the absence of evidence satisfactory to Landlord of an assignment
of the right to receive the security deposit, or the remaining balance thereof,
or the security represented by the Security Letter, as the case may be, Landlord
may return the security deposit or the Security Letter to the original Tenant
regardless of one or more assignments of this Lease.
 
31.06                 Neither the security deposit, the Security Letter, any
proceeds therefrom or the Cash Security, if any, shall be deemed an advance rent
deposit or an advance payment of any other kind, or a measure or limitation of
Landlord’s damages or constitute a bar or defense to any of the Landlord’s other
remedies under this lease or at law or in equity upon Tenant’s default.
 
31.07                 Notwithstanding anything to the contrary herein, at any
time on or following the date which is the earlier to occur of (i) the seventh
(7th) anniversary of the Commencement Date (but provided Guarantor’s net worth
(as defined in Article 4 above), determined as of the end of the fiscal quarter
which occurred immediately prior to said 7th anniversary of the Commencement
Date, as shown on audited financial statements provided to Landlord, is at least
$161,305,000.00) and (ii) the Guarantor’s net worth (as defined in Article 4
above), as shown on audited financial statements provided to Landlord, has
consistently and continuously been at least equal to $500,000,000.00 for each of
the prior twelve (12) consecutive fiscal quarters (it being understood that no
fiscal quarter occurring prior to the Commencement Date shall be deemed
applicable for this clause (ii)), and provided and on condition that, as of the
date Tenant elects to reduce the amount of security required hereunder, Tenant
shall not be in default under this Lease after notice and the expiration of any
applicable cure and grace periods, then in such case, the Required Amount under
this Article 31 shall be reduced $1,149,242.50 (the “First Reduced Amount”) by
Tenant delivering to Landlord a replacement Security Letter in the First Reduced
Amount (in which case Landlord shall simultaneously return to Tenant any
unapplied Cash Security or a Security Letter then being held by Landlord
hereunder) or a modification to the existing Security Letter reducing the
Required Amount to the First Reduced Amount in accordance with this Article 31.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
31.08                 Simultaneously with the execution and delivery of this
Lease by Tenant, Centerline Holding Company (“Guarantor”), which is the parent
company of Tenant, delivered to Landlord, a guaranty of this Lease in favor of
Landlord in the form of Exhibit H the “Guaranty”).
 
ARTICLE 32
 
TAX ESCALATION
 
32.01                 Tenant shall pay to Landlord, as Additional Rent, tax
escalation in accordance with this Article:
 
(a)                For the purpose of this Article, the following definitions
shall apply:
 
(i)      The term “Tenant’s Share”, for purposes of computing tax escalation,
shall mean 5.852%.
 
(ii)      The term the “Building Project” shall mean the parcel of land on a
portion of which are the improvements of which the Premises form a part, with
all the improvements thereon, said improvements being a part of the block and
lot for tax purposes which are applicable to the aforesaid land.
 
(iii)      The “Base Tax Year” shall mean the New York City fiscal tax year
commencing on July 1, 2011 and ending on June 30, 2012.
 
(iv)      The term “Comparative Year” shall mean the twelve (12) month period
following the Base Tax Year commencing on July 1, 2012, and each subsequent
period of twelve (12) months thereafter.
 
(v)      The term “Real Estate Taxes” shall mean the total of all taxes and
special or other assessments and business improvement district assessments
levied, assessed or imposed at any time by any governmental authority upon or
against the Building Project including, without limitation, any tax or
assessment levied, assessed or imposed at any time by any governmental authority
in connection with the receipt of income or rents from said Building Project to
the extent that same shall be in lieu of all or a portion of any of the
aforesaid taxes or assessments, or additions or increases thereof (and not
completely reimbursed by an individual tenant), upon or against said Building
Project. If, due to a future change in the method of taxation or in the taxing
authority, or for any other reason, a franchise, income, transit, profit or
other tax or governmental imposition, however designated, shall be levied
against Landlord in substitution in whole or in part for the Real Estate Taxes,
or in lieu of additions to or increases of said Real Estate Taxes, then such
franchise, income, transit, profit or other tax or governmental imposition shall
be deemed to be included within the definition of “Real Estate Taxes” for the
purposes hereof. Subject to the preceding sentence, Real Estate Taxes shall not
include any federal, state or municipal inheritance, franchise, general or net
income, “value added”, transfer, gain, gift or estate taxes, or any interest or
penalties imposed upon Landlord for late payment of Real Estate Taxes (unless
such late payment was due to Tenant’s late payment of Tenant’s Share of Real
Estate Taxes hereunder). Real Estate Taxes, including Real Estate Taxes for the
Base Tax Year and any Comparative Year, shall be calculated without taking into
effect any abatement, deferral or exemption of Real Estate Taxes arising from
the ICIP, ICAP or any other similar abatement, deferral or exemption program.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(vi)      Where more than one assessment is imposed by the City of New York for
any tax year, whether denominated an “actual assessment” or a “transitional
assessment” or otherwise, then the phrases herein “assessed value” and
“assessments” shall mean whichever of the actual, transitional or other
assessment is designated by the City of New York as the taxable assessment for
that tax year.
 
32.02                 In the event that the Real Estate Taxes payable for any
Comparative Year shall exceed the amount of the Real Estate Taxes payable during
the Base Tax Year, Tenant shall pay to Landlord, as Additional Rent for such
Comparative Year, an amount equal to Tenant’s Share of the excess. Before or
after the start of each Comparative Year, Landlord shall furnish to Tenant a
statement of the Real Estate Taxes payable during the Comparative Year. If the
Real Estate Taxes payable for such Comparative Year exceed the Real Estate Taxes
payable during the Base Tax Year, Additional Rent for such Comparative Year, in
an amount equal to Tenant’s Share of the excess, shall be due from Tenant to
Landlord, and such Additional Rent shall be payable by Tenant to Landlord within
thirty (30) days after receipt of the aforesaid statement. The benefit of any
discount for any early payment or prepayment of Real Estate Taxes shall accrue
solely to the benefit of Landlord, and such discount shall not be subtracted
from the Real Estate Taxes payable for any Comparative Year.
 
32.03                 Should the Real Estate Taxes payable during the Base Tax
Year be reduced by final determination of legal proceedings, settlement or
otherwise (subject to the last sentence of Section 32.01(a)(v) above), then, the
Real Estate Taxes payable during the Base Tax Year shall be correspondingly
revised, the Additional Rent theretofore paid or payable hereunder for all
Comparative Years shall be recomputed on the basis of such reduction, and Tenant
shall pay to Landlord as Additional Rent, within thirty (30) days after being
billed therefor, any deficiency between the amount of such Additional Rent as
theretofore computed and the amount thereof due as the result of such
recomputations.
 
32.04                 If, after Tenant shall have made a payment of Additional
Rent under Section 32.02, Landlord shall receive a refund of any portion of the
Real Estate Taxes payable for any Comparative Year after the Base Tax Year on
which such payment of Additional Rent shall have been based, as a result of a
reduction of such Real Estate Taxes by final determination of legal proceedings,
settlement or otherwise, Landlord shall within thirty (30) days after receiving
the refund pay to Tenant Tenant’s Share of the refund less Tenant’s Share of
expenses (including attorneys’ and appraisers’ fees) incurred by Landlord in
connection with any such application or proceeding. Except with respect to the
Base Tax Year, in addition to the foregoing, Tenant shall pay to Landlord, as
Additional Rent, within thirty (30) days after Landlord shall have delivered to
Tenant a statement therefor, Tenant’s Share of all expenses incurred by Landlord
in reviewing or contesting the validity or amount of any Real Estate Taxes or
for the purpose of obtaining reductions in the assessed valuation of the
Building Project prior to the billing of Real Estate Taxes, including without
limitation, the reasonable fees and disbursements of attorneys, third party
consultants, experts and others.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
32.05                 The statements of the Real Estate Taxes to be furnished by
Landlord as provided above shall be certified by Landlord and shall constitute a
final determination as between Landlord and Tenant of the Real Estate Taxes for
the periods represented thereby, unless Tenant within one hundred eighty (180)
days after they are furnished shall give a written notice to Landlord that it
disputes their accuracy or their appropriateness, which notice shall specify the
particular respects in which the statement is inaccurate or inappropriate. If
Tenant shall so dispute said statement then, pending the resolution of such
dispute, Tenant shall pay the Additional Rent to Landlord in accordance with the
statement furnished by Landlord.
 
32.06                 In no event shall the Fixed Annual Rent under this Lease
be reduced by virtue of this Article.
 
32.07                 If the Commencement Date of the Term of this Lease is not
the first day of the first Comparative Year, then the Additional Rent due
hereunder for such first Comparative Year shall be a proportionate share of said
Additional Rent for the entire Comparative Year, said proportionate share to be
based upon the length of time that the lease Term will be in existence during
such first Comparative Year. Upon the date of any expiration or termination of
this Lease (except termination because of Tenant’s default) whether the same be
the date hereinabove set forth for the expiration of the Term or any prior or
subsequent date, a proportionate share of said Additional Rent for the
Comparative Year during which such expiration or termination occurs shall
immediately become due and payable by Tenant to Landlord, if it was not
theretofore already billed and paid. The said proportionate share shall be based
upon the length of time that this Lease shall have been in existence during such
Comparative Year. Landlord shall promptly cause statements of said Additional
Rent for that Comparative Year to be prepared and furnished to Tenant. Landlord
and Tenant shall thereupon make appropriate adjustments of amounts then owing.
 
32.08                 Landlord’s and Tenant’s obligations to make the
adjustments referred to in Section 32.07 above shall survive any expiration or
termination of this Lease. Any delay or failure of Landlord in billing any tax
escalation hereinabove provided beyond the date which is two (2) year
anniversary of the date of the final determination of Real Estate Taxes for a
particular Comparative Year shall constitute a waiver of or in any way impair
the continuing obligation of Tenant to pay such tax escalation hereunder and the
escalation payment otherwise due from Tenant from such Comparative Year may not
be included in subsequent Comparative Years.
 
ARTICLE 33
 
RENT CONTROL
 
33.01                  In the event the Fixed Annual Rent or Additional Rent or
any part thereof provided to be paid by Tenant under the provisions of this
Lease during the Term shall become uncollectible or shall be reduced or required
to be reduced or refunded by virtue of any Federal, State, County or City law,
order or regulation, or by any direction of a public officer or body pursuant to
law, or the orders, rules, code or regulations of any organization or entity
formed pursuant to law, whether such organization or entity be public or
private, then Landlord, at its option, may within 90 days thereafter terminate
this Lease, by not less than 90 days’ written notice to Tenant, on a date set
forth in said notice, in which event this Lease and the term hereof shall
terminate and come to an end on the date fixed in said notice as if the said
date were the date originally fixed herein for the termination of the demised
term. Landlord shall not have the right to so terminate this Lease if Tenant
within such period of thirty (30) days shall in writing lawfully agree that the
rentals herein reserved are a reasonable rental and agree to continue to pay
said rentals as provided herein, and if such agreement by Tenant shall then be
legally enforceable by Landlord.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
ARTICLE 34
 
INTENTIONALLY OMITTED
 
ARTICLE 35
 
AIR CONDITIONING
 
35.01                 Subject to the provisions of this Article and all other
applicable provisions of this Lease, Landlord shall supply air-conditioning and
ventilation service to the Premises through the Building’s central
air-conditioning facilities (the “Building HVAC System”) during the HVAC Periods
pursuant to the specifications annexed hereto as Exhibit F. Landlord reserves
the right to suspend operation of the Building HVAC System at any time that
Landlord, in its reasonable judgment, deems it necessary to do so for reasons
such as accidents, emergencies or any situation arising in the Premises or
within the Building which has an adverse affect, either directly or indirectly,
on the operation of Building HVAC System, including without limitation, reasons
relating to the making of repairs, alterations or improvements in the Premises
or the Building, and Tenant agrees that any such suspension in the operation of
the Building HVAC System may continue until such time as the reason causing such
suspension has been remedied and that Landlord shall not be held responsible or
be subject to any claim by Tenant due to such suspension, except as expressly
set forth in Section 30.05 above; though Landlord shall use commercially
reasonable efforts to avoid any suspension during Business Hours on Business
Days. Tenant further agrees that Landlord shall have no responsibility or
liability to Tenant if operation of the Building HVAC System is prevented by
Unavoidable Delay, or by the orders or regulations of any federal, state, county
or municipal authority or by failure of the equipment or electric current, steam
and/or water or other required power source.
 
35.02                 In the event that Tenant shall require air conditioning
service other than during HVAC Periods, Landlord shall furnish such after hours
service through the Building HVAC System provided that written notice is given
to Landlord by Tenant prior to 2:00 p.m. on Business Days preceding weekends and
the aforementioned holidays. Tenant shall reimburse Landlord, as Additional
Rent, within thirty (30) days after receipt of an invoice from Landlord
evidencing the same, for the provision by Landlord of non HVAC Period
air-conditioning service at Landlord’s then-established rates thereof (which
current rate, as of the date hereof, is $1,163.00 per hour).
 
35.03                 (a)                 Subject to the provisions of this
Section 35.03, Landlord shall make available to Tenant or reserve for Tenant’s
use up to 20 tons of condenser water (“Supplemental Condenser Water”) in
connection with the operation by Tenant of supplemental air-conditioning
equipment, which Tenant shall be entitled to install, subject to the provisions
of Article 8 hereof. Subject to any provision of this Lease relating to stoppage
of services and Landlord’s inability to perform, Landlord shall supply
Supplemental Condenser Water to the Premises on a twenty-four (24) hour, 365 day
basis. Tenant must provide its own independent circulating pump, properly sized
and balanced. Tenant may elect to have Landlord supply or reserve such
Supplemental Condenser Water by notice (a “Supplemental Condenser Water Notice”)
given to Landlord on or before the one (1) year anniversary of the Commencement
Date (“CW Outside Date”), time being of the essence with respect to such date,
which notice shall set forth the tonnage of Supplemental Condenser Water
requested by Tenant. Tenant shall be deemed to have elected not to have Landlord
supply or reserve all or a portion of such Supplemental Condenser Water, as
applicable, if Tenant fails to give to Landlord a Supplemental Condenser Water
Notice on or before the CW Outside Date, or if Tenant gives a Supplemental
Condenser Water Notice on or before the CW Outside Date requiring Landlord to
supply and/or reserve less than the Supplemental Condenser Water detailed above,
then in any such event Landlord shall have no obligation to reserve the unused
or unreserved portion of such Supplemental Condenser Water for Tenant’s future
use; provided, that if Tenant thereafter requires such Supplemental Condenser
Water, Landlord shall provide such Supplemental Condenser Water to Tenant to the
extent such Supplemental Condenser Water is available after taking into account
reasonably appropriate reserves to serve the current and anticipated future
needs of Landlord and the other tenants of the Building as reasonably determined
by Landlord. In connection with the foregoing, Tenant shall not be required to
pay to Landlord a tap-in charge.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b)                 Commencing as of the date upon which Tenant gives to
Landlord Tenant’s Supplemental Water Notice, Tenant shall pay to Landlord an
annual charge of $900.00 per ton (pro-rated for any partial year occurring
during the Term hereof) of Supplemental Condenser Water reserved by Tenant in
any Supplemental Condenser Water Notice (whether or not actually used by Tenant)
(the “Annual Condenser Water Charge”), plus sales tax, if applicable, subject to
increase (or decrease) as provided for herein. Except as otherwise provided for
herein, all sums payable under this Article 35 shall be deemed to be Additional
Rent and paid by Tenant within thirty (30) days after the issuance of a
statement therefor. The Annual Condenser Water Charge shall be adjusted on
January 1, 2013 and on each January 1st of each subsequent year during the Term
by the percentage change in the actual increase in costs incurred by Landlord to
provide such Supplemental Condenser Water.
 
ARTICLE 36
 
SHORING
 
36.01                 Tenant shall permit any person authorized to make an
excavation on land adjacent to the Building containing the Premises to do any
work within the Premises necessary to preserve the wall of the Building from
injury or damage, and Tenant shall have no claim against Landlord for damages or
abatement of rent by reason thereof. Subject to the requirements of applicable
laws, Landlord, to the extent possible, will use reasonable efforts (without
incurring any costs or liability to Tenant) to minimize the interference with
Tenant’s use of the Premises by reason of such access by the neighboring
property owner.
 
ARTICLE 37
 
EFFECT OF CONVEYANCE, ETC.
 
37.01                 If the Building containing the Premises shall be sold,
transferred or leased, or the lease thereof transferred or sold, Landlord shall
be relieved of all future obligations and liabilities hereunder and the
purchaser, transferee or tenant of the Building shall be deemed to have assumed
and agreed to perform all such obligations and liabilities of Landlord
hereunder. In the event of such sale, transfer or lease, Landlord shall also be
relieved of all existing obligations and liabilities hereunder, provided that
the purchaser, transferee or tenant of the Building assumes in writing such
obligations and liabilities.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 38
 
RIGHTS OF SUCCESSORS AND ASSIGNS
 
38.01                 This Lease shall bind and inure to the benefit of the
heirs, executors, administrators, successors, and, except as otherwise provided
herein, the assigns of the parties hereto. If any provision of any Article of
this Lease or the application thereof to any person or circumstances shall, to
any extent, be invalid or unenforceable, the remainder of that Article, or the
application of such provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each provision of said Article and of this Lease shall be valid and be enforced
to the fullest extent permitted by law.
 
ARTICLE 39
 
CAPTIONS
 
39.01                 The captions herein are inserted only for convenience, and
are in no way to be construed as a part of this Lease or as a limitation of the
scope of any provision of this Lease.


 
ARTICLE 40
 
BROKERS
 
40.01                 Landlord and Tenant each covenants, represents and
warrants to the other that neither party has had dealings or negotiations with
any broker or agent in connection with the consummation of this Lease other than
CB Richard Ellis, Inc. and SL Green Leasing LLC (collectively, the “Brokers”).
Tenant covenants and agrees to defend, hold harmless and indemnify Landlord from
and against any and all cost, expense (including reasonable attorneys’ fees) or
liability for any compensation, commissions or charges claimed by any broker or
agent (other than the Brokers) with respect to this Lease or the negotiation
thereof. Landlord covenants and agrees to defend, hold harmless and indemnify
Tenant from and against any and all cost, expense (including reasonable
attorneys’ fees) or liability for any compensation, commissions or charges
claimed by any broker or agent (including the Brokers) with respect to this
Lease or the negotiation thereof. Landlord shall pay the Brokers pursuant to a
separate agreement with the Brokers.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 41
 
ELECTRICITY
 
41.01                 Tenant acknowledges and agrees that electric service shall
be supplied to the Premises on a “submetered basis” in accordance with the
provisions of this Article 41. Electricity and electric service, as used herein,
shall mean any element affecting the generation, transmission, and/or
distribution or redistribution of electricity, including but not limited to
services which facilitate the distribution of service. Landlord shall make
electricity available at all times (subject to Unavoidable Delays, repairs,
maintenance and shutdowns as is reasonably required pursuant to the terms
hereof) during the Term at the combined electrical closets servicing the
Premises for all purposes (exclusive of electricity required for the operation
of the Building HVAC System serving the Premises), with a capacity of not less
than six (6) watts demand load per usable square foot of the Premises (the
“Capacity”) which shall be distributed by Tenant at its sole cost and expense
(unless otherwise set forth on Exhibit D-1 and Exhibit D-2 annexed hereto, in
which case such distribution shall be done as part of Landlord’s Work). Landlord
shall not unreasonably withhold its consent to a request by Tenant for a
reasonable amount of additional electrical capacity; provided, that (i) there
exist in Landlord’s judgment appropriate reserves to serve the current and
anticipated future needs of Landlord and the other tenants of the Building, (ii)
Landlord receives a load letter from Tenant’s engineer certifying that Tenant
requires such additional electrical capacity and that the load is not too
excessive for the Building and its electrical equipment and (iii) Landlord is
reimbursed by Tenant within thirty (30) days of Landlord’s request therefor for
Landlord’s actual out-of-pocket cost of providing such additional electrical
capacity to Tenant. If Landlord grants Tenant’s request for such additional
electrical capacity and Tenant requires that Landlord supply a quantity of such
additional electrical capacity to a particular location that exceeds the
capacity of the Building’s bus ducts at that location, Landlord shall do so at
Tenant’s expense.
 
41.02                 If and so long as Landlord provides redistributed
electricity to the Premises on a submetered basis (which submeter shall be
installed by Landlord as part of Landlord’s Work), Tenant agrees that the
charges for such redistributed electricity shall be computed in the manner
hereinafter described, to wit, a sum equal to the product of (i) Landlord’s
actual cost for such electricity (“Landlord’s Cost”) multiplied by 104%. Where
more than one (1) meter exclusively measures the service of Tenant in the
Building, the service rendered through each meter shall be aggregated and billed
as if measured on one meter, in accordance with the rates herein specified.
 
41.03                 Landlord’s Cost shall be determined as follows: (i) the
total dollar amount billed to Landlord by the public utility and/or service
providers supplying electric service to the Building for the Building’s
consumption for the relevant billing period for energy (kilowatt hours, i.e.,
“KWH”) shall be divided by the total kilowatt hours consumed by the Building for
that billing period, carried to six decimal places, and (ii) the total dollar
amount billed to Landlord by the public utility and/or service providers
supplying electric service to the Building for the relevant billing period for
demand (kilowatts, i.e., “KW”) for the Building’s consumption for such billing
period, shall be divided by the total demand (kilowatts) of the Building for
such billing period, carried to six decimal places (and the Landlord’s Cost, so
defined, for KWH and for KW shall be applied to Tenant’s electricity consumption
and demand, KWH and KW, for the relevant billing period).
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
41.04                 Landlord shall install submeters at Landlord’s cost and
expense to measure Tenant’s electricity consumption, KWH and KW. Bills therefor
shall be rendered by Landlord monthly, and the amount, as computed from a meter,
shall be deemed to be, and shall be paid as Additional Rent. If any tax is
imposed upon Landlord’s receipt from the resale of electrical energy to Tenant
by any Federal, State or Municipal authority, Tenant covenants and agrees that,
where permitted by law, Tenant’s share of such taxes based upon its usage and
demand shall be passed on to, and shall be included in the bill of, and shall be
paid by Tenant to Landlord.
 
41.05                 If all or part of the meters or system by which Landlord
measures Tenant’s consumption of electricity (the “Submetering System”) shall
not be operable or malfunction, Landlord shall promptly, at Tenant’s expense
(unless same is covered under a warranty for said Submetering System), repair
(or replace, if necessary) the Submetering System and, pending completion of
such repair (a) Landlord, through an independent, reputable electrical
consultant selected by Landlord, shall estimate the readings that would have
been yielded by said Submetering System as if such system was operable or the
malfunction had not occurred, as the case may be, on the basis of Tenant’s prior
usage and demand and the lighting and equipment installed within the Premises
and (b) Landlord shall utilize such estimated readings and the bill rendered
based thereon shall be binding and conclusive on Tenant unless, within one
hundred eighty (180) days after receipt of such a bill, Tenant challenges, in
writing to Landlord, the accuracy or method of computation thereof. If, within
thirty (30) days of Landlord’s receipt of such a challenge, the parties are
unable to agree on the amount of the contested bill, the controlling
determination of same shall be made by an independent electrical consultant
agreed upon by the parties or, upon their inability to agree, as selected by the
American Arbitration Association. The determination of such electrical
consultant shall be final and binding on both Landlord and Tenant and the
expenses of such consultant shall be divided equally between the parties.
Pending such controlling determination, Tenant shall timely pay Additional Rent
to Landlord in accordance with the contested bill. Tenant shall be entitled to a
refund from Landlord within twenty (20) days of the determination, or shall make
additional payment to Landlord within twenty (20) days of the determination, in
the event that the electrical consultant determines that the amount of a
contested bill should have been other than as reflected thereon.
 
41.06                 Landlord shall not be liable to Tenant for any loss or
damage or expense which Tenant may sustain or incur if either the quantity or
character of electric service is changed or is no longer available or suitable
for Tenant’s requirements, except to the extent caused by the negligence or
willful misconduct of Landlord. Tenant covenants and agrees that at all times
its use of electric current shall never exceed the capacity of existing feeders
to the Building or wiring installation (which is currently capable of handling
the Capacity). Any riser or risers to supply Tenant’s electrical requirements,
upon written request of Tenant, will be installed by Landlord, at the sole cost
and expense of Tenant, if, in Landlord’s reasonable judgment, the same are
necessary and will not cause permanent damage or injury to the Building or the
Premises or cause or create a dangerous or hazardous condition or entail
excessive or unreasonable alterations, repairs or expense or interfere with or
disturb other tenants or occupants. In addition to the installation of such
riser or risers, Landlord will also at the sole cost and expense of Tenant,
install all other equipment proper and necessary in connection therewith subject
to the aforesaid terms and conditions. Landlord reserves the right, if required
by Applicable Laws, to terminate the furnishing of electricity, upon not less
than ninety (90) days’ written notice to Tenant and subject to the last sentence
of this Section 41.06, in which event Tenant may make application directly to
the public utility and/or other providers for Tenant’s entire separate supply of
electric current and Landlord shall permit its wires and conduits and any other
existing electrical facilities serving the Premises as may be necessary, to the
extent available and safely capable, to be used for such purpose, but only to
the extent of Tenant’s then authorized Capacity, without charge. Any meters,
risers, or other equipment or connections necessary to enable Tenant to obtain
electric current directly from such utility and/or other providers shall be
installed at Tenant’s sole cost and expense or Tenant may utilize the existing
meter measuring electricity in the Premises. Only rigid conduit or electricity
metal tubing (EMT) will be allowed. Once Tenant is receiving electricity
directly from the public utility or other provider, Landlord may discontinue
furnishing the electric current but this Lease shall otherwise remain in full
force and effect.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 42
 
LEASE SUBMISSION
 
42.01                 Landlord and Tenant agree that this Lease is submitted to
Tenant on the understanding that it shall not be considered an offer and shall
not bind Landlord in any way unless and until (i) Tenant has duly executed and
delivered duplicate originals thereof to Landlord and (ii) Landlord has executed
and delivered one of said originals to Tenant.
 
ARTICLE 43
 
INSURANCE
 
43.01                 Tenant shall not violate, or permit the violation of, any
condition imposed by the standard fire insurance policy then issued for office
buildings in the Borough of Manhattan, City of New York, and shall not do, or
permit anything to be done, or keep or permit anything to be kept in the
Premises which would subject Landlord to any liability or responsibility for
personal injury or death or property damage, or which would increase the fire or
other casualty insurance rate on the Building or the property therein over the
rate which would otherwise then be in effect (unless Tenant pays the resulting
premium as hereinafter provided for) or which would result in insurance
companies of good standing refusing to insure the building or any of such
property in amounts reasonably satisfactory to Landlord (and Landlord
acknowledges that the mere use of the Premises for the Primary Use shall not
violate this Section 43.01).
 
43.02                 Tenant covenants to provide on or before the Commencement
Date, and to keep in force, at Tenant’s own cost, during the term hereof the
following insurance coverage which coverage shall be effective from and after
such first Commencement Date:
 
(a)                 A Commercial General Liability insurance policy naming
Landlord and its designees having an interest in the Building as additional
insureds (as there interests may appear) protecting Landlord, its designees
against any alleged liability, occasioned by any incident involving injury or
death to any person or damage to property of any person or entity, on or about
the Building, the Premises, common areas or areas around the Building or
premises. Such insurance policy shall include Products and Completed Operations
Liability and Contractual Liability covering the liability of Tenant to Landlord
by virtue of the indemnification agreement in this Lease, covering bodily injury
liability, property damage liability, personal injury & advertising liability
and fire legal liability, all in connection with the use and occupancy of or the
condition of the Premises, the Building or the related common areas, in amounts
not less than:
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
$5,000,000, general aggregate per location
$5,000,000, per occurrence for bodily injury & property damage $5,000,000,
personal & advertising injury
$1,000,000, fire legal liability
 
Such insurance may be carried under a blanket policy covering the Premises and
other locations of Tenant, if any, provided such a policy contains an
endorsement (i) naming Landlord and its designees as additional insureds, (ii)
specifically referencing the Premises; and (iii) guaranteeing a minimum limit
available for the Premises equal to the limits of liability required under this
Lease;
 
(b)                 “All-risk” insurance, including terrorism coverage in an
amount adequate to cover the cost of replacement of Landlord’s Work, all
personal property, fixtures, furnishings, equipment, improvements, betterments
and installations located in the Premises, whether or not installed or paid for
by Landlord.
 
43.03                 All such policies shall be issued by companies of
recognized responsibility permitted to do business within New York State and
reasonably approved by Landlord and rated by Best’s Insurance Reports or any
successor publication of comparable standing and carrying a rating of A- VIII or
better or the then equivalent of such rating, and all such policies shall
contain a provision whereby the same cannot be canceled or modified unless
Landlord and any additional insured are given written notice of such
cancellation or modification by the insurer or the Producer (i.e., Tenant’s
insurance agent) prior to the effective date of such cancellation or
modification
 
43.04                 Prior to the time such insurance is first required to be
carried by Tenant and thereafter, at least fifteen (15) days prior to the
expiration of any such policies, Tenant shall deliver to Landlord an Acord 28
(2009/12) certificate evidencing such insurance. If Tenant delivers certificates
as aforesaid Tenant, upon reasonable prior notice from Landlord, shall make
available to Landlord, at the Premises, duplicate originals of such policies
from which Landlord may make copies thereof, at Landlord’s cost. Tenant’s
failure to provide and keep in force the aforementioned insurance after the
expiration of 5 days following Landlord’s notice thereof to Tenant shall be
regarded as a material default hereunder, entitling Landlord to exercise any or
all of the remedies as provided in this Lease in the event of Tenant’s default.
In addition, in the event Tenant fails to provide and keep in force the
insurance required by this Lease, at the times and for the durations specified
in this Lease, Landlord shall have the right, but not the obligation, at any
time and from time to time, and without notice, to procure such insurance and/or
pay the premiums for such insurance in which event Tenant shall repay Landlord
within five (5) days after demand by Landlord, as Additional Rent, all sums so
paid by Landlord and any costs or expenses incurred by Landlord in connection
therewith without prejudice to any other rights and remedies of Landlord under
this Lease.
 
43.05                 Landlord and Tenant shall each secure an appropriate
clause in, or an endorsement upon, each “all-risk” insurance policy obtained by
it and covering property as stated in 43.02 (b), pursuant to which the
respective insurance companies waive subrogation against each other and any
other parties. The waiver of subrogation or permission for waiver of any claim
hereinbefore referred to shall extend to the agents of each party and its
employees and, in the case of Tenant, shall also extend to all other persons and
entities occupying or using the Premises in accordance with the terms of this
Lease.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
43.06                 Each party hereby releases the other with respect to any
claim (including a claim for negligence) which it might otherwise have against
the other party for loss, damages or destruction with respect to its property by
fire or other casualty (including rental value or business interruption, as the
case may be) occurring during the Term of this Lease.
 
43.07                 If, by reason of a failure of Tenant to comply with the
provisions of this Lease, the rate of fire insurance with extended coverage on
the building or equipment or other property of Landlord shall be higher than it
otherwise would be, Tenant shall reimburse Landlord, on demand, for that part of
the premiums for fire insurance and extended coverage paid by Landlord because
of such failure on the part of Tenant.
 
43.08.                 Landlord may, from time to time (but not more than once
every 5 years during the Term hereof), require that the amount of the insurance
to be provided and maintained by Tenant hereunder be increased so that the
amount thereof adequately protects Landlord’s interest, but in no event in
excess of the amount that would be required of other tenants in other Comparable
Buildings.
 
43.09                 A schedule or make up of rates for the building or the
Premises, as the case may be, issued by the New York Fire Insurance Rating
Organization or other similar body making rates for fire insurance and extended
coverage for the premises concerned, shall be conclusive evidence of the facts
therein stated and of the several items and charges in the fire insurance rate
with extended coverage then applicable to such premises.
 
43.10                 Each policy evidencing the insurance to be carried by
Tenant under this Lease shall contain a clause that such policy and the coverage
evidenced thereby shall be primary with respect to any policies carried by
Landlord, and that any coverage carried by Landlord shall be excess insurance.
 
43.11                 Landlord shall maintain in respect of the Building, at all
times during the term of this Lease, fire and casualty insurance covering the
Building and Landlord’s property and commercial general liability insurance,
each in amounts of coverage required by any mortgagee of the Building, or, if
there is no mortgagee of the Building, then in amounts comparable to the amounts
carried by prudent landlords of Comparable Buildings.
 
ARTICLE 44
 
SIGNAGE
 
44.01                 Tenant shall have the right, at its sole cost and expense,
to install identification signage within the elevator vestibule of each floor of
the Premises in accordance with the terms and provisions of the standard signage
policy of the Building. Tenant shall be entitled to its pro rata share of
listings, without charge, in any electronic directory in the lobby of the
Building, but only to the extent Landlord provides or maintains such a
directory.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 45
 
TAX BENEFITS
 
45.01                 (a)                  For purposes of this Article 45,
unless otherwise defined in the Lease, all terms used herein shall have the
meanings ascribed to them in Title 4 of Article 4 of the New York Real Property
Tax Law (hereinafter called the “Lower Manhattan Plan”).
 
(b)                 For purposes of the Lower Manhattan Plan, “Tenant’s
Percentage Share” shall mean Tenant’s Share (subject to changes as and when
Tenant’s Share is increased or decreased in accordance with any applicable
provisions of the Lease) as defined in Article 32 above.
 
45.02                 (a)                  For so long as Tenant continues to be
eligible for the real estate tax abatement benefits of the Lower Manhattan Plan
(hereinafter called the “LMP Abatement Benefits”) with respect to the Premises,
Landlord agrees to comply with the provisions and requirements of the Lower
Manhattan Plan and the rules promulgated thereunder as same relate to the
Premises and to Landlord (in connection with Tenant’s eligibility for the LMP
Abatement Benefits) and to cooperate with Tenant in making the Application and
in the administration and maintenance of the LMP Abatement Benefits, including
by joining in Tenant’s Application as required by applicable law; provided
Tenant shall reimburse Landlord, as Additional Rent under the Lease, promptly
upon demand for Landlord's reasonable costs and expenses incurred in connection
with such compliance and/or cooperation and the administration and maintenance
of the LMP Abatement Benefits (including, without limitation, (x) Landlord's
reasonable attorneys’ and consultants’ fees incurred to review any documentation
therefore and (y) the amount of any administrative charges or fees imposed by
the New York City Department of Finance (hereinafter called the “Department”) in
connection with such compliance).
 
(b)                 Tenant shall indemnify and hold harmless Landlord and all
superior lessors and superior mortgagees and its and their respective partners,
directors, officers, principals, shareholders, agents and employees from and
against any and all claims arising from or in connection with (i) Tenant’s
failure to comply with the provisions and requirements of the Lower Manhattan
Plan and the rules promulgated thereunder as same relate to the Premises, (ii)
Landlord’s participation in the Lower Manhattan Plan due to Tenant’s request or
in obtaining the LMP Abatement Benefits by Tenant, to the extent Landlord
suffers any damage as a result thereof and (iii) Landlord’s compliance and/or
cooperation in Tenant’s obtaining the LMP Abatement Benefits, together with all
costs, expenses and liabilities incurred in connection with each such claim or
action or proceeding brought thereon, including, without limitation, all
attorneys’ fees and expenses, to the extent Landlord suffers any damage as a
result thereof.
 
45.03                 (a)                 In accordance with the Lower Manhattan
Plan and notwithstanding anything to the contrary contained in the Lease,
Landlord agrees to allow Tenant a credit, first against the Tenant’s real estate
tax payment under Article 32 of this Lease payable by Tenant under the Lease in
an amount that, in the aggregate, equals the full amount of any abatement of
real estate taxes granted for the Premises pursuant to the Lower Manhattan Plan
and actually received by Landlord (hereinafter called the “Actual LMP
Benefits”). Landlord shall, upon its receipt of the Actual LMP Benefits, credit
the full amount thereof against the then current installment of real estate tax
payment due under Article 32 of this Lease (or if Landlord shall receive any
Actual LMP Benefits subsequent to its receipt of the bill for the Real Estate
Taxes to which such Actual LMP Benefits apply, Landlord shall, within thirty
(30) days after its receipt of such Actual LMP Benefits, credit the full amount
thereof against the next installment(s) of Tenant’s real estate tax payment
becoming due hereunder).
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)                 Tenant shall promptly pay to Landlord, Additional Rent under
the Lease, the amount of all or any portion of the Actual LMP Benefits that have
been credited against Tenant’s real estate tax payment under Article 32 of this
Lease becoming due under this Lease, and which are thereafter revoked and
required to be refunded by Landlord to the taxing authorities (including,
without limitation, if such Actual LMP Benefits are revoked due to the exercise
by Tenant of its right to assign or sublease pursuant to the terms and
conditions of the Lease), unless such Actual LMP Benefits are revoked as a
result of the acts or omissions (where there is an express duty to act) of
Landlord, together with any interest and/or penalties imposed against Landlord
in connection with such Actual LMP Benefits.
 
ARTICLE 46
 
FUTURE CONDOMINIUM CONVERSION
 
46.01                 Tenant acknowledges that the Building and the land of
which the Premises form a part (the “Land”) may be subjected to the condominium
form of ownership prior to the end of the Term of this Lease. Tenant agrees that
if, at any time during the Term, the Building and the Land shall be subjected to
the condominium form of ownership, then, this Lease and all rights of Tenant
hereunder are and shall be subject and subordinate in all respects to any
condominium declaration and any other documents (collectively, the
“Declaration”) which shall be recorded in order to convert the Building and the
Land to a condominium form of ownership in accordance with the provisions of
Article 9-B of the Real Property Law of the State of New York or any successor
thereto. If any such Declaration is to be recorded, Tenant, upon request of
Landlord, shall enter into an amendment of this Lease in such respects as shall
be necessary to conform to such condominiumization, including, without
limitation, appropriate adjustments to the Base Tax Amount and Tenant’s Share,
as such terms are defined in Article 32 hereof and Expenses for the Base Year
and Percentage, as such terms are defined in Article 49 hereof; provided, that
such adjustments shall not increase Tenant’s obligations or decrease Tenant’s
rights as existing under this Lease prior to the conversion to condominium
ownership (except, in either case, to a de minimis extent). Upon such conversion
to condominium ownership, the condominium board shall provide to Tenant a
subordination and non-disturbance agreement on such condominium board’s
then-current form.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 47
MISCELLANEOUS
 
47.01                 This Lease represents the entire understanding between the
parties with regard to the matters addressed herein and may only be modified by
written agreement executed by all parties hereto. All prior understandings or
representations between the parties hereto, oral or written, with regard to the
matters addressed herein are hereby merged herein. Tenant acknowledges that
neither Landlord nor any representative or agent of Landlord has made any
representation or warranty, express or implied, as to the physical condition,
state of repair, layout, footage or use of the Premises or any matter or thing
affecting or relating to Premises except as specifically set forth in this
Lease. Tenant has not been induced by and has not relied upon any statement,
representation or agreement, whether express or implied, not specifically set
forth in this Lease. Landlord shall not be liable or bound in any manner by any
oral or written statement, broker’s “set-up”, representation, agreement or
information pertaining to the Premises, the Building or this Agreement furnished
by any real estate broker, agent, servant, employee or other person, unless
specifically set forth herein, and no rights are or shall be acquired by Tenant
by implication or otherwise unless expressly set forth herein. This Lease shall
be construed without regard to any presumption or other rule requiring
construction against the party causing this agreement to be drafted. Tenant
shall comply with the rules and regulations annexed to this Lease as Exhibit C,
and any reasonable modifications thereof or additions thereto.
 
47.02                 If Tenant or Landlord shall bring any action for any
relief against the other, declaratory or otherwise arising out of or under this
Lease, including any suit by Landlord for the recovery of rent or possession of
the Premises, the non-prevailing party (as determined by a non-appealable final
judgment of a court having competent jurisdiction) shall reimburse the
successful party for all reasonable attorneys’ fees and disbursements incurred
by the successful party in such suit.
 
47.03                 This Lease may be executed in counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one and the same agreement, and an executed counterpart delivered by facsimile,
.pdf or email shall be binding upon the parties.
 
47.04                 This Lease shall be governed by the laws of the State of
New York.
 
ARTICLE 48
 
TERRACE ACCESS
 
48.01.                 If and to the extent that Landlord elects to do the
Premises Substitution (and only in such case), then
 
(a)                 During the term of this Lease, Tenant shall be permitted
access, at no charge to Tenant and at all times (subject to casualty,
condemnation, Unavoidable Delays or during periods Landlord is performing
repairs and/or maintenance), to those certain terraces on the 14th floor of the
Building which are contiguous to the Premises that may be located on the 14th
floor of the building (the “Terraces”) subject to and provided that Tenant
strictly complies with the provisions of this Article. Landlord shall ensure
that the existing access doors from the 14th floor portion of the Premises (if
applicable) to the Terraces contain door locking hardware.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)                 As a special inducement to Landlord to permit Tenant to have
limited access to the Terraces in accordance with the provisions of this
Article, Tenant acknowledges, covenants and agrees that: (i) the Terraces are
not and shall not be deemed to be part of the Premises; (ii) Tenant shall not
perform any Alterations, improvements, changes, decorations or any other work
in, to or on the Terraces or place any furniture, equipment or other personalty
on the Terraces, whether temporary or permanent, except to the extent expressly
provided for in this Article (e.g., without limitation, no signs, banners,
lights, plants or other objects shall be hung from or around the Terraces by
Tenant), but, subject to the reasonable approval of Landlord, Tenant, at its
sole cost and expense, may bring so-called outdoor furniture (e.g., patio
furniture, tables, umbrellas, etc.) onto the Terraces, all in accordance with
Applicable Laws and provided same are “weighted down” or nailed down, as
reasonably directed by Landlord; (iii) Landlord shall not provide any services
to the Terraces (e.g., without limitation, Landlord shall not provide
electricity, air-conditioning, heat, cleaning, etc.); (iii) Tenant shall, at its
own expense, keep and maintain the Terraces in a clean and orderly condition at
all times (other than the removal of snow, which shall not be Tenant’s
obligation), shall not cause, allow or permit (a) objects to be thrown from the
Terraces or (b) music or other loud noise which may annoy or disturb other
occupants of the Building to emanate from the Terraces; (iv) Tenant shall, at
its expense, promptly comply or cause compliance with (a) all Applicable Laws
and any insurance policy then in effect for the Building which are related to
Tenant's access to the Terraces and (b) reasonable rules and regulations
promulgated by Landlord from time-to-time governing access to the Terraces
(provided, however, that nothing contained herein shall require Tenant to
perform repairs, maintenance, alterations or improvements to the Terraces,
unless required by Applicable Laws due to Tenant’s use thereof or arising from
Tenant’s (or Tenant’s employees, agents or contractors) negligence or willful
misconduct) or arising from any cause or condition created by Tenant (or anyone
claiming by, through or under Tenant)), provided, however, Tenant shall have the
right, at its sole cost and expense, to install decking on the Terraces, subject
to Landlord’s approval pursuant to Article 8 hereof; (v) Tenant shall obtain as
part of the insurance policy or policies required under Article 43 of this Lease
for the Premises identical insurance coverage for the Terraces; (vi) Tenant
shall not be permitted to assign or transfer all or any portion of the rights
granted to Tenant pursuant to this Article, except in connection with a
permitted assignment of this Lease; (vii) Tenant shall indemnify and hold
Landlord harmless from and against any loss, cost, damage, claim, liability and
expense (including, without limitation, reasonable attorneys’ fees and
disbursements) arising from Tenant’s access to and use of the Terraces (except
to the extent arising from the negligence or willful misconduct of Landlord (and
Landlord’s agents, employees, and contractors); (viii) in the event that (a)
Tenant violates any of the covenants, agreements, terms, provisions or
conditions contained in this Article and same is not cured within five (5)
Business Days after notice thereof to Tenant from Landlord or (b) Tenant’s
access to and/or use of the Terraces violates any requirement of any
governmental authorities asserting jurisdiction over the Building and Tenant
does not modify such access and/or use within five (5) Business Days of notice
thereof to Tenant, then Landlord shall thereafter have the right to discontinue
Tenant’s access to the Terraces without the same constituting an actual or
constructive eviction, partial or complete, without incurring any liability to
Tenant, and this Lease and Tenant’s obligations thereunder shall not be impaired
or diminished by reason thereof, nor shall Tenant be entitled to any
compensation or diminution or abatement of rent by reason thereof and this Lease
shall remain in full force and effect. Mention in this Article of any particular
remedy shall not preclude Landlord from any other remedy in law or in equity.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)                 Tenant hereby acknowledges and agrees that Landlord (and
Landlord’s contractors) shall have unfettered access to the Terraces as and when
necessary in order to perform repairs and/or maintenance to the Building and
Landlord shall, at all times, be entitled to store, place and/or install
Building equipment and/or machinery on or about the Terraces as and when
Landlord deems necessary and appropriate, provided, however, Landlord shall use
reasonable efforts to minimize the amount of space on the Terraces occupied by
such equipment and/or machinery (to the extent practicable).
 
ARTICLE 49
 
OPERATING EXPENSE ESCALATION
 
49.01                 Tenant shall pay to Landlord, as Additional Rent,
operating expense escalations in accordance with this Article 49.
 
49.02                 Definitions: For the purpose of this Article 49, the
following definitions shall apply:
 
(i)        The term “Base Year” shall mean the 12-month period commencing on
July 1, 2011 and ending on June 30, 2012.
 
(ii)     The term “Base Expense Amount” shall mean the Expenses for the Base
Year (i.e., calculated by taking the sum of the Expenses for calendar year 2011
and calendar year 2012 and dividing such sum by 2), subject to Section 49.05
below.
 
(iii)      The term the “Percentage”, for purposes of computing operating
expense escalations hereunder, shall mean 6.186%.
 
(iv)     The term “Comparative Year” shall mean the twelve (12) month period
commencing on July 1, 2012 and each subsequent period of twelve (12) months (it
being understood and agreed that Expenses for each Comparative Year shall be
calculated by taking the sum of (x) the Expenses for the calendar year in which
such Comparative Year shall commence and (y) the Expenses for the calendar year
in which such Comparative Year shall expire, and dividing such sum by 2).
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(v)      The term “Expenses” shall mean the total, without duplication, of all
the costs and expenses incurred or borne by Landlord (computed on an accrual
basis and, to the extent applicable, in accordance with GAAP, consistently
applied) with respect to the operation and maintenance of the Building Project
and the services provided tenants therein (grossed up in accordance with Section
49.04 below), net of any cash discounts, trade discounts or quantity discounts,
including, without limitation, the costs and expenses incurred for and with
respect to: steam and any other fuel; water rates and sewer rents;
air-conditioning; mechanical ventilation; heating; cleaning, by contract or
otherwise; window washing (interior and exterior); elevators, escalators;
porters and matron service; all electricity purchased for the Building except
that which is redistributed to tenants in the Building and any electricity
servicing any leased or leasable portions of the Building; protection and
security; reasonable lobby decoration; repairs, replacements and improvements
which are appropriate for the continued operation of the Building as a
first-class building (but subject to the limitations with respect to capital
expenditures set forth below); maintenance; management fees (subject to the
limitations set forth below); painting of non-tenant areas; supplies; wages,
salaries, disability benefits, pensions, hospitalization, retirement plans and
group insurance respecting employees of the Building up to and including the
building manager; uniforms and working clothes for such employees and the
cleaning thereof and expenses imposed pursuant to law or to any collective
bargaining agreement with respect to such employees; workmen’s compensation
insurance, payroll, social security, unemployment and other similar taxes with
respect to such employees; the total of all the costs and expenses incurred or
borne by Landlord with respect to procuring and maintaining in respect of the
Building Project the following insurance coverages (collectively, the “Building
Insurance”): comprehensive all risk insurance on the Building Project and the
personal property of Landlord contained therein or thereon, commercial general
liability insurance against claims for personal injury, bodily injury, death or
property damage, occurring upon, in or about the Building Project, extended
coverage, boiler and machinery, sprinkler, apparatus, rental, business income
and plate glass insurance, owner’s contingent or protective liability insurance,
workers’ compensation and employer’s liability insurance, insurance against acts
of terrorism (including, without limitation, bio-terrorism), and any insurance
required by a mortgagee; and real estate association fees or dues (not to exceed
two (2) such associations).
 
49.03                 Notwithstanding anything to the contrary in this Lease,
Expenses shall not include the following, except to the extent specifically
permitted by a specific exception to the following:
 
(a)        expenditures for capital improvements except for capital expenditures
required to comply with governmental laws, rules, regulations, or other
requirements applicable to the Building Project which are enacted, adopted,
promulgated, amended or modified after the Commencement Date, or any
reinterpretation of any such governmental laws, rules, regulations, or other
requirements that is issued after the date of this Lease, in either of which
cases the cost thereof shall be included in Expenses for the Comparative Year in
which the costs are incurred and subsequent Comparative Years, amortized on a
straight line basis over an appropriate period determined in accordance with
GAAP, with an interest factor equal to the prime rate of JPMorgan Chase, New
York, (or the successor thereto) at the time of Landlord's having incurred said
expenditure;
 
(b)       depreciation or amortization of the Building and the Building Project
and its contents or components, except as determined in accordance with GAAP on
materials, tools, supplies and vendor-type equipment to the extent purchased by
Landlord to enable Landlord to supply services to the Building that Landlord
might otherwise contract for with a third party where the cost of such contract
would otherwise have been included in the charge for such third party’s
services, and when depreciation or amortization is permitted or required in
accordance with this clause (ii), the item shall be amortized on a straight line
basis over the term of this Lease, including interest at Landlord’s actual
financing cost, if any, or if such item was not financed by Landlord, at the
Prime Rate at the time of Landlord’s having incurred the cost of such item;
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(c)      expenses for the preparation of space for any tenant or prospective
tenant of the Building (including, without limitation, brokerage commission,
advertising or promotional costs), or expenses in connection with services,
repairs or other benefits which are not offered to Tenant or for which a tenant
is charged for directly but which are provided to another tenant or occupant of
Building;
 
(d)      expenses for repairs or other work which is caused by fire, windstorm,
or any other insurable casualty, including costs subject to Landlord’s insurance
deductible;
 
(e)      expenses incurred in leasing or obtaining new tenants or retaining
existing tenants, including leasing commissions, legal expenses (except for
those related to having to operate the building), advertising or promotion;
 
(f)       Legal expenses incurred in enforcing the terms of any lease;
 
(g)      Principal, interest, amortization or other costs, including legal fees,
associated with any mortgage, loan or refinancing of the Building Project;
 
(h)      expenses incurred for any necessary replacement of any item to the
extent that it is covered under warranty;
 
(i)       the cost of any item or service for which Tenant separately reimburses
Landlord or pays the cost thereof directly to third parties, or that Landlord
provides selectively to one or more tenants of the Building, other than Tenant,
and is not required to provide to Tenant free of charge (other than Tenant’s
obligation to make payments of Fixed Annual Rent and the Expense Payment
provided for herein) under this Lease, whether or not Landlord is reimbursed by
such other tenant(s), including the actual cost of any special electrical,
heating, ventilation or air-conditioning required by any tenant that exceeds the
standards which Landlord is required to provide to Tenant without additional
charge under this Lease or is required during times other than hours during
which such services are provided to Tenant without additional charge under this
Lease;
 
(j)       accounting and legal fees (except for those related to having to
operate the Building) relating to the ownership, construction, financing,
leasing, sale or any litigation relating to the Building Project;
 
(k)      any interest or penalty incurred due to the late payment of any
Expense;
 
(l)       any ground rent or air space rent, or any other rent incurred for the
Building Project, pursuant to a ground lease or superior lease (irrespective of
whether this Lease is subordinate to same);
 
(m)        costs of repairs necessitated by Landlord’s negligence or willful
misconduct;
 
(n)      salaries of employees at the Building above the grade of Building
manager;
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(o)      the portion of expenses allocable to employees at the Building for time
which is not spent by such employee working at the Building;
 
(p)      the general corporate overhead and administrative expenses of the
entity comprising Landlord;
 
(q)      contributions to reserves for Expenses;
 
(r)       costs and expenses arising out of the operation of the retail portion
of the Building;
 
(s)       any costs or expenses for sculpture, paintings, or other works of fine
art, including, costs incurred with respect to the purchase, ownership, leasing,
repair, and/or maintenance of such works of art, except for such costs and
expenses incurred in connection with objects of fine art for the building
consistent with Comparable Buildings (excluding any Comparable Buildings whose
erection is first completed following the date hereof);
 
(t)      any costs incurred to test, survey, clean up, contain, abate, remove or
otherwise remediate hazardous materials from the Building Project (except to the
extent that Tenant or its agents are responsible for the introduction of such
materials into the Building) in violation of any applicable laws; and
 
(u)      any amount paid to an entity or individual related to Landlord which
exceeds the amount which would be paid for similar goods or services on an
arms-length basis between unrelated parties; except with respect to management
fees, which shall be computed, in both the Base Year and each Comparative Year,
as three percent (3%) of the gross revenues of the Building, which gross
revenues shall be grossed up to 100% to account for vacancies, free rent periods
and periods of rent abatement in both the Base Year and each Comparative Year.
 
49.04                 If Landlord shall purchase any item of capital equipment
or make any capital expenditure designed to result in savings or reductions in
Expenses, then the costs for same shall be included in Expenses for a
Comparative Year, but only to the extent of the actual savings received for such
Comparative Year. The costs of capital equipment or capital expenditures are so
to be included in Expenses for the Comparative Year in which the costs are
incurred and subsequent Comparative Years, on a straight line basis, to the
extent that such items are amortized over such period of time as reasonably can
be estimated as the time in which such savings or reductions in Expenses are
expected to equal Landlord's costs for such capital equipment or capital
expenditure as reasonably determined in accordance with GAAP, with an interest
factor equal to the prime rate of JP Morgan Chase, New York, (or the successor
thereto) at the time of Landlord's having incurred said costs. If Landlord shall
lease any such item of capital equipment designed to result in savings or
reductions in Expenses, then the rentals and other costs paid pursuant to such
leasing shall be included in Expenses for the comparative year in which they
were incurred.
 
49.05                 If during all or part of the years comprising the Base
Expense Amount or a Comparative Year, Landlord shall not furnish any particular
item(s) of work or service (which would constitute an Expense hereunder) to
portions of the Building Project due to the fact that such portions are not
occupied or leased, or because such item of work or service is not required or
desired by the tenant of such portion, or such tenant is itself obtaining and
providing such item of work or service, or for other reasons, then, for the
purposes of computing the Additional Rent payable hereunder, the amount of the
Expenses for such item for such period shall be increased by an amount equal to
the additional operating and maintenance expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such item of work or services to 100% of the Building Project.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
49.06                 If the Expenses for any Comparative Year shall be greater
than the Base Expense Amount, Tenant shall pay to Landlord, as Additional Rent
for such Comparative Year, in the manner hereinafter provided, an amount equal
to the Percentage of the excess of the Expenses for such Comparative Year over
the Base Expense Amount (such amount being hereinafter called the
“Expense Payment.”
 
49.07                 Following the expiration of each Comparative Year
commencing after the completion of the Base Year and after receipt of necessary
information and computations from Landlord’s certified public accountant,
Landlord shall submit to Tenant a statement or statements, as hereinafter
described, setting forth the Expenses for the preceding Comparative Year, and
the Expense Payment, if any, due to Landlord from Tenant for such Comparative
Year. If such statement shows an Expense Payment due from Tenant to Landlord
with respect to the preceding Comparative Year, then (i) Tenant shall make
payment of any unpaid portion thereof within thirty (30) days after receipt of
such statement; and (ii) Tenant shall also pay Landlord, as Additional Rent
within forty-five (45) days after receipt of such statement, an amount equal to
the product obtained by multiplying the Expense Payment for the Comparative Year
by a fraction, the denominator of which shall be twelve (12) and the numerator
of which shall be the number of months of the current Comparative Year which
shall have elapsed prior to the first day of the month immediately following the
rendition of such statement; and (iii) Tenant shall also pay to Landlord, as
Additional Rent, commencing as of the first day of the month immediately
following the rendition of such statement and on the first day of each month
thereafter until a new statement is rendered an amount equal to 1/12th of the
total Expense Payment for the preceding Comparative Year. The aforesaid monthly
payments based on the total Expense Payment for the preceding Comparative Year
shall from time to time, but no more than one (1) additional time in a
Comparative Year, be adjusted to reflect, if Landlord can reasonably so
estimate, known increases in rates or cost, for the current Comparative Year
applicable to the categories involved in computing Expenses whenever such
increases become known prior to or during such current Comparative Year. The
payments required to be made under clauses (ii) and (iii) above shall be
credited toward the Expense Payment due from Tenant for the then current
Comparative Year, subject to adjustment as and when the statement for such
current Comparative Year is rendered by Landlord.
 
49.08                 (a)                 The statements of the Expenses to be
furnished by Landlord as provided above shall be certified by Landlord, and
shall be prepared in reasonable detail and based on information and computations
made for Landlord by a Certified Public Accountant (who may be the CPA now or
then employed by Landlord for the audit of its accounts): said Certified Public
Accountant may rely on Landlord’s allocations and estimates wherever operating
cost allocations or estimates are needed for this Article 49. The statements
thus furnished to Tenant shall constitute a final determination as between
Landlord and Tenant of the Expenses for the periods represented thereby, unless
Tenant within six (6) months after they are furnished (including the statement
of the Base Expense Amount) shall give notice to Landlord that it disputes their
accuracy or their appropriateness, which notice shall specify the particular
respects in which the statement is inaccurate or inappropriate. Pending the
resolution of any such dispute, Tenant shall pay the Additional Rent to Landlord
in accordance with the statements furnished by Landlord.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b)     Landlord shall grant Tenant (together with its legal counsel or an
independent certified public accountant retained by Tenant) reasonable access
to, and the right to audit, so much of Landlord’s books and records as may be
required for the purposes of verifying the Base Expense Amount and the Expenses
incurred for the Comparative Year or Comparative Years (the “Records”) which
Tenant has timely disputed within the six (6) month period provided for in
Section 49.08(a) (hereinafter, an “Audit”) during normal business hours at the
place where they are regularly maintained in New York, New York, for a period of
ninety (90) days from the date notice is given by Tenant under Section 49.08(a)
(the “Examination Period”) provided and on the express condition that: (x)
notice is given by Tenant in a timely fashion under Section 49.08(a), (y) all
Additional Rent is paid by Tenant to Landlord in accordance with the statements
furnished to Tenant under this Article 49, (c) the person examining Landlord’s
Records is not a person who is paid based in whole or in part on the amount of
any reduction of the payment resulting from the examination or any other
so-called “contingency fee” basis, and (d) Tenant, its legal counsel and its
accountants shall execute a reasonable confidentiality agreement prior to the
time access to Landlord’s Records is given (it being understood and agreed that
Tenant shall be entitled to request access to such Records whether in
conjunction with an Audit or otherwise, so long as same is requested within said
6-month period). Landlord shall pay to Tenant the amount of any overpayment by
Tenant with respect to such Expenses within thirty (30) days after such final
determination. If Landlord fails to pay such amount within said 30-day period,
Tenant shall have the right to have such unpaid amount be credited against the
next installment(s) of Fixed Annual Rent becoming due under the Lease, provided
Tenant first gives at least ten (10) days additional notice to Landlord in
connection therewith, which notice shall state in bold type and capital letters
at the top of such notice stating “THIS IS A TIME SENSITIVE OFFSET NOTICE AND
LANDLORD SHALL BE DEEMED TO ACCEPT SUCH OFFSET IF IT FAILS TO RESPOND IN THE
TIME PERIOD PROVIDED” as a condition to the effectiveness thereof. Within the
30-day period above or within the additional 10-day period described above,
Landlord may dispute, in good faith, Tenant’s right to such credit by providing
written notice thereof to Tenant, in which case Tenant shall not be entitled to
such offset pending the resolution of such dispute. If Landlord fails to dispute
such credit within the 30-day period and/or 10-day period described above and
fails to pay such amount prior to the expiration of the 10-day period, Tenant
shall be entitled to take such credit against the next installment(s) of Fixed
Annual Rent becoming due under this Lease.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(c)       In the event that Tenant, after having opportunity to examine the
Records in accordance with Section 49.08(b), shall disagree with the Landlord’s
statement, then Tenant may at any time prior to the expiration of the
Examination Period (time being of the essence) send a written notice (“Tenant’s
Statement”) to Landlord of such disagreement, specifying in reasonable detail
the basis for Tenant’s disagreement and the amount of the Expense Payment Tenant
claims is due. Landlord and Tenant shall attempt to resolve such disagreement.
If they are unable to do so within thirty (30) days, and provided that the
amount of the Expense Payment Tenant claims is due is substantially different
from the amount of the Expense Payment, as the case may be, Landlord claims is
due, Landlord and Tenant shall designate a Certified Public Accountant (the
“Arbiter”) whose determination made in accordance with this subsection 49.07(c)
shall be binding upon the parties; it being understood that if the amount of the
Expense Payment Tenant claims is due is not substantially different from the
amount of the Expense Payment, Landlord claims is due, then Tenant shall have no
right to protest such amount and shall pay the amount that Landlord claims is
due to the extent not theretofore paid. If the determination of Arbiter shall
substantially confirm the determination of Landlord, then Tenant shall pay the
cost of the Arbiter. If the Arbiter shall substantially confirm the
determination of Tenant, then Landlord shall pay the cost of the Arbiter. In all
other events, the cost of the Arbiter shall be borne equally by Landlord and
Tenant. The Arbiter shall be a member of a disinterested and independent
certified public accounting firm having at least three (3) accounting
professionals and having at least five (5) years of experience in commercial
real estate accounting. In no event shall the Arbiter be Tenant or any affiliate
or Related Entity of Tenant or Landlord or an affiliate of Landlord. In the
event that Landlord and Tenant shall be unable to agree upon the designation of
the Arbiter within thirty (30) days after receipt of notice from the other party
requesting agreement as to the designation of the Arbiter, which notice shall
contain the names and addresses of two (2) or more certified public accountants
who are acceptable to the party sending such notice (any one (1) of whom, if
acceptable to the party receiving such notice as shall be evidenced by notice
given by the receiving party to the other party within such thirty (30) day
period, shall be the agreed upon Arbiter), then either party shall have the
right to request the American Arbitration Association (the “AAA”) (or any
organization which is the successor thereto) to designate as the Arbiter, a
certified public accountant whose determination made in accordance with this
subsection 49.08(c) shall be conclusive and binding upon the parties, and the
cost charged by the AAA (or any organization which is the successor thereto),
for designating such Arbiter, shall be shared equally by Landlord and Tenant.
Landlord and Tenant hereby agree that any determination made by an Arbiter
designated pursuant to this subsection 49.08(c) shall not exceed the amount(s)
as determined to be due in the first instance by Landlord’s statement, nor shall
such determination be less than the amount(s) claimed to be due by Tenant in
Tenant’s Statement, and that any determination which does not comply with the
foregoing shall be null and void and not binding on the parties. In rendering
such determination such Arbiter shall not add to, subtract from or otherwise
modify the provisions of this Lease, including the immediately preceding
sentence. Notwithstanding the foregoing provisions of this Section, Tenant,
pending the resolution of any contest pursuant to the terms hereof, shall
continue to pay all sums as determined to be due in the first instance by such
Landlord’s statement and upon the resolution of such contest, suitable
adjustment shall be made in accordance therewith with appropriate refund to be
made by Landlord to Tenant (or credit allowed Tenant against Fixed Annual Rent
and Additional Rent becoming due) if required thereby. The term “substantially”
as used in this Article 49, shall mean a variance of 3% or more of increases in
Expenses for the Comparative Year to which Tenant’s Statement applies, as
applicable.
 
49.09                 In no event shall the Fixed Annual Rent under this Lease
be reduced by virtue of this Article 49.
 
49.10                 Landlord’s and Tenant’s obligation to make the adjustments
referred to in Section 49.07 above shall survive any expiration or termination
of this Lease.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
49.11                 Any delay or failure of Landlord in billing any escalation
hereinabove provided shall not constitute a waiver of or in way impair the
continuing obligation of Tenant to pay such escalation hereunder.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the said Landlord, and Tenant have duly executed this Lease
as of the day and year first above written.


LANDLORD:
 
100 CHURCH FEE OWNER LLC
   
By:
/s/ Steven M. Durels
Name:
Steven M. Durels
Title:
Executive Vice President,
Director of Leasing and Real Property
   
TENANT:
 
CENTERLINE CAPITAL GROUP INC.
   
By:
/s/ Kelly Schnur
Name:
Kelly Schnur
Title:
Sr. Managing Director





 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT A-1
 
FLOOR PLAN OF THE 15TH FLOOR OF THE BUILDING
 
 
 
[exha-15thflplan.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT A-1
 
FLOOR PLAN OF THE 14TH FLOOR OF THE BUILDING
 
 
 
[exha1-14thflplan.jpg]
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

EXHIBIT B
 
FIXED ANNUAL RENT
 
a.  The Fixed Annual Rent for the Premises shall be as follows:
 


Period
 
Annual
   
Monthly
               
Subject to clause (b) of this Exhibit B set forth below, commencing on the Rent
Commencement Date and ending on the day immediately preceding the fifth (5th)
anniversary of the Commencement Date (the “1st Rent Period”)
  $ 1,970,130.00     $ 164,177.50                    
Commencing on the day immediately following the expiration of the 1st Rent
Period and ending on the day immediately preceding the tenth (10th) anniversary
of the Commencement Date (the “2nd Rent Period”)
  $ 3,051,963.15     $ 254,330.26                    
Commencing on the day immediately following the expiration of the 2nd Rent
Period and ending on the Expiration Date (the “3rd Rent Period”)
  $ 2,404,717.50     $ 200,393.13  



 
 
b.  The above notwithstanding, commencing on the date which is twenty-eight (28)
days following the Commencement Date (and for the remainder of the 1st Rent
Period), the Fixed Annual Rent set forth above for the 1st Rent Period shall be
increased by an amount equal to $879,025.65 per annum (or $73,252.14 per month).
 
c.  The above notwithstanding, Landlord and Tenant hereby acknowledge and agree
that the Fixed Annual Rent set forth above for the 2nd Rent Period contains two
(2) components, the first being the fixed rent allocable to the Premises and the
second being an agreed-upon amortization payment of $15.17 per rentable square
foot of the Premises per annum, which represents an agreed-upon payment due by
Tenant relative to the surrender of certain space by Tenant’s affiliate to an
affiliate of Landlord at 625 Madison Avenue, New York, New York (the “Surrender
Premises”), which amount has been calculated with an amortization at eight and
one-half (8.5%) percent interest over ten (10) years and based upon: (i) the
difference between Tenant’s annual rent obligation covering the Surrender
Premises and the new rent paid by the tenant leasing the Surrender Premises
after such surrender; (ii) Tenant’s pro-rata share of the work allowance granted
to the tenant leasing the Surrender Premises after such surrender; and (iii) the
brokerage commission covering Tenant’s remaining term at 625 Madison Avenue, New
York, New York. Landlord hereby agrees that the amortization payment has been
calculated in accordance with the preceding sentence. Further, the amount set
forth in clause (b) above has been calculated in the same manner.
 
d.  The above notwithstanding, if the Commencement Date does not occur (or is
deemed to not occur) on or prior to January 28, 2012, then for every day after
January 28, 2012 until the Commencement occurs, the Fixed Annual Rent detailed
above in clause (b) above and the Fixed Annual Rent detailed for the 2nd Rent
Period shall be reduced by an amount equal to $2,408.29 per day.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT C
 
RULES AND REGULATIONS
 
 
1. No animals, birds, bicycles or vehicles shall be brought into or kept in the
Premises. The Premises shall not be used for manufacturing or commercial
repairing or for sale or display of merchandise or as a lodging place, or for
any immoral or illegal purpose, nor shall the Premises be used for a public
stenographer or typist; barber or beauty shop; telephone, secretarial or
messenger service; employment, travel or tourist agency; school or classroom;
commercial document reproduction; or for any business other than specifically
provided for in Tenant’s lease. Tenant shall not cause or permit in the Premises
any disturbing noises which may interfere with occupants of this or neighboring
Buildings, any cooking (other than a microwave oven or standard toaster) or
objectionable odors, or any nuisance of any kind, or any inflammable or
explosive fluid, chemical or substance. Canvassing, soliciting and peddling in
the Building are prohibited, and each tenant shall cooperate so as to prevent
the same.
 
2. The toilet rooms and other water apparatus shall not be used for any purposes
other than those for which they were constructed, and no sweepings, rags, ink,
chemicals or other unsuitable substances shall be thrown therein. Tenant shall
not place anything out of doors, windows or skylights, or into hallways,
stairways or elevators, nor place food or objects on outside window sills.
Tenant shall not obstruct or cover the halls, stairways and elevators, or use
them for any purpose other than ingress and egress to or from Tenant’s Premises,
nor shall skylights, windows, doors and transoms that reflect or admit light
into the Building be covered or obstructed in any way. All drapes and blinds
installed by Tenant on any exterior window of the Premises shall conform in
style and color to the Building standard.
 
3. Tenant shall not place a load upon any floor of the Premises in excess of the
load per square foot which such floor was designed to carry and which is allowed
by law. Landlord reserves the right to prescribe the weight and position of all
safes, file cabinets and filing equipment in the Premises. Business machines and
mechanical equipment shall be placed and maintained by Tenant, at Tenant’s
expense, only with Landlord’s consent and in settings approved by Landlord to
control weight, vibration, noise and annoyance. Smoking or carrying lighted
cigars, pipes or cigarettes in the elevators of the Building is prohibited.
 
4. Tenant shall not move any heavy or bulky materials into or out of the
Building or make or receive large deliveries of goods, furnishings, equipment or
other items without Landlord’s prior written consent, and then only during such
hours and in such manner as Landlord shall reasonably approve and in accordance
with Landlord’s rules and regulations pertaining thereto. If any material or
equipment requires special handling, Tenant shall employ only persons holding a
Master Rigger’s License to do such work, and all such work shall comply with all
legal requirements. Landlord reserves the right to inspect all freight to be
brought into the Building, and to exclude any freight which violates any rule,
regulation or other provision of this Lease.
 
5. No sign, advertisement, notice or thing shall be inscribed, painted or
affixed on any part of the Building, without the prior written consent of
Landlord. Landlord may remove anything installed in violation of this provision,
and Tenant shall pay the cost of such removal and any restoration costs.
Interior signs on doors and directories shall be inscribed or affixed by
Landlord at Tenant’s expense. Landlord shall control the color, size, style and
location of all signs, advertisements and notices. No advertising of any kind by
Tenant shall refer to the Building, unless first approved in writing by
Landlord.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
6. No article shall be fastened to, or holes drilled or nails or screws driven
into, the ceilings, walls, doors or other portions of the Premises, nor shall
any part of the Premises be painted, papered or otherwise covered, or in any way
marked or broken, without the prior written consent of Landlord (other than
standard picture hanging, etc.).
 
7. No existing locks shall be changed, nor shall any additional locks or bolts
of any kind be placed upon any door or window by Tenant, without the prior
written consent of Landlord. Two (2) sets of keys to all exterior and interior
locks shall be furnished to Landlord . At the termination of this Lease, Tenant
shall deliver to Landlord all keys for any portion of the Premises or Building.
Before leaving the Premises at any time, Tenant shall close all windows and
close all doors. Landlord shall provide Tenant’s employees with access cards to
access the Building (if required).
 
8. No Tenant shall purchase or obtain for use in the Premises any spring water,
ice, towels, food, bootblacking, barbering or other such service furnished by
any company or person not approved by Landlord. Any necessary exterminating work
in the Premises shall be done at Tenant’s expense, at such times, in such manner
and by such company as Landlord shall require. Landlord reserves the right to
exclude from the Building, from 6:00 p.m. to 8:00 a.m., and at all hours on
Sunday and legal holidays, all persons who do not present a pass to the Building
signed by Landlord. Landlord will furnish passes to all persons reasonably
designated by Tenant. Tenant shall be responsible for the acts of all persons to
whom passes are issued at Tenant’s request.
 
9. Intentionally omitted.
 
10. The use in the Premises of auxiliary heating devices, such as portable
electric heaters, heat lamps or other devices whose principal function at the
time of operation is to produce space heating, is prohibited.
 
11. Tenant shall keep all doors from the hallway to the Premises closed at all
times except for use during ingress to and egress from the Premises. Tenant
acknowledges that a violation of the terms of this paragraph may also constitute
a violation of codes, rules or regulations of governmental authorities having or
asserting jurisdiction over the Premises, and Tenant agrees to indemnify
Landlord from any fines, penalties, claims, action or increase in fire insurance
rates which might result from Tenant’s violation of the terms of this paragraph.
 
12. Tenant shall be permitted to maintain an “in-house” messenger or delivery
service within the Premises, provided that Tenant shall require that any
messengers in its employ affix identification to the breast pocket of their
outer garment, which shall bear the following information: name of Tenant, name
of employee and photograph of the employee. Messengers in Tenant’s employ shall
display such identification at all time. In the event that Tenant or any agent,
servant or employee of Tenant, violates the terms of this paragraph, Landlord
shall be entitled to terminate Tenant’s permission to maintain within the
Premises in-house messenger or delivery service upon written notice to Tenant.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
13. Tenant will be entitled to three (3) listings on the Building lobby
directory board, without charge. Any additional directory listing (if space is
available), or any change in a prior listing, with the exception of a deletion,
will be subject to a fourteen ($14.00) dollar service charge, payable as
Additional Rent.
 
14. In case of any conflict or inconsistency between any provisions of this
Lease and any of the rules and regulations as originally or as hereafter
adopted, the provisions of this Lease shall control.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
EXHIBIT D-1
 
LANDLORD’S WORK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
 
[exhd1-landlordswork.jpg]
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
[slgreenlogo.jpg]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Ceiling and Grid:


General Ceiling Notes:
•           All cut edges must be touched up with matching white.
•           Provide gypsum board window pockets at all perimeter windows.
•           Caulk between wall and grid.
 
•
For full floor Tenants, provide gypsum board ceiling with 6" square downlights
at elevator lobby.



Ceiling Tiles
•           At all areas U.O.N.: Armstrong 2'x2’ ‘Ultima HRC' #1912 (Beveled
Tegular)
•           All ceiling tiles to be Armstrong HRC (High Recycled Content)


Grid:
•           Armstrong Suprafine HRC grid system 9/16".
•           All ceiling grid to be Armstrong HRC (High Recycled Content)


Ceiling Heights:
•           Standard height 8'-4" in common areas.
•           Perimeter offices 8'-10",
 
•
Ceiling heights are approximate and are subject to change based on existing
building infrastructure.

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Doors and Frames:


General Door and Frame Notes:


 
•
All existing doors are to be clean, free of scratches, gouges, and must be the
building standard in color or they must be repaired or replaced. All core doors
to receive ADA approved hardware.

 
•
All doors to be solid core wood doors with birch veneer stained 'espresso' to
match SL Green building standard.

 
•
All hollow metal frames to be 'Ceco' recycled steel frames by Assa Abloy or
approved equal.

 
•
All wood components, substrates and veneers to be FSC Certified/no added urea
formaldehyde.

 
•
All wood stain to be 'AFM Safecoat' water based stain or approved equal.



Door Type #1 - Main Entry Doors (For full floor tenants only)
 
•
(2) 7'-10" 3'-0" glass doors with 4" high brushed stainless steel header and
shoe. 1/2" thick clear tempered glass.

•           5'-0" door pulls Rockwood RM3400 brushed stainless steel.
 
•
Recessed floor closer/pivot hinge Donna BTS Series (Top and Bottom) with brushed
stainless steel cover plate at floor.



Door Type #2 — Typical Office
 
•
Solid wood birch veneer, stained espresso to match SL Green Building Standard.

 
•
Hinges: (4) Stanley butt hinges FBB-179 4.5" x 4.5", brushed chrome finish.

 
•
Lever Set: Schlage 'Athens' D series passage function, satin chrome finish.

 
•
Door Stop: Ives #438, satin chrome finish.

 
•
Silencers



 
Door Type #3 — Storage Room, Closets, IT Rooms, etc.

 
•
Solid wood door with birch veneer, stained espresso to match SL Green Building
Standard.

 
•
Hinges: (4) Stanley butt hinges FBB-179 4.5" x 4.5", brushed chrome finish.

 
•
Lever Set: Schlage 'Athens' D series storeroom function lockset, satin chrome
finish.

 
•
Door Stop: Ives #438, satin chrome finish.

 
•
Silencers



 
Door Type #4 — Pair of Closet Doors

 
•
Solid wood door with birch veneer, stained espresso to match SL Green Building
Standard.

 
•
Hinges: (4) Stanley butt hinges FBB-179 4.5" x 4.5", brushed chrome finish.

 
•
Lever Set: Schlage 'Athens' D series dummy trim, satin chrome finish.

 
•
Door Stop: Ives overhead stop, satin chrome finish.

 
•
Magnetic Catch: Ives heavy-duty magnetic catch (#327), satin chrome finish.

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Electrical:


Typical Room Allowances:


•           Typical Office:
o           (1) quad outlet
o           (1) data and telephone stub-up
 
•           Executive Office:
o           (1) quad outlet
o           (1) duplex outlet on opposing wall
o           (2) data and telephone stub-ups
 
•           Reception Area:
o           (1) quad outlet
o           (1) duplex outlet on opposing wall
o           (2) data and telephone stub-ups
 
•           Main Conference Room:
o           (1) quad outlet
o           (1) duplex outlet on opposing wall
o           (2) data and telephone stub-ups
 
•           Pantry:
o           GFI outlets are to be used above pantry counters
o           (1) dedicated outlet for microwave
o           (1) dedicated outlet for refrigerator.
o           (1) dedicated outlet for copier
 
•           Bathrooms:
o           All outlets to be GFI type.
 
•           Server Room:
o           (1) 20 amp separate circuit duplex outlet
o           (1) data and telephone stub-up
 
•           Mechanical Room:
o           One (1) 4" Strip light unless noted otherwise
o           One (1) duplex outlet.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Light Fixtures:


•           2' x 4' Recessed Center Basket Fluorescent Light Fixture:
o           Zenith Series ZBS: ZBS24G232OCTELB-FLEX


•           2' x 2' Recessed Center Basket Fluorescent Light Fixture:
o           Zenith Series ZBS: ZBS22G240BIAXELB-FLEX


•           6" Square Fluorescent Downlights (Elevator Lobby for Full Floor
Tenants):
o           Spectrum Lighting 6HSQ Series: SG6HSQ-26-EXPA-AR0606-CL


•           Emergency light fixtures:
o           Battery backup to be installed, placement consistent with NYC codes.


•           Exit Lights:
o           Cooper Lighting, Atlite-Marathon
 Aluminum trim recessed AC only or self-powered LED edge lit exit sign. 8"
letters on a clear acrylic face.


•           Light Switches/Sensors:
 
o
All offices and interior rooms to receive Leviton wall mounted occupancy sensors

o           All open area lighting to be controlled by Leviton Decora light
switches.


**General Lighting Note: All lamps to be 3500K




Diffusers:
•           Titus Omni 24"x24" standard finish #26 white or equal.


Devices:
•           Leviton Decora style switches and receptacles throughout (color:
white).
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Floor Finishes:


General Floor Notes:
 
•           Flash patch floors as required for a smooth surface to receive
specified flooring.
•           All floors to be flashed to a level condition within 24" of all
partitions.
 
•           Porcelain tile (Elevator Lobby of full floor tenants only)
o           24"x12" Dal Tile
o           #CY01 'Harbor Mist'
o           running bond pattern
 
•           Grout: Spectra-Lock Pro
 
•           Wood base (Elevator Lobby at full floor tenant only)
 
o
4 3/8" x 1/4" wood base stained 'espresso' to match SL Green standard door
color.

o           All wood stain to be 'AFM Safecoat' water based stain or approved
equal.
 
•           Carpet - thruoughout
o           Monterey 'Site' 51802
o           #00223 Astoria Canvas
 
•           4" Rubber base
o           Johnsonite Millwork Wallbase Reveal
o           MW-80-F (Color: Fawn)
 
 
Pantries/Storage Rooms:
•           VCT
o           Johnsonit
Cortina Grande
Color CG405
Cortina Grande
•           Vinyl base 4" cove - rolled goods
o           Johnsonite
Color: #145 Ash
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Millwork:


Pantry counter/sink:
 
•           Countertop and full height backsplash
o           Dupont Zodiaq Quartz surface
o           Color: Cloud White


•           Danze Faucet, Parma Collection
o           Model /1: 404458SS


•           Elkay sink
o           Gourmet Undermount Single Bowl
o           Model #: FLU1411810




Upper and Lower Cabinets:
 
•           All exposed surfaces to be plastic laminate
    o           Pionite
    o           Color: Ash Gray, #SG254 "Suede"


•           All interiors to be black melamine


•           Provide adjustable shelf on pins at all cabinets


•           All MDF substrate is to be ESC Certified/no added urea formaldehyde




Pantry Hardware:
 
•           Manhattan
    o           D4518-SS stainless steel finish
    o           7-1/2" length




Pantry Appliances:
 


•           GE Profile Refrigerator
    o           Model #: PTS22SHSSS
    Stainless steel finish
    Energy Star


•           GE Profile Microwave
    o           Model #: XL1800
    Stainless steel finish




Closet shelving:
 
•           One clear birch shelf with 1-1/2" closet rod.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Paint & Wallcovering:


General Notes:


 
•
All existing and new flooring is to be fully protected at all times during the
painting process.

•           Semi-gloss Latex on all trim.
•           Flat latex on all walls, soffits, drywall ceilings
•           Hollow metal doors to be painted same color.
•           No less than two (2) full coats of paint are required at all
surfaces.


o           Paint at all areas u.o.n.:
Sherwin Williams Harmony (Low odor/no VOC)
SW-6140 Moderately White


o           Gypsum Board Ceilings and window pockets:
Sherwin Williams Harmony (Low odor/no VOC)
Flat White


o           Wallcovering (To be used at elevator lobby of full floor tenants
only)
MDC Wallcoverings
Avant Breathable Non-PVC
AVWY15/4723
Wykliff Sand
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Radiator Enclosures:


General Note:
•           All existing radiator enclosures are existing to remain.
•           Radiator enclosures are to be repaired with Bondo, sanded and
painted.
•           Install blank cover plates at all existing knock-outs.


Walls:


General Note:
 
•
All walls at window mullions are to be center of each mullion. In cases where
the wall terminates at glass, an offset is to be used leaving enough clearance
to remove front panels of radiator enclosures. Where the window mullion is not
wide enough for a standard wall thickness, a wall configuration consisting of a
smaller stud may be used with an offset.

•           All walls to be taped, spackled and sanded to floor slab.
•           All insulation to be "Ultratouch" Natural Cotton Fiber Insulation




Wall Type (1) - Office walls:
•           (1) layer 5/8" type 'x' gypsum board at each side to 6" above finish
ceiling
•           2 1/2" x 25 gauge metal studs, framing to be installed slab to slab


Wall Type (2) — Conference Room:
•           (1) layer 5/8" type 'x' gypsum board at each side to slab above
•           2 1/2" x 25 gauge metal studs, framing to be installed slab to slab
•           2" sound batt insulation between studs


Existing Walls:
 
•
All existing walls to remain are to be repaired of any cracks, rough spots,
chips, or dents and brought to a smooth finish ready to paint.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Glass Walls and Windows:
 
Conference Room Wall:
 
 
•
Front wall at main conference room is to be 1/2" clear tempered glass, eased
edges, set in recessed channel top and bottom sealed with clear silicone between
glass panels.

•           3/4" thick wood frame at both sides of glass stained espresso to
match doors.
•           Glass from 4-1/2" AFF to 7'-10" AFF.
•           Glass panels are to be properly aligned.


Office Front Walls:
 
 
•
Front wall at offices and all other conference rooms to be 18" wide 1/2" clear
tempered glass, eased edges, set in recessed channel top and bottom sealed with
clear silicone between glass panels as per plan.

•           'A" thick wood frame at both sides of glass stained espresso to
match doors.
•           Glass from 4-1/2" AFF to 7'-10" AFF.
•           Glass panels are to be properly aligned.


Distraction Strips:
 
 
•
All glass panes/walls over 20" wide to receive distraction bands. Distraction
bands are to be installed at 33" AFF and 66" AFF.

 
•
Distraction bands are to be composed of continuous 1-1/2" x 1-1/2" squares with
3" space in between.

•           Film spec: 3M 'Dusted Crystal' or approved equal.


Window Treatments:
 
•           Solar shade by SOL-R-CONTROL
 
•
PVC/Greenguard Certified sustainable shade cloth

 
o
4400/3% openness

Color-alabaster
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Bathrooms


Finishes:
 
•
Paint - Benjamin Moore: white diamond #2121-60 all areas, doors, frames and trim
throughout, UON

 
•
Floor tile: Daltile d014: 2" x 2" desert gray - unglazed matte. Grout color:
1/8" tbd (core bathrooms)

 
•
Wall tile: Daltile - "Rittenhouse" 0190 artic white 3x6with cove base glazed
finish core bathrooms, full height, less 1 course at ceiling grout: 1/8" tbd



Fixtures:
•           Water closet: (8th floor) American Standard:
 
•
Afwall Flowise elongated 1.28 gpf flushometer toilet (with Everclean) -#3351.128
— white



 
•
Toilet seat spec. - Kohler: commercial toilet seat - #lc-4666-c —white



 
•
Lavatory: American Standard: lucerne wall-hung lavatory - #0356



 
•
Faucet: American standard: Selectronic electronic proximity lavatory faucet
-##6055.105

 
•
Mixing valve: American Standard

 
•
Selectronic lavatory faucet (optional) mixing valve - #605xtmv



 
•
Soap dispenser: Bobrick: Contura series - #b-4112



 
•
Towel dispenser/disposal: Bobrick: Trimline series - #b-380349



 
•
Toilet paper dispenser: Bobrick: Contura series - #b-3574



 
•
Grab bars: Bobrick: 1-1/2" diameter stain. Steel grab bars w/ snap flange - (1)
#b-6806 x 36 & (1) #b-6806 x 42



 
•
Mirror: Bobrick: mirror with stainless steel channel frame - #b-165 1824



Ceiling:
 
•
2' x 2' acoustical ceiling tile: Armstrong Ultima HRC #1912 beveled tegular tile



 
•
Grid spec: Armstrong Suprafine HRC 15/16" exposed tee grid



 
•
2'x2' center basket recessed fluorescent fixture: Zenith series zbs:
zbs22g217octxelb-flex

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT D-2


LIST OF ABOVE STANDARD ITEMS
 

 
1           Landlord to install whips provided by Tenant and circuiting per
Tenant's direction (it being agreed that this
item will be performed after substantial completion of Landlord's Work and
completion thereof shall not be a condition to the substantial completion of
Landlord's Work).


2           Removal of furniture packaging on the floor, and clean up (if
required) (it being agreed that this item will be performed after substantial
completion of Landlord's Work and completion thereof shall not be a condition to
the substantial completion of Landlord's Work)


3           Computer room:


a)           Supplemental air conditioning (4 5-ton supplemental air
conditioning units)
b)           50 KVA power
c)           UPS with 30 minute battery back up
d)           Pre action sprinkler system
e)           Ladder rack   
 
f)
Insulation and vapor barrier to full height slab-to-slab walls, sound proofing,
sealed door

g)           Anti static flooring


4           IDF Closet X 2


5           IT Help desk room:
 
•  
Power, AV back boxes, blocking for two plasma screens

•  
Two (2) 20 amp dedicated outlets to the bench top

•  
Plug mould to bench



6           Landlord work associated with AV installation (AV installation by
tenant):


Generally to meeting rooms:


    a)           Blocking for AV monitors
    b)           Power for AV Monitors
    c)           Data stub up for AV monitors
    d)           Core drill, power by Landlord and data by tenant (all to be
connected into the table top)


Board Room:
    a)           Ceiling mounted projector
    b)           Blocking and Power for Two large plasma screens
    c)           Microphones in the ceiling
    d)           Blackout shades
    e)           Crestron control
    f)           Speakers in the ceiling
    g)           Power and data to the table (Core drills required)
    h)           Credenza
    i)           Cable TV
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
7           Offices:


•  
Larger Glass Office fronts to be 5'-0" in lieu of 18"

 
8          Supplemental AC to Board room


9          Meeting rooms (X4 in the Centerline occupied space)
Dedicated VAV and thermostat control in the room
Power and data to the meeting table (Poke through in slab)


10        Meeting rooms (X2 in the sublet space)
Dedicated VAV and thermostat control in the room
Power and data to the meeting table (Poke through in slab)


11        Supplemental AC to copy center


12        Millwork:
 
•  
Copy room

•  
Copy center

•  
Lunch room

•  
File / Copy X 2



13           Lunch room:
 
•  
(2) Additional undercounter soda refrigerators and power

•  
Provide & install dishwasher

•  
Additional microwave

•  
Power for Vending Machines

•  
Power and plumbing / hook up for Ice Maker

•  
Power and plumbing / hook up for Coffee Maker

•  
Additional millwork cabinets and countertop

•  
Data stub up and power and blocking for a plasma screen



14           Pantries
 
•  
Power and plumbing / hook up for Refrigerator

•  
Power and plumbing / hook up for Coffee Maker

•  
Power and plumbing for Ice Maker, Dishwasher and Coffee hook up in Board Room
Pantry

 
15           Reception:
 
•  
Telephone stub up outside reception (X3)

•  
Power and data poke through to reception desk

•  
Data stub up to waiting area

 
 
16           Copy center:
 
•  
Dutch doors

•  
Special power receptacles / dedicated circuit for copiers (2 X copiers)

•  
Power for binding machine

•  
Power for postage meter







 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
•  
2 power and data stub up for computers

•  
2X data for copiers

•  
Data stub up for postage meter



17           Security related:


Data stub ups for card access readers at computer room, IDF X 2, all entrance
doors from public corridor, file room next to the IT help desk, storage room
next to the server.


18           Swap out coat closet for a copy room next to office 15
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
EXHIBIT E
 
CLEANING SPECIFICATIONS


A)         GENERAL CLEANING — NIGHTLY


-
Dust sweep all stone, ceramic tile, marble terrazzo, asphalt tile, linoleum,
rubber, vinyl and other types of flooring



-           Carpet sweep all carpets and rugs four (4) times per week


-           Vacuum clean all carpets and rugs, once (1) per week


-           Police all private stairways and keep in clean condition


-
Empty and clean all wastepaper baskets, ash trays and receptacles; damp dust as
necessary



-           Clean all cigarette urns and replace sand or water as necessary


-
Remove all normal wastepaper and tenant rubbish to a designated area in the
premises. (Excluding cafeteria waste, bulk materials, and all special materials
such as old desks, furniture, etc.)



-           Dust all furniture, and window sills as necessary


-           Dust clean all glass furniture tops


-           Dust all chair rails, trim and similar objects as necessary


-  
Dust all baseboards as necessary



-           Wash clean all water fountains


-           Keep locker and service closets in clean and orderly condition


B)
LAVATORIES —NIGHTLY (EXCLUDING PRIVATE & EXECUTIVE LAVATORIES)



-           Sweep and mop all flooring


-  
Wipe clean all mirrors, powder shelves and brightwork, including flushometers,
piping toilet seat hinges



-  
Wash and disinfect all basin, bowls and urinals

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
-  
Wash both sides of all toilet seats



-           Dust all partitions, tile walls, dispensers and receptacles


-           Empty and clean paper towel and sanitary disposal receptacles


-
Fill toilet tissue holders, soap dispensers and towel dispensers; materials to
be furnished by Landlord



-           Remove all wastepaper and refuse to designated area in the premises


C)
LAVATORIES — PERIODIC CLEANING (EXCLUDES PRIVATE & EXECUTIVE LAVATORIES



-           Machine scrub flooring as necessary


-
Wash all partitions, tile walls, and enamel surfaces periodically, using proper
disinfectant when necessary



D)           DAY SERVICES — DUTIES OF THE DAY PORTERS


-           Police ladies' restrooms and lavatories, keeping them in clean
condition


-           Fill toilet dispensers, as necessary; materials to be furnished by
Landlord


-           Fill sanitary napkin dispensers; materials to be furnished by
Landlord


E)           SCHEDULE OF CLEANING


-
Upon completion of the nightly chores, all lights shall be turned off, windows
closed, doors locked and offices left in a neat and orderly condition



-
All day, nightly and periodic cleaning services as listed herein, to be done
five nights each week, Monday through Friday, except Union and Legal Holidays



-
All windows from the 2nd floor to the roof will be cleaned inside out quarterly,
weather permitting

 
 
 
  
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT F
 
HVAC SPECIFICATIONS
 
 
The building's Heat Ventilating and Air Conditioning systems shall be capable of
supporting loads and conditions as follows:


·  
Five (5) watts per usable square feet of internal heat gain for power and
lighting

·  
One person per 150 square usable feet.

·  
20 cfm per person of outside air

·  
All exterior windows must be fitted with building standard blinds and placed in
the down position



Temperature and Humidity Design Conditions:
 
·  
Summer (when chiller plant is operational April 15th to October 15th):



Outside Air:                   92°F Dry Bulb
      74°F Wet Bulb


Inside Air:                            75°F Dry Bulb (+1/-1 degrees F)


·  
Winter (generally from October 15th to April 15th)



Outside Air:                         5°F Dry Bulb


Inside Air                            72 °F Dry Bulb (+/-2 °F)
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT G
 
FORM OF LETTER OF CREDIT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[exhg-letterofcredt.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[exhg-letterofcredt2.jpg]
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT H
 
FORM OF GUARANTY
FOR VALUE RECEIVED and in consideration of and in order to induce the execution
of that certain Agreement of Lease dated as of , 2011 (the “Lease”), between 100
CHURCH FEE OWNER LLC (collectively, “Landlord”) and CENTERLINE CAPITAL GROUP
INC. (“Tenant”) pursuant to which the entire rentable area on the 15th floor
(the “Premises”) in the building known as 100 Church Street, New York, New York
(the “Building”) was demised to Tenant, and other good and valuable
consideration:
 
1.    The undersigned hereby absolutely and unconditionally, for itself and its
successors and assigns, guarantees to Landlord and to its legal representatives,
successors and assigns, that if a default by Tenant under the Lease occurs
(beyond the expiration of any applicable cure or grace periods), the prompt and
full performance and observance by the Tenant and by its successors and assigns
of Tenant's obligation to pay rent, additional rent and any charges accruing
under the Lease (or damages in lieu thereof) and the performance of all other
obligations of Tenant accruing under the Lease following any such default by
Tenant thereunder (beyond the expiration of any applicable cure or grace
periods). This Guaranty is an absolute, continuing and unconditional guarantee
of payment (and not of collection) and of performance. Notice of all defaults is
waived and consent is hereby given to all extensions of time that Landlord may
grant to Tenant in the performance of any of the terms of the Lease and/or to
the waiving in whole or in part of any such performance, and/or to the releasing
of Tenant in whole or in part from any such performance, and/or to the adjusting
of any dispute in connection with the Lease, and/or to the assignment of the
Lease to any other entity; and no such defaults, extensions of time to cure,
waivers, releases, adjustments, or assignments, with or without the knowledge of
the undersigned, shall affect or discharge the liability of the undersigned; and
the undersigned hereby waives any and all right to a trial by jury in any action
or proceeding to enforce such liability hereafter instituted by Landlord, or its
successors or assigns, to which the undersigned may be a party. The undersigned
further agrees to pay all expenses, including legal fees and disbursements paid
or incurred by Landlord in seeking to enforce this Guaranty.
 
2.    This Guaranty shall not be impaired by, and the undersigned hereby
consents to (i) any modification, supplement, extension or amendment of the
Lease to which the parties thereto may hereafter agree and (ii) any assignment
of the Lease. The liability of the Guarantor hereunder is direct, unconditional
and co-extensive with that of the Tenant and may be enforced without requiring
Landlord first to resort to any other right, remedy or security. The
enforceability of this Guaranty shall not be affected by any bankruptcy
proceeding or other proceeding affecting the rights of creditors of Tenant, nor
by discharge or modification of Tenant's liability under the Lease in any
bankruptcy proceeding. An assignment of the Lease or any subletting thereunder
shall not release or relieve the undersigned from its liability hereunder
(provided, however, if Landlord exercises any options pursuant to Section 4.02
of the Lease with respect to a Tenant’s Recapture Offer, Guarantor’s obligations
shall be limited by the indemnification of Landlord pursuant to Section 4.05 of
the Lease). The Guarantor shall have no right of subrogation, reimbursement or
indemnity whatsoever, nor any right of recourse to security for the debts and
obligations of Tenant to Landlord, unless and until all of said debts and
obligations have been satisfied in full.
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.     This Guaranty is a continuing guarantee which shall remain effective
during the term of the Lease, and as to any surviving provisions and obligations
of the Lease that remain effective after the termination of the Lease.
 
4.     The Guarantor represents and warrants to Landlord as follows:
 
a.    The execution, delivery and performance by Guarantor of this Guaranty have
been duly authorized by all necessary corporate action, if any was required.
 
b.    Guarantor has the full power, authority and legal right to execute and
deliver, and to perform and observe the provisions of, this Guaranty including
the payment of all moneys hereunder. This Guaranty constitutes the legal, valid
and binding obligation of Guarantor enforceable in accordance with its terms,
except as enforcement thereof may be limited by (a) bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally or (b) the non-availability of equitable remedies which are
discretionary with the courts.
 
c.    No authorization, approval, consent or permission (governmental or
otherwise) of any court, agency, commission or other authority or entity is
required for the due execution, delivery, performance or observance by the
Guarantor of this Guaranty or for the payment of any sums hereunder. Guarantor
agrees that if any such authorization, approval, consent, filing or permission
shall be required in the future in order to permit or effect performance of the
obligations of Guarantor under this Guaranty, Guarantor shall promptly inform
Landlord or any of its successors or assigns and shall use its best efforts to
obtain such authorization, approval, consent, filing or permission.
 
d.    Neither the execution or delivery of this Guaranty, nor the consummation
of the transactions herein contemplated, nor the compliance with the terms and
provisions hereof, conflict or will conflict with or result in a breach of any
agreement or instrument to which Guarantor is a party of by which it is bound,
or constitutes or will constitute a default thereunder having a material adverse
affect on Guarantor’s ability to fulfill its obligations under this Guaranty.
 
5.     Guarantor acknowledges and agrees that all disputes arising, directly or
indirectly, out of or relating to this Guaranty shall be dealt with and
adjudicated in the state courts of New York or the Federal courts sitting in New
York; and hereby expressly and irrevocably submits the person of Guarantor to
the jurisdiction of such courts in any suit, action or proceeding arising,
directly or indirectly, out of or relating to this Guaranty. So far as is
permitted under the applicable law, this consent to personal jurisdiction shall
be self-operative and no further instrument or action, other than service of
process in one of the manners specified in this Guaranty, or as otherwise
permitted by law, shall be necessary in order to confer jurisdiction upon the
person of Guarantor in any such court. Guarantor irrevocably consents to the
service of any and all process in any such suit, action or proceeding by service
of process to Guarantor in accordance with applicable law at the address of
Guarantor as hereinafter provided (or if such address is subsequently changed,
at such last known address), whether within or without the jurisdiction of any
such courts of New York or the Federal courts sitting in New York. This Guaranty
shall be governed by and interpreted in accordance with the laws of the State of
New York, shall be deemed to have been made and performed in New York, and shall
be enforceable in New York.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.    Provided that service of process is effected upon Guarantor in one of the
manners hereafter specified in this Guaranty or as otherwise permitted by law,
Guarantor irrevocably waives, to the fullest extent permitted by law, and agrees
not to assert, by way of motion, as a defense or otherwise, (a) any objection
which it may have or may hereafter have to the laying of the venue of any such
suit, action or proceeding brought in such a court as is mentioned in the
previous paragraph, (b) any claim that any such suit, action or proceeding
brought in such a court has been brought in an inconvenient forum, or (c) any
claim that it is not personally subject to the jurisdiction of the above-named
courts. Provided that service of process is effected upon Guarantor in one of
the manners hereafter specified in this Guaranty or as otherwise permitted by
law, Guarantor agrees that final judgment from which Guarantor has not appealed
or further appeal in any such suit, action or proceeding brought in such a court
of competent jurisdiction shall be conclusive and binding upon Guarantor and,
may so far as is permitted under the applicable law, be enforced in the courts
of any state or any Federal court and in any other courts to the jurisdiction of
which Guarantor is subject, by a suit upon such judgment and that Guarantor will
not assert any defense, counterclaim, or set off in any such suit upon such
judgment with respect to personal jurisdiction or service of process.
 
7.    Guarantor agrees to execute, deliver and file all such further instruments
as may be reasonably necessary under the laws of the State of New York, in order
to make effective (a) the consent of Guarantor to jurisdiction of the state
courts of New York and the Federal courts sitting in New York and (b) the other
provisions of this Guaranty.
 
8.    Guarantor hereby consents to process being served in any suit, action or
proceeding of the nature referred to in this Guaranty by the mailing of a copy
thereof by registered or certified mail, postage prepaid, return receipt
requested, to 625 Madison Avenue, New York, New York 10022, provided, following
the Commencement Date (as defined in the Lease), Guarantor’s address shall be
deemed to be the Premises (as defined in the Lease) or to any other address of
which Guarantor shall have given written notice to Landlord. Guarantor
irrevocably waives, to the fullest extent permitted by law, all claim of error
by reason of any such service and agrees that such service (a) shall be deemed
in every respect effective service of process upon Guarantor in any such suit,
action or proceeding and (b) shall, to the fullest extent permitted by law, be
taken and held to be valid personal service upon and personal delivery to
Guarantor.
 
9.    Nothing in this Guaranty shall affect the right of Landlord to serve
process in any manner permitted by law or limit the right of Landlord or any of
its successors or assigns, to bring proceedings against Guarantor in the courts
of any jurisdiction or jurisdictions.
 
10.    This Guaranty shall be binding upon Guarantor and its successors and
assigns and inure to the benefit of Landlord and its successors and assigns.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Dated:  _______________, 2011
 
 
CENTERLINE HOLDING COMPANY
                           
By:
           
 
Name:
         
 
Title:
                       
Business Address:
         

 
STATE OF  ______________________________                   
 
COUNTY OF ____________________________
 
 
On the _____ day of _____ in the year 2011 before me, the undersigned, a Notary
Public in and for said State, personally appeared , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity as ____________________  of Centerline
Holding Company, and that by his/her signature on the instrument,
the _______________ upon behalf of which the individual acted, executed the
instrument.
 

    Notary Public

   
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT I
 
PROPOSED CONSTRUCTION SCHEDULE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
 
100 Church Street
Centerline -13th Floor
Proposed Project Schedule


•           Lease signed


•           Design direction from Tenant for alternates— complete 2 weeks after
lease signing


•           Construction drawings — complete 4 weeks after lease signing


•           Bid phase — complete 2 weeks after construction drawing completion


•           Contract award and permits — complete 2 weeks after bid phase
completion


•           Approve and award alternates (Tenant) — complete 2 weeks after bid
phase completion


•           Construction start—Upon completion of contract award and permits


•           Deliver special equipment (Tenant) —7 weeks after construction start


•           Tele/Data installation start (Tenant) — 7 weeks after construction
start


•           Construction substantial completion —14 weeks after construction
start


•           Furniture installation start (Tenant) — Upon construction
substantial completion
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 